Exhibit 10.1

EXECUTION VERSION

CREDIT AGREEMENT

dated as of December 7, 2016

among

CONDUENT INCORPORATED,

as Holdings,

XEROX BUSINESS SERVICES, LLC,

as the U.S. Borrower,

AFFILIATED COMPUTER SERVICES INTERNATIONAL B.V.,

as the Dutch Borrower,

CONDUENT FINANCE, INC.,

THE LENDERS PARTY HERETO,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

JPMORGAN CHASE BANK, N.A.

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

BNP PARIBAS SECURITIES CORP.

CITIGROUP GLOBAL MARKETS, INC.

CREDIT SUISSE SECURITIES (USA) LLC

GOLDMAN SACHS BANK USA

and

MIZUHO BANK, LTD.,

as Joint Bookrunners and Joint Lead Arrangers

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

PNC CAPITAL MARKETS LLC

and

SUNTRUST BANK,

as Co-Documentation Agents

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Syndication Agent

THE TERM B LOANS ISSUED PURSUANT TO THIS AGREEMENT WERE ISSUED WITH ORIGINAL
ISSUE DISCOUNT FOR PURPOSES OF SECTION 1271 ET SEQ. OF THE UNITED STATES
INTERNAL REVENUE CODE OF 1986, AS AMENDED FROM TIME TO TIME. BEGINNING NO LATER
THAN 10 DAYS AFTER THE CLOSING DATE, A LENDER MAY OBTAIN THE ISSUE PRICE, AMOUNT
OF ORIGINAL ISSUE DISCOUNT, ISSUE DATE AND YIELD TO MATURITY OF THE TERM B LOANS
BY SUBMITTING A WRITTEN REQUEST FOR SUCH INFORMATION TO THE U.S. BORROWER AT THE
FOLLOWING ADDRESS: XEROX BUSINESS SERVICES, LLC, 233 MOUNT AIRY ROAD, SUITE 100,
BASKING RIDGE, NEW JERSEY, 07920, TELEPHONE NUMBER (908) 758-1200.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    DEFINITIONS   

SECTION 1.01.

  Defined Terms      1   

SECTION 1.02.

  Classification of Loans and Borrowings      39   

SECTION 1.03.

  Terms Generally      39   

SECTION 1.04.

  Accounting Terms; GAAP      39   

SECTION 1.05.

  Payments on Business Days      40   

SECTION 1.06.

  Limited Condition Transactions      40   

SECTION 1.07.

  Rounding      41   

SECTION 1.08.

  Letter of Credit Amounts      41   

SECTION 1.09.

  Currency Equivalents Generally      41   

SECTION 1.10.

  Additional Alternative Currencies      41    ARTICLE II    THE CREDITS   

SECTION 2.01.

  Commitments      42   

SECTION 2.02.

  Loans and Borrowings      42   

SECTION 2.03.

  Requests for Borrowings      43   

SECTION 2.04.

  Swingline Loans      44   

SECTION 2.05.

  Letters of Credit.      46   

SECTION 2.06.

  Funding of Borrowings      52   

SECTION 2.07.

  [Reserved]      53   

SECTION 2.08.

  Termination and Reduction of Commitments      53   

SECTION 2.09.

  Repayment of Loans; Evidence of Debt      53   

SECTION 2.10.

  Prepayment of Loans      56   

SECTION 2.11.

  Fees      61   

SECTION 2.12.

  Interest      62   

SECTION 2.13.

  Alternate Rate of Interest      63   

SECTION 2.14.

  Increased Costs      63   

SECTION 2.15.

  Break Funding Payments      64   

SECTION 2.16.

  Taxes      64   

SECTION 2.17.

  Payments Generally; Pro Rata Treatment; Sharing of Setoffs      67   

SECTION 2.18.

  Mitigation Obligations; Replacement of Lenders      68   

SECTION 2.19.

  Incremental Facilities      69   

SECTION 2.20.

  Extended Term Loans and Extended Revolving Commitments      71   

SECTION 2.21.

  Defaulting Lenders      72   

SECTION 2.22.

  Illegality      74    ARTICLE III    REPRESENTATIONS AND WARRANTIES   

SECTION 3.01.

  Organization; Powers; Subsidiaries      75   

SECTION 3.02.

  Authorization; Enforceability      75   

SECTION 3.03.

  Governmental Approvals; No Conflicts      75   

SECTION 3.04.

  Financial Statements; Financial Condition; No Material Adverse Effect      76
  

SECTION 3.05.

  Properties      76   

SECTION 3.06.

  Litigation and Environmental Matters      76   

 

-i-



--------------------------------------------------------------------------------

         Page  

SECTION 3.07.

  Compliance with Laws      76   

SECTION 3.08.

  Investment Company Status      77   

SECTION 3.09.

  Taxes      77   

SECTION 3.10.

  Solvency      77   

SECTION 3.11.

  ERISA      77   

SECTION 3.12.

  Disclosure      77   

SECTION 3.13.

  Federal Reserve Regulations      77   

SECTION 3.14.

  Security Interests      77   

SECTION 3.15.

  USA PATRIOT Act      78   

SECTION 3.16.

  Anti-Corruption Laws and Sanctions      78   

SECTION 3.17.

  Insurance      78    ARTICLE IV    CONDITIONS   

SECTION 4.01.

  Closing Date      78   

SECTION 4.02.

  Initial Term A Loan Funding Date      80   

SECTION 4.03.

  Delayed Draw Term A Loan Funding Date      80   

SECTION 4.04.

  Conditions to all Credit Events      81    ARTICLE V    AFFIRMATIVE COVENANTS
  

SECTION 5.01.

  Financial Statements and Other Information      82   

SECTION 5.02.

  Notices of Material Events      83   

SECTION 5.03.

  Existence; Conduct of Business      84   

SECTION 5.04.

  Payment of Taxes      84   

SECTION 5.05.

  Maintenance of Properties; Insurance      84   

SECTION 5.06.

  Books and Records; Inspection Rights      84   

SECTION 5.07.

  Compliance with Laws      84   

SECTION 5.08.

  Use of Proceeds and Letters of Credit      85   

SECTION 5.09.

  Further Assurances; Additional Security and Guarantees      85   

SECTION 5.10.

  Maintenance of Ratings      86   

SECTION 5.11.

  Designation of Subsidiaries      86    ARTICLE VI    NEGATIVE COVENANTS   

SECTION 6.01.

  Indebtedness      87   

SECTION 6.02.

  Liens      89   

SECTION 6.03.

  Fundamental Changes      92   

SECTION 6.04.

  Restricted Payments      92   

SECTION 6.05.

  Investments      93   

SECTION 6.06.

  Prepayments, Etc. of Indebtedness      96   

SECTION 6.07.

  Transactions with Affiliates      96   

SECTION 6.08.

  Changes in Fiscal Year      97   

SECTION 6.09.

  Financial Covenant      97   

SECTION 6.10.

  Burdensome Agreements      97   

SECTION 6.11.

  Dispositions      98   

SECTION 6.12.

  Lines of Business      99   

SECTION 6.13.

  Amendments to Organizational Documents      99   

SECTION 6.14.

  Certain Transactions Prior to the Spin-Off      99   

SECTION 6.15.

  Holdings Covenant      100   

 

-ii-



--------------------------------------------------------------------------------

ARTICLE VII

EVENTS OF DEFAULT

ARTICLE VIII

THE ADMINISTRATIVE AGENT

ARTICLE IX

MISCELLANEOUS

 

         Page  

SECTION 9.01.

  Notices      106   

SECTION 9.02.

  Waivers; Amendments      107   

SECTION 9.03.

  Expenses; Indemnity; Damage Waiver      109   

SECTION 9.04.

  Successors and Assigns      110   

SECTION 9.05.

  Survival      114   

SECTION 9.06.

  Counterparts; Integration; Effectiveness      114   

SECTION 9.07.

  Severability      114   

SECTION 9.08.

  Right of Setoff      114   

SECTION 9.09.

  Governing Law; Jurisdiction; Consent to Service of Process      115   

SECTION 9.10.

  WAIVER OF JURY TRIAL      115   

SECTION 9.11.

  Headings      115   

SECTION 9.12.

  Confidentiality      116   

SECTION 9.13.

  USA PATRIOT Act      116   

SECTION 9.14.

  Interest Rate Limitation      116   

SECTION 9.15.

  No Fiduciary Duty      117   

SECTION 9.16.

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      117
  

SECTION 9.17.

  Dutch Borrower Representation      118   

 

-iii-



--------------------------------------------------------------------------------

SCHEDULES:

Schedule 2.01

   –    Commitments / Specified LC Exposure Sublimits

Schedule 3.01

   –    Subsidiaries

Schedule 5.09(c)

   –    Post-Closing Matters

Schedule 6.01

   –    Existing Indebtedness

Schedule 6.02

   –    Existing Liens

Schedule 6.05(f)

   –    Investments

Schedule 6.07

   –    Affiliate Transactions

Schedule 6.10

   –    Burdensome Agreements

Schedule 6.11

   –    Dispositions

Schedule 9.01

   –    Notices

EXHIBITS:

Exhibit A

   –    Form of Assignment and Assumption

Exhibit B-1

   –    Form of Initial Term A Loan Note

Exhibit B-2

   –    Form of Delayed Draw Term A Loan Note

Exhibit B-3

   –    Form of Term B Loan Note

Exhibit C

   –    Form of Revolving Note

Exhibit D-1

   –    Form of Security Agreement

Exhibit D-2

   –    Form of Holdings Pledge Agreement

Exhibit E

   –    Form of Borrowing Request

Exhibit F

   –    Form of Swingline Loan Notice

Exhibit G

   –    Form of Compliance Certificate

Exhibit H

   –    Form of Guarantee Agreement

Exhibit I-1

   –    Form of U.S. Tax Certificate (For Foreign Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit I-2

   –    Form of U.S. Tax Certificate (For Foreign Lenders that are Partnerships
for U.S. Federal Income Tax Purposes)

Exhibit I-3

   –    Form of U.S. Tax Certificate (For Non-U.S. Participants that are not
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit I-4

   –    Form of U.S. Tax Certificate (For Non-U.S. Participants that are
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit J

   –    Form of First Lien Intercreditor Agreement

Exhibit K

   –    Form of Discounted Prepayment Option Notice

Exhibit L

   –    Form of Lender Participation Notice

Exhibit M

   –    Form of Discounted Voluntary Prepayment Notice

 

-iv-



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”) dated as of December 7, 2016, among CONDUENT
INCORPORATED, XEROX BUSINESS SERVICES, LLC, AFFILIATED COMPUTER SERVICES
INTERNATIONAL B.V., CONDUENT FINANCE, INC., the LENDERS party hereto and
JPMORGAN CHASE BANK, N.A., as Administrative Agent.

The parties hereto agree to the following:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“Acceptable Discount” has the meaning assigned to such term in
Section 2.10(c)(iii).

“Acceptance Date” has the meaning assigned to such term in Section 2.10(c)(ii).

“Acquired Entity or Business” means each Person, property, business or assets
acquired by the U.S. Borrower or a Subsidiary, to the extent not subsequently
sold, transferred or otherwise disposed of by the U.S. Borrower or such
Subsidiary.

“Act” has the meaning assigned to such term in Section 9.13.

“Additional Credit Extension Amendment” means an amendment to this Agreement
(which may, at the option of the Administrative Agent, be in the form of an
amendment and restatement of this Agreement) providing for any Incremental Term
Loans, Increased Commitments, Replacement Term Loans, Extended Term Loans or
Extended Revolving Commitments, which shall be consistent with the applicable
provisions of this Agreement relating to Incremental Term Loans, Increased
Commitments, Replacement Term Loans, Extended Term Loans or Extended Revolving
Commitments and otherwise satisfactory to the Administrative Agent and the U.S.
Borrower.

“Adjusted LIBO Rate” means, with respect to any Loan for any Interest Period, an
interest rate per annum (rounded upwards, if necessary, to the next 1/100 of 1%)
equal to (a) the Eurocurrency Rate for such Interest Period multiplied by
(b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder, or any successor administrative
agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 9.01, or such other address or
account as the Administrative Agent may from time to time notify to the
Borrowers and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agency Fee Letter” means the administrative agency fee letter, dated as of the
Closing Date, between the U.S. Borrower and the Administrative Agent.

“Agreement” has the meaning assigned to such term in the preamble hereto.

“Alternative Currency” means each of Euros, Canadian Dollars, Sterling and any
other currency added as an “Alternative Currency” pursuant to Section 1.11
hereof.

 

-1-



--------------------------------------------------------------------------------

“Alternative Currency L/C Sublimit” means, with respect to all Letters of Credit
denominated in Alternative Currencies, the Dollar Equivalent of $300,000,000.

“Alternative Currency Revolving Sublimit” means, with respect to all Revolving
Loans denominated in Alternative Currencies, the Dollar Equivalent of
$450,000,000.

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the U.S. Borrower or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Discount” has the meaning assigned to such term in
Section 2.10(c)(iii).

“Applicable Percentage” means, with respect to any Lender and as applicable,
(a) with respect to Revolving Loans, LC Exposure or Swingline Loans of any
Class, a percentage equal to a fraction the numerator of which is such Lender’s
Revolving Commitment of such Class and the denominator of which is the aggregate
Revolving Commitment of such Class of all Revolving Lenders of such Class (and
if the Revolving Commitments of such Class have terminated or expired, the
Applicable Percentages shall be determined based upon such Lender’s share of the
aggregate Revolving Credit Exposures of such Class at that time) and (b) with
respect to the Term Loans of any Class, a percentage equal to a fraction the
numerator of which is such Lender’s outstanding principal amount of the Term
Loans of such Class and the denominator of which is the aggregate outstanding
amount of the Term Loans of such Class.

“Applicable Period” has the meaning assigned to such term in the definition of
“Applicable Rate.”

“Applicable Rate” means (a) 2.25%, in the case of Eurocurrency Term A Loans and
Eurocurrency Revolving Loans, (b) 1.25%, in the case of Base Rate Term A Loans,
Base Rate Revolving Loans and Swingline Loans, (c) 5.50%, in the case of
Eurocurrency Term B Loans, (d) 4.50%, in the case of Base Rate Term B Loans and
(e) 0.375%, in the case of commitment fees; provided that, the Applicable Rate
with respect to Term A Loans, Revolving Loans, Swingline Loans and commitment
fees shall be subject to adjustment following each date of delivery of
Financials after the Delayed Draw Funding Date, based on the Total Net Leverage
Ratio as of the end of the period covered by such Financials, as follows:

 

Level

  

Total Net

Leverage Ratio

   Eurocurrency
Term A
Loans     Base Rate
Term A Loans     Eurocurrency
Revolving
Loans     Base Rate
Revolving
Loans and
Swingline
Loans     Commitment
Fee   1    Greater than or equal to 3.00 to 1.00      2.50 %      1.50 %     
2.50 %      1.50 %      0.40 %  2    Less than 3.00 to 1.00 but greater than or
equal to 2.00 to 1.00      2.25 %      1.25 %      2.25 %      1.25 %      0.375
%  3    Less than 2.00 to 1.00      2.00 %      1.00 %      2.00 %      1.00 % 
    0.35 % 

Any increase or decrease in the Applicable Rate for Term A Loans, Revolving
Loans, Swingline Loans or commitment fees resulting from a change in the Total
Net Leverage Ratio shall become effective as of the first Business Day
immediately following the date of delivery of the Financials; provided that
Level 1 pricing shall apply at the option of the Administrative Agent or at the
request of the Required Revolving/TLA Lenders as of the first Business Day after
the date on which such Financials were required to have been delivered but have
not been delivered pursuant to Section 5.01(a) or (b) and shall continue to so
apply to and including the date on which such Financials are so delivered (and
thereafter the Level otherwise determined in accordance with this definition
shall apply).

 

-2-



--------------------------------------------------------------------------------

In the event that any Financials previously delivered were incorrect or
inaccurate, and such inaccuracy, if corrected, would have led to the application
of a higher Applicable Rate for any period (an “Applicable Period”) than the
Applicable Rate applied for such Applicable Period, then (i) the U.S. Borrower
shall as soon as practicable deliver to the Administrative Agent the correct
Financials for such Applicable Period, (ii) the Applicable Rate shall be
determined as if the Level for such higher Applicable Rate were applicable for
such Applicable Period, and (iii) the U.S. Borrower shall within three Business
Days of demand thereof by the Administrative Agent pay to the Administrative
Agent the accrued additional interest owing as a result of such increased
Applicable Rate for such Applicable Period, which payment shall be promptly
applied by the Administrative Agent in accordance with this Agreement. This
paragraph shall not limit the rights of the Administrative Agent and the Lenders
with respect to any Event of Default.

“Applicable Time” means (a) with respect to any Borrowings and payments in
Dollars, 2:00 p.m., New York City time, and (b) with respect to any Borrowings
and payments in any Alternative Currency, the local time in the place of
settlement for such Alternative Currency, as may be reasonably determined by the
Administrative Agent to be necessary for timely settlement on the relevant date
in accordance with normal banking procedures in the place of payment and
notified to the relevant parties hereto.

“Approved Bank” has the meaning assigned to such term in the definition of “Cash
Equivalents.”

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce Fenner &
Smith Incorporated (or any other registered broker-dealer wholly-owned by Bank
of America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement), BNP Paribas Securities Corp. Citigroup Global Markets, Inc., Credit
Suisse Securities (USA) LLC, Goldman Sachs Bank USA and Mizuho Bank, Ltd.

“Asset Sale” means any Disposition of Property or series of related Dispositions
of Property pursuant to clause (k) of Section 6.11 which yields net cash
proceeds to the U.S. Borrower or any of its Restricted Subsidiaries in excess of
$20,000,000 in the aggregate for any such Disposition or series of related
Dispositions.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04 of this Agreement), and received by the Administrative
Agent, in the form of Exhibit A or any other form approved by the Administrative
Agent.

“Audited Financial Statements” shall have the meaning assigned to such term in
Section 4.01(i).

“Auto-Extension Letter of Credit” has the meaning assigned to such term in
Section 2.05(b)(iii).

“Availability Period” means the period from and including the Spin-Off Date to
but excluding the earlier of the Revolving Credit Maturity Date and the date of
termination of the Revolving Commitments in accordance with the provisions of
this Agreement.

 

-3-



--------------------------------------------------------------------------------

“Available Amount” means, at any time (the “Reference Time”), an amount equal
to:

(a) the sum, without duplication, of:

(i) an amount equal to 50% of the cumulative amount of Consolidated Net Income
for the period commencing on the first day of the first full fiscal quarter
following the fiscal quarter during which the Closing Date occurs and ending on
the last day of the most recent fiscal quarter of the U.S. Borrower completed
prior to the Reference Time for which Financials have been delivered (or, if
Consolidated Net Income for such period is negative, 100% of such negative
amount (but not less than zero)), plus

(ii) the aggregate net cash proceeds received after the Closing Date and at or
prior to the Reference Time by the U.S. Borrower either (A) as capital
contributions (other than from any of its Restricted Subsidiaries) in respect of
the Qualified Equity Interests of the U.S. Borrower (other than Designated
Preferred Stock of the U.S. Borrower) or (B) from the issuance or sale of
Qualified Equity Interests of the U.S. Borrower to Holdings (other than
Designated Preferred Stock of the U.S. Borrower), plus

(iii) the aggregate net cash proceeds received after the Closing Date and at or
prior to the Reference Time by Holdings (and contributed in cash to the U.S.
Borrower in respect of Qualified Equity Interests of the U.S. Borrower (other
than Designated Preferred Stock)) (other than from any of its Restricted
Subsidiaries) upon the exercise of any options, warrants or rights to purchase
Qualified Equity Interests (other than Designated Preferred Stock) (and
excluding the net cash proceeds from the exercise of any options, warrants or
rights to purchase Qualified Equity Interests financed, directly or indirectly,
using funds borrowed from the U.S. Borrower or any Restricted Subsidiary until
and only to the extent such borrowing is repaid), plus

(iv) the aggregate net cash proceeds received after the Closing Date and at or
prior to the Reference Time by the U.S. Borrower (other than from any of its
Restricted Subsidiaries) from the conversion or exchange, if any, of
Indebtedness or Disqualified Equity Interests of the U.S. Borrower or its
Restricted Subsidiaries into or for Qualified Equity Interests plus, to the
extent such Indebtedness or Disqualified Equity Interests were issued after the
Closing Date, the aggregate net cash proceeds received by the U.S. Borrower from
their original issuance (other than from any of its Restricted Subsidiaries)
(and excluding the net cash proceeds from the conversion or exchange of
Indebtedness or Disqualified Equity Interests financed, directly or indirectly,
using funds borrowed from the U.S. Borrower or any Restricted Subsidiary until
and only to the extent such borrowing is repaid), plus

(v) 100% of the aggregate amount received in cash by means of the sale or other
disposition (other than to the U.S. Borrower or a Restricted Subsidiary) of
Investments made pursuant to Section 6.05(l) by the U.S. Borrower or its
Restricted Subsidiaries and repurchases and redemptions of such Investments from
the U.S. Borrower or its Restricted Subsidiaries and repayments of loans or
advances which constitute such Investments made pursuant to Section 6.05(l) by
the U.S. Borrower or its Restricted Subsidiaries, in each case to the extent
that such amounts were not otherwise included in the Consolidated Net Income of
the U.S. Borrower for such period, plus

(vi) in the case of the redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary or the merger, amalgamation or consolidation of an
Unrestricted Subsidiary into the U.S. Borrower or a Restricted Subsidiary or the
transfer of all or substantially all of the assets of an Unrestricted Subsidiary
to the U.S. Borrower or a Restricted Subsidiary after the Closing Date, the
lesser of (x) the fair market value of the Investment in such Unrestricted
Subsidiary (or the assets transferred), as determined in good faith by the U.S.
Borrower, at the time of the redesignation of such Unrestricted Subsidiary as a
Restricted Subsidiary or at the time of such merger, amalgamation or
consolidation or transfer of assets (after taking into consideration any
Indebtedness associated with the Unrestricted Subsidiary so designated or
merged, amalgamated or consolidated or Indebtedness associated with the assets
so transferred) and (y) the amount of Investments made in such Unrestricted
Subsidiary in reliance on the Available Amount, minus

 

-4-



--------------------------------------------------------------------------------

(b) the sum, without duplication, of:

(i) the aggregate amount of Restricted Payments made pursuant to
Section 6.04(g)(y) prior to the Reference Time; plus

(ii) the aggregate amount of Investments made in reliance on Section 6.05(c),
Section 6.05(h) or Section 6.05(l) using the Available Amount basket, and clause
(b) of the definition of Permitted Acquisition using the Available Amount basket
prior to the Reference Time; plus

(iii) the aggregate amount of prepayments of Junior Financing made in reliance
on Section 6.06(a)(iii)(B) prior to the Reference Time.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the FRBNY Rate in effect on such
day plus  1⁄2 of 1%, (c) the Adjusted LIBO Rate for a one month Interest Period
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1% and (d) in the case of Term B Loans, 1.75%; provided that
the Adjusted LIBO Rate for any day shall be based on the Eurocurrency Rate at
approximately 11:00 a.m., London time, on such day, subject to the interest rate
floor set forth in the definition of the term “Eurocurrency Rate.” Any change in
the Base Rate due to a change in the Prime Rate, the FRBNY Rate or the Adjusted
LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the FRBNY Rate or the Adjusted LIBO Rate,
respectively.

“Bilateral Letter of Credit Facility” means any letter of credit facility of the
U.S. Borrower or any Restricted Subsidiary entered into with a Lender or an
Affiliate of a Lender other than pursuant to this Agreement.

“Bilateral Letter of Credit Facility Bank” means any holder of obligations owed
pursuant to a Bilateral Letter of Credit Facility.

“Borrowers” means the U.S. Borrower and the Dutch Borrower.

“Borrower Materials” has the meaning assigned to such term in Section 9.01(c).

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, (b) Term Loans of a single Class made on
the same date and, in the case of Eurocurrency Loans, as to which a single
Interest Period is in effect or (c) a Swingline Loan.

“Borrowing Request” means a request by a Borrower for a Borrowing in accordance
with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with (a) a Eurocurrency
Loan denominated in Dollars, the term “Business Day” shall also exclude any day
on which banks are not open for dealings in Dollar deposits in the London
interbank market, (b) any Borrowings or LC Disbursements that are the subject of
a borrowing, drawing, payment, reimbursement or rate selection denominated in
Euro, the term “Business Day” shall also exclude any day on which the
Trans-European Real-time Gross Settlement Operating System (or any successor
operating system) is not open for the settlement of payments in Euro and (c) a
Eurocurrency Loan or Letter of Credit denominated in an Alternative Currency
other than Euro, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in deposits in such Alternative Currency in the
interbank market in the principal financial center of the country whose lawful
currency is such Alternative Currency.

 

-5-



--------------------------------------------------------------------------------

“Canadian Dollar” means the lawful currency of Canada.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP as in effect on the Closing Date, and
the amount of such obligations as of any date shall be the capitalized amount
thereof determined in accordance with GAAP as in effect on the Closing Date that
would appear on a balance sheet of such Person prepared as of such date.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the applicable Issuing Bank and the
Revolving Lenders, as collateral for LC Exposure, cash or deposit account
balances pursuant to documentation in form and substance reasonably satisfactory
to the Administrative Agent and the applicable Issuing Bank (which documents are
hereby consented to by the Revolving Lenders). Cash Collateral shall be
maintained in blocked, non-interest bearing deposit accounts at the
Administrative Agent.

“Cash Equivalents” means:

(a) any evidence of Indebtedness issued or directly and fully and
unconditionally guaranteed or insured by the United States government or any
agency or instrumentality thereof and having a maturity of 24 months or less
from the date of acquisition;

(b) time deposits, certificates of deposit and bank notes of any financial
institution that (i) is a Lender or an Affiliate of a Lender or (ii) is a member
of the Federal Reserve System (or organized in any foreign country recognized by
the United States) and whose senior unsecured debt is rated at least P-2, A-2 or
F2, short-term, or A2, A or A, long-term, by Moody’s, S&P or Fitch (any such
bank in the foregoing clause (i) or (ii) being an “Approved Bank”). Issues with
only one short-term credit rating must have a minimum credit rating of P-1, A-1
or F1;

(c) commercial paper, including asset-backed commercial paper, and floating or
fixed rate notes issued by an Approved Bank or a corporation or special purpose
vehicle (other than an Affiliate or Subsidiary of the U.S. Borrower) organized
and existing under the laws of the United States of America, any state thereof
or the District of Columbia (or any foreign country recognized by the United
States) rated at least A-2 by S&P and at least P-2 by Moody’s and having a
maturity of not more than 12 months from the date of acquisition;

(d) asset-backed securities rated Aaa, AAA or AAA by Moody’s, S&P or Fitch, with
weighted average lives of 12 months or less (measured to the next maturity
date);

(e) repurchase agreements and reverse repurchase agreements relating to
marketable direct obligations issued or unconditionally guaranteed or insured by
the government or any agency or instrumentality of the United States maturing
within 365 days from the date of acquisition;

(f) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having a rating equal to or higher than Baa3 (or the equivalent) by
Moody’s, BBB- (or the equivalent) by S&P or BBB- by Fitch, and in each such case
with a “stable” or better outlook, with maturities of 24 months or less from the
date of acquisition;

(g) Investments with average maturities of 24 months or less from the date of
acquisition in money market funds rated AAA (or the equivalent thereof) or
better by S&P, Aaa3 (or the equivalent thereof) or better by Moody’s or AAA (or
the equivalent thereof) by Fitch (or reasonably equivalent ratings of another
internationally recognized rating agency);

(h) money market funds which invest substantially all of their assets in assets
described in the preceding clauses (a) through (g); and

 

-6-



--------------------------------------------------------------------------------

(i) instruments equivalent to those referred to in clauses (a) through (h) above
denominated in any foreign currency comparable in credit quality and tenor to
those referred to above and customarily used by corporations for cash management
purposes in any jurisdiction outside the United States to the extent reasonably
required in connection with any business conducted by any Subsidiary organized
in such jurisdiction.

“Cash Flow” means, with reference to any fiscal year, an amount (but not less
than zero) equal to:

(a) Consolidated Net Income for such period (adjusted to exclude (x) any gains
attributable to Asset Sales and Casualty Events to the extent included in Net
Cash Proceeds of such Asset Sales or Casualty Events and (y) any losses
attributable to Asset Sales and Casualty Events); plus

(b) the sum of all amounts deducted in arriving at such Consolidated Net Income
amount in respect of all charges for (without duplication) (i) depreciation of
fixed assets and amortization of intangible assets for such period and (ii) all
other non-cash charges for such period; plus

(c) the amount, if any, by which Consolidated Working Capital of the U.S.
Borrower and its Restricted Subsidiaries decreased during such period (but
excluding any such decrease arising from any Permitted Acquisition or
Disposition by the U.S. Borrower or any of its Restricted Subsidiaries or the
reclassification during such period of current assets to long term assets (and
vice versa) and current liabilities to long term liabilities (and vice versa)
and the application of purchase accounting); minus

(d) all non-cash gains, credits or benefits added in computing Consolidated Net
Income for such period; minus

(e) the amount, if any, by which Consolidated Working Capital of the U.S.
Borrower and its Restricted Subsidiaries increased during such period (but
excluding any such increase arising from any Permitted Acquisition or
Disposition by the U.S. Borrower or any of its Restricted Subsidiaries or the
reclassification during such period of current assets to long term assets (and
vice versa) and current liabilities to long term liabilities (and vice versa)
and the application of purchase accounting).

“Cash Management Bank” means any Person that is the Administrative Agent, a
Lender or an Affiliate of the Administrative Agent or a Lender at the time a
Borrower or any Restricted Subsidiary initially incurred any Cash Management
Obligation to such Person (or on the Closing Date, the Initial Term A Funding
Date or the Delayed Draw Funding Date, in the case of Cash Management
Obligations existing on such date).

“Cash Management Obligations” means obligations owed by a Borrower or any
Restricted Subsidiary to any Cash Management Bank in respect of (x) treasury
management services (including controlled disbursements, zero balance
arrangements, cash sweeps, pooling arrangements, corporate credit card, purchase
card and other card services (including commercial (or purchasing) card
programs), automated clearinghouse transactions, return items, overdrafts,
temporary advances, interest and fees and interstate depository network
services) or (y) short-term loans or lines of credit not exceeding $10,000,000
in the aggregate, in each case provided to the U.S. Borrower or any Restricted
Subsidiary.

“Casualty Event” means any event that gives rise to the receipt by a Borrower or
any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any tangible Property in excess of $20,000,000.

“CDOR Rate” means, for any Loans denominated in Canadian Dollars, the CDOR
Screen Rate.

“CDOR Screen Rate” means, with respect to any Interest Period, the average rate
for bankers acceptances as administered by the Investment Industry Regulatory
Organization of Canada (or any other Person that takes over the administration
of that rate) with a tenor equal in length to such Interest Period, as displayed
on the CDOR page of the Reuters screen or, in the event such rate does not
appear on such Reuters page, on any successor or substitute page on such screen
or service that displays such rate, or on the appropriate page of such other
information service that publishes such rate as shall be selected from time to
time by the Administrative Agent in its reasonable discretion.

 

-7-



--------------------------------------------------------------------------------

“CFC” means (a) any Person that is a “controlled foreign corporation” within the
meaning of Section 957 of the Code or (b) any direct or indirect subsidiary of
any such Person.

“Change in Control” means (a) the acquisition of beneficial ownership, directly
or indirectly, by any Person or group (within the meaning of the Securities
Exchange Act of 1934 and the rules of the SEC thereunder as in effect on the
Closing Date) (other than, on or prior to the Spin-Off Date, Xerox and its
subsidiaries), of Equity Interests in Holdings representing more than 35% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of Holdings, (b) a “change in control” or any comparable term under,
and as defined in, the Senior Notes Indenture or any agreement governing
Material Indebtedness, shall have occurred, (c) Holdings ceases to (i) directly
own 100% of the Equity Interests of the U.S. Borrower and (ii) directly or
indirectly own 100% of the Equity Interests of the Dutch Borrower or (d) at any
time after the Spin-Off Date, occupation of a majority of the seats (other than
vacant seats) on the board of directors of the U.S. Borrower by Persons who were
not (i) directors of the U.S. Borrower on the Spin-Off Date, (ii) nominated or
appointed by the board of directors of the U.S. Borrower or (iii) approved by
the board of directors of the U.S. Borrower as director candidates prior to
their election to such board of directors. For the avoidance of doubt, the
consummation of the Spin-Off shall not constitute a Change in Control.

“Change in Law” means (a) the adoption of any law, treaty, rule or regulation
after the date of this Agreement, (b) any change in any law, treaty, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) the making or issuance of any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law,”
regardless of the date enacted, adopted or issued.

“Charges” has the meaning assigned to such term in Section 9.14.

“Class,” when used in reference to any (a) Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Initial
Term A Loans, Delayed Draw Term A Loans, Term B Loans, Incremental Term Loans of
any series, Extended Term Loans of any series, Replacement Term Loans of any
series or Swingline Loans and (b) when used with respect to any Commitment,
refers to whether such Commitment is an Initial Term A Loan Commitment, Delayed
Draw Term A Loan Commitment, Term B Loan Commitment, Revolving Commitment or
Extended Revolving Commitment of any series.

“Closing Date” means the date on which the conditions specified in Section 4.01
of this Agreement were satisfied (or waived in accordance with Section 9.02 of
this Agreement).

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Co-Documentation Agents” means The Bank of Tokyo-Mitsubishi UFJ, Ltd., PNC
Capital Markets LLC and SunTrust Bank.

“Collateral” means all the “Collateral” (or any equivalent term) as defined in
any Collateral Document and all other property of whatever kind and nature
subject or purported to be subject from time to time to a Lien under any
Collateral Document to secure the Obligations.

“Collateral Documents” means, collectively, the Security Agreement, the Holdings
Pledge Agreement, each guarantee agreement, security agreement, intellectual
property security agreement, pledge agreement or other similar agreement
delivered to the Administrative Agent and the Lenders pursuant to Section 5.09
and each of the other agreements, instruments or documents executed by any Loan
Party that creates or purports to create a Lien in favor of the Administrative
Agent for the benefit of the Secured Parties.

 

-8-



--------------------------------------------------------------------------------

“Commitment” means a Revolving Commitment, Extended Revolving Commitment, Term A
Loan Commitment, Delayed Draw Term A Loan Commitment or Term B Loan Commitment.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Conduent Finance” means Conduent Finance, Inc., a Delaware corporation.

“Consolidated EBITDA” means, for any period with respect to the U.S. Borrower
and its Restricted Subsidiaries, Consolidated Net Income for such period plus,
without duplication and (except with respect to clause (viii) below) to the
extent deducted in computing Consolidated Net Income for such period, the sum
of:

(i) total income tax expense;

(ii) interest expense, amortization or write-off of debt discount and debt
issuance costs and commissions, discounts and other fees and charges associated
with Indebtedness;

(iii) depreciation and amortization expense;

(iv) any extraordinary, non-recurring or unusual expenses or losses, in each
case, including any restructuring charges, separation costs or integration
costs;

(v) losses on Dispositions of assets outside of the ordinary course of business;

(vi) other non-cash items reducing such Consolidated Net Income;

(vii) without duplication of the foregoing, other add backs of the type and
nature consistent with Holdings’ line item “Other expenses, net” in the combined
statements of (loss) income included in the Form 10; provided that the total
amount added back pursuant to this clause (vii) with respect to the portion of
such line item entitled “All other expenses, net” shall not exceed $3,000,000
for such period;

(viii) the amount of “run-rate” cost savings projected by the U.S. Borrower in
good faith, net of the amount of actual benefits realized or expected to be
realized prior to or during such period (which cost savings shall be calculated
on a pro forma basis as though they had been realized on the first day of such
period) from actions taken or to be taken within four fiscal quarters of any
Investment, acquisition, Disposition, merger, amalgamation or consolidation (in
each case with respect to a business (as such term is used in Regulation S-X
Rule 11-01), a company, a segment, an operating division or unit or line of
business) or any operational change or strategic cost initiative; provided that
(A) (x) such cost savings are reasonably identifiable and expected by the U.S.
Borrower to be achieved based on such actions and (y) the benefits resulting
therefrom are anticipated by the U.S. Borrower to be realized within 12 months
of such Investment, acquisition, Disposition, merger, amalgamation or
consolidation or within 12 months from the end of such period in the case of an
operational change or strategic cost initiative and (B) the aggregate amount
added back pursuant to this clause (viii) for any period of four fiscal quarters
shall not exceed (1) 15 % of Consolidated EBITDA for such period (calculated
prior to giving effect to this clause (viii)) plus (2) the amount of any such
cost savings of the type that would be permitted to be included in pro forma
financial statements prepared in accordance with Regulation S-X under the
Securities Act of 1933, as amended,

minus, without duplication and to the extent included in Consolidated Net Income
for such period, the sum of (i) any extraordinary or non-recurring or unusual
income or gains, (ii) gains on Dispositions of assets outside of the ordinary
course of business and (iii) other non-cash items increasing such Consolidated
Net Income, all as determined on a consolidated basis in accordance with GAAP.

 

-9-



--------------------------------------------------------------------------------

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the U.S. Borrower and its Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP; provided that, GAAP
to the contrary notwithstanding, there shall be excluded, without duplication:

(a) the net income (or loss) of any Person (other than a Restricted Subsidiary
of the U.S. Borrower) in which the U.S. Borrower or any of its Restricted
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received in cash (or in kind and converted to cash) by the
U.S. Borrower or such Restricted Subsidiary in the form of dividends or similar
distributions;

(b) solely for the purpose of determining the Available Amount, the net income
(or loss) of any Restricted Subsidiary of the U.S. Borrower that is not a Loan
Party to the extent that the declaration or payment of dividends or similar
distributions by such Restricted Subsidiary is not at the time permitted by the
terms of any Contractual Obligation (other than under any Loan Document) or
requirement of Law applicable to such Restricted Subsidiary, except to the
extent that any such income is actually received in cash (or in kind and
converted to cash) by the U.S. Borrower or a Restricted Subsidiary that is a
Loan Party;

(c) the cumulative effect of a change in accounting principles during such
period;

(d) any income (or loss) from discontinued operations;

(e) any non-cash compensation charge or expense, including any such charge or
expense arising from the grants of stock appreciation or similar rights,
employee benefit plans or agreements, stock options, restricted stock or other
rights, and any non-cash deemed finance charges or expenses in respect of any
pension liabilities or other retiree provisions or on the revaluation of any
benefit plan obligation and any non-cash charges or expenses in respect of
curtailments, discontinuations or modifications to pension plans; and

(f) the effects of purchase accounting, fair value accounting or
recapitalization accounting adjustments (including the effects of such
adjustments pushed down to the U.S. Borrower and its Restricted Subsidiaries)
resulting from the application of purchase accounting, fair value accounting or
recapitalization accounting in relation to the Transactions or any acquisition
or divestiture consummated before or after the Closing Date, and the
amortization, write-down or write-off of any amounts thereof.

Notwithstanding the foregoing, with respect to any period ending on or prior to
the Spin-Off Date, Consolidated Net Income will be deemed to be the Consolidated
Net Income of the U.S. Borrower and the other subsidiaries of Xerox that will be
Restricted Subsidiaries as of the Spin-Off Date, irrespective of whether such
entities were Restricted Subsidiaries of the U.S. Borrower for the entirety of
such period, in each case with such pro forma adjustments (including to give
effect to the Transactions) as are appropriate and consistent with the
definition of “Pro Forma Basis”, as determined in good faith by the U.S.
Borrower.

“Consolidated Subsidiaries” means Subsidiaries that would be consolidated with
Holdings in accordance with GAAP.

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the U.S. Borrower and its Restricted Subsidiaries calculated in
accordance with GAAP on a consolidated basis as of such date.

“Consolidated Total Indebtedness” means at any time the sum, without
duplication, of (i) the aggregate principal amount of Indebtedness of the U.S.
Borrower and its Restricted Subsidiaries outstanding as of such time calculated
on a consolidated basis in accordance with GAAP (other than Indebtedness
described in clause (c), (d), (e) (except to the extent supporting Indebtedness
described in clauses (a), (b) and (g) of the definition of “Indebtedness”), (h),
(i) or (j) of the definition of “Indebtedness” (provided that there shall be
included in Consolidated Total Indebtedness any Indebtedness in respect of
drawings thereunder to the extent not reimbursed within two Business Days after
the date of such drawing)) plus (ii) the principal amount of any obligations of
any Person (other than the U.S. Borrower or any Restricted Subsidiary) of the
type described in the foregoing clause (i) that are Guaranteed by the U.S.
Borrower or any Restricted Subsidiary (whether or not reflected on a
consolidated balance sheet of the U.S. Borrower).

 

-10-



--------------------------------------------------------------------------------

“Consolidated Working Capital” means, at any time, Current Assets minus Current
Liabilities, at such time.

“Contract Consideration” has the meaning assigned to such term in the definition
of “Excess Cash Flow.”

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means, with respect to any Person, the power to, directly or
indirectly, direct or cause the direction of the management and policies of such
Person, whether by contract or otherwise.

“Credit Event” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Credit Exposure at such time, plus (b) the aggregate amount
of its Term Loans outstanding at such time.

“CRR” means the Regulation (EU) No. 575/2013 of the European Parliament and of
the Council of 26 June 2013 on prudential requirements for credit institutions
and investment firms and amending Regulation (EU) No. 648/2012.

“Current Assets” means, at any date, all assets of the U.S. Borrower and its
Restricted Subsidiaries which under GAAP would be classified as current assets
on the consolidated balance sheet of the U.S. Borrower and its Restricted
Subsidiaries (excluding any (i) cash or Cash Equivalents (including cash and
Cash Equivalents held on deposit for third parties by the U.S. Borrower or any
of its Restricted Subsidiaries), (ii) permitted loans to third parties or
related parties, (iii) deferred bank fees and derivative financial instruments
related to Indebtedness, (iv) deferred tax assets, (v) assets held for sale and
(vi) pension assets).

“Current Liabilities” means, at any date, all liabilities of the U.S. Borrower
and its Restricted Subsidiaries which under GAAP would be classified as current
liabilities on the consolidated balance sheet of the U.S. Borrower and its
Restricted Subsidiaries, other than (i) current maturities of long-term debt,
(ii) outstanding revolving loans and letter of credit reimbursement obligations,
(iii) accruals of interest expense (excluding interest expense that is due and
unpaid), (iv) obligations in respect of derivative financial instruments related
to Indebtedness, (v) deferred tax liabilities, (vi) liabilities in respect of
unpaid earnouts, (vii) accruals relating to restructuring reserves,
(viii) liabilities in respect of funds of third parties on deposit with the U.S.
Borrower or any of its Restricted Subsidiaries, (ix) the current portion of any
Capital Lease Obligation, (x) the current portion of any other long-term
liability for borrowed money, (xi) permitted short term indebtedness from third
parties and (xii) non-cash compensation liabilities.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Declined Proceeds” has the meaning assigned to such term in Section 2.10(b)(v).

“Default” means any event or condition, which constitutes an Event of Default
or, which upon notice, lapse of time or both would, unless cured or waived,
become an Event of Default.

“Default Rate” has the meaning assigned to such term in Section 2.12(c).

 

-11-



--------------------------------------------------------------------------------

“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of any Class of Loans within two Business Days of the date such Loans
were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the U.S. Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the U.S. Borrower, the Administrative Agent or any Issuing Bank or Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the U.S. Borrower, to
confirm in writing to the Administrative Agent and the U.S. Borrower that it
will comply with its prospective funding obligations hereunder (provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the U.S. Borrower), or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of (A) a proceeding under any Debtor Relief Law or
(B) a Bail-In Action, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in, or provide such Lender with, immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender upon delivery of written
notice of such determination to the U.S. Borrower, each Issuing Bank, the
Swingline Lender and each Lender.

“Delayed Draw Funding Date” means the Spin-Off Date, or, if the anticipated
Spin-Off Date is not a Business Day, the Business Day prior to the anticipated
Spin-Off Date (as determined by the U.S. Borrower in good faith).

“Delayed Draw Term A Loan Commitment” means, with respect to each Delayed Draw
Term A Lender, the commitment, if any, of such Lender to make Delayed Draw Term
A Loans expressed as an amount representing the maximum possible aggregate
amount of such Lender’s Delayed Draw Term A Loans hereunder, as such commitment
may be (a) reduced from time to time pursuant to Section 2.08 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Delayed Draw Term
A Loan Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Delayed Draw
Term A Loan Commitment, as applicable. The initial aggregate amount of the
Lenders’ Delayed Draw Term A Loan Commitments is equal to $421,675,200.

“Delayed Draw Term A Loan Commitment Expiration Date” means the earlier of
(a) the Special Mandatory Prepayment Date and (b) the making of the Delayed Draw
Term A Loans on the Delayed Draw Funding Date.

“Delayed Draw Term A Lender” means a Lender with a Delayed Draw Term A Loan
Commitment or an outstanding Delayed Draw Term A Loan.

“Delayed Draw Term A Loan” means a Loan made pursuant to Section 2.01(b).

“Delayed Draw Term A Loan Maturity Date” means December 7, 2021; provided that
if the Special Mandatory Prepayment Trigger Date occurs, the Delayed Draw Term A
Loan Maturity Date shall instead be the Special Mandatory Prepayment Date.

 

-12-



--------------------------------------------------------------------------------

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the U.S. Borrower or a Restricted Subsidiary in
connection with a disposition pursuant to Section 6.11 that is designated as
Designated Non-Cash Consideration pursuant to a certificate of a Responsible
Officer, setting forth the basis of such valuation, less the amount of cash or
Cash Equivalents received in connection with a subsequent sale of or conversion
of or collection on such Designated Non-Cash Consideration.

“Designated Preferred Stock” means Preferred Stock (other than Disqualified
Equity Interests) of Holdings or the U.S. Borrower that is issued for cash
(other than to a Restricted Subsidiary of the U.S. Borrower) and is so
designated as Designated Preferred Stock, pursuant to a certificate of a
Responsible Officer, on or prior to the issue date thereof.

“Discount Range” has the meaning assigned to such term in Section 2.10(c)(ii).

“Discounted Prepayment Option Notice” has the meaning assigned to such term in
Section 2.10(c)(ii).

“Discounted Voluntary Prepayment” has the meaning assigned to such term in
Section 2.10(c)(i).

“Discounted Voluntary Prepayment Notice” has the meaning assigned to such term
in Section 2.10(c)(v).

“Disposition” means, with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer, license, sublicense, abandonment or
other disposition thereof, and the terms “Dispose” and “Disposed of” have
correlative meanings, but excluding, licenses and leases entered into in the
ordinary course of business or that are customarily entered into by companies in
the same or similar lines of business (other than, for the avoidance of doubt,
exclusive licenses entered into outside the ordinary course of business).

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control, public equity offering or asset sale
so long as any rights of the holders thereof upon the occurrence of a change of
control, public equity offering or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments and the expiration,
cancellation, termination or cash collateralization of any Letters of Credit in
accordance with the terms hereof), (b) is redeemable at the option of the holder
thereof (other than solely for Qualified Equity Interests and except as
permitted in clause (a) above), in whole or in part, (c) requires the scheduled
payments of dividends in cash (for this purpose, dividends shall not be
considered required if the issuer has the option to permit them to accrue,
cumulate, accrete or increase in liquidation preference or if the U.S. Borrower
has the option to pay such dividends solely in Qualified Equity Interests), or
(d) is or becomes convertible into or exchangeable for Indebtedness or any other
Equity Interests that would constitute Disqualified Equity Interests, in each
case, prior to the date that is 91 days after the Latest Maturity Date.

“Dollar Equivalent” means, at any date, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in a currency other than Dollars, such amount converted to Dollars
by the Administrative Agent, or Issuing Bank, as applicable, at the Exchange
Rate on such date.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means a Restricted Subsidiary organized under the laws of
the United States, any state thereof or the District of Columbia.

“Dutch Borrower” means Affiliated Computer Services International B.V., a
private limited company (besloten vennootschap met beperkte aansprakelijkheid)
organized under the laws of the Netherlands, having its official seat in
Amsterdam, the Netherlands and registered in the Trade Register of the Dutch
Chamber of Commerce under number 34160388.

“Dutch Civil Code” means the Burgerlijk Wetboek of the Netherlands.

 

-13-



--------------------------------------------------------------------------------

“ECF Payment” has the meaning assigned to such term in Section 2.10(b)(iv).

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.04(b)(v), (vi), (vii) and (viii) (subject to such
consents, if any, as may be required under Section 9.04(b)(iii)).

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, land surface, sediments, and subsurface strata and natural
resources such as wetlands, flora and fauna.

“Environmental Laws” means all Laws relating to the pollution, the protection of
the Environment, preservation or reclamation of natural resources, the Release
or threatened Release of any Hazardous Materials or, as it relates to exposure
to Hazardous Materials, health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the U.S. Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage or treatment of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the Environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the U.S. Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any Reportable Event or the requirements of
Section 4043(b) of ERISA apply with respect to a Plan; (b) with respect to any
Plan, the failure to satisfy the minimum funding standard under Section 412 of
the Code or Section 302 of ERISA, whether or not waived; (c) a determination
that any Plan is, or is expected to be, in “at-risk” status (as defined in
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code); (d) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (e) the incurrence by the U.S. Borrower, a Subsidiary or

 

-14-



--------------------------------------------------------------------------------

any ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan or Multiemployer Plan; (f) the receipt by the U.S.
Borrower, a Subsidiary or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or to
appoint a trustee to administer any Plan under Section 4042 of ERISA; (g) the
incurrence by the U.S. Borrower, a Subsidiary or any ERISA Affiliate of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; (h) the receipt by the U.S. Borrower, a Subsidiary or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
U.S. Borrower, a Subsidiary or any ERISA Affiliate of any notice, concerning the
impending imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent pursuant to Section 4245
of ERISA, or is in “endangered” or “critical” status, within the meaning of
Section 432 of the Code or Section 305 of ERISA; (i) a failure by the U.S.
Borrower, a Subsidiary or any ERISA Affiliate to pay when due (after expiration
of any applicable grace period) any installment payment with respect to
withdrawal liability under Section 4201 of ERISA; (j) the withdrawal of any of
the U.S. Borrower, a Subsidiary or any ERISA Affiliate from a Plan subject to
Section 4063 of ERISA during a plan year in which such entity was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or a cessation of operations
that is treated as such a withdrawal under Section 4062(e) of ERISA or (k) the
imposition of a lien or security interest in favor of the PBGC or any Plan on
any assets of the U.S. Borrower or any Subsidiary under Section 430(k) of the
Code or under Section 4068 of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with EMU Legislation.

“Euro Equivalent” means, at any date, (a) with respect to any amount denominated
in Euros, such amount, and (b) with respect to any amount denominated in a
currency other than Euros, such amount converted to Euros by the Administrative
Agent at the Exchange Rate on such date.

“Eurocurrency Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate.

“Eurocurrency Rate” means, for any Interest Period with respect to (a) any Loan
in any LIBOR Quoted Currency, the LIBO Screen Rate as of the Applicable Time on
the Quotation Day for such currency and Interest Period and (b) any Loan in any
Non-Quoted Currency, the applicable Local Screen Rate as of the Applicable Time
on the Quotation Day for such currency and Interest Period; provided that, if a
LIBO Screen Rate or a Local Screen Rate, as applicable, shall not be available
at the applicable time for the applicable Interest Period (an “Impacted Interest
Period”), then the Eurocurrency Rate for such currency and Interest Period shall
be the Interpolated Rate; provided, further, that, (i) if any Eurocurrency Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement, and (ii) in the case of Term B Loans, the Eurocurrency Rate
shall not be less than 0.75%.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excess Cash Flow” means, with respect to any fiscal year, the amount (if any,
but which amount shall not be less than zero) by which (a) Cash Flow during such
period exceeds (b) the sum of (i) the aggregate amount of payments or
repurchases made or otherwise paid by the U.S. Borrower and its Restricted
Subsidiaries during such period in respect of all principal on all Indebtedness
(whether at maturity, as a result of mandatory prepayment, acceleration or
otherwise, but excluding voluntary prepayments deducted pursuant to
Section 2.10(b)(iv)(B)), plus, (ii) to the extent each of the following is not
deducted in computing Consolidated Net Income and without duplication:

(A) without duplication of amounts deducted pursuant to this subclause (A) or
subclause (D) below in a prior period, capital expenditures, capitalized
software expenses and acquisitions of intellectual property of the U.S. Borrower
and its Restricted Subsidiaries, in each case, made in cash during such period
or, at the option of the U.S. Borrower, made prior to the date the applicable
Excess Cash Flow payment is required to be made under Section 2.10(b)(iv) with
respect to such period (except to the extent financed with long-term
Indebtedness (other than revolving Indebtedness));

 

-15-



--------------------------------------------------------------------------------

(B) without duplication of amounts deducted pursuant to subclause (D) below in a
prior period, the amount of (i) Investments made by the U.S. Borrower and its
Restricted Subsidiaries pursuant to Sections 6.05(f), (h), (l) and (r) and
(ii) Restricted Payments made by the U.S. Borrower and its Restricted
Subsidiaries pursuant to Sections 6.04(c), (d), (g)(x) and (i), in each case, in
cash (except, in each case, to the extent financed with long-term Indebtedness
(other than revolving Indebtedness));

(C) cash losses from any sale or disposition outside the ordinary course of
business;

(D) without duplication of amounts deducted from Excess Cash Flow in a prior
period, the aggregate consideration required to be paid in cash by the U.S.
Borrower and its Restricted Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such period or any
planned cash expenditures (the “Planned Expenditures”), in each case, relating
to Investments permitted pursuant to Sections 6.05(f), (h), (l) or (r), capital
expenditures, capitalized software expenses or acquisitions of intellectual
property to be, or expected to be, consummated or made during the period of two
consecutive fiscal quarters of the U.S. Borrower following the end of such
period (except, in each case, to the extent financed with long-term Indebtedness
(other than revolving Indebtedness)); provided that to the extent the aggregate
amount of cash actually utilized to finance such Investments permitted pursuant
to Sections 6.05(f), (h), (l) or (r), capital expenditures, capitalized software
expenses or acquisitions of intellectual property during such following period
of two consecutive fiscal quarters is less than the Contract Consideration and
the Planned Expenditures, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow at the end of such period of two consecutive
fiscal quarters;

(E) the aggregate amount of expenditures (other than Investments or Restricted
Payments) actually made by the U.S. Borrower and its Restricted Subsidiaries in
cash during such period (including expenditures for the payment of financing
fees) to the extent that such expenditures are not expensed and amounts in
respect thereof are not otherwise deducted in computing Consolidated Net Income
for such period or any prior period (except, in each case, to the extent
financed with long-term Indebtedness (other than revolving Indebtedness));

(F) the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by the U.S. Borrower and its Restricted Subsidiaries during such
period that are made in connection with any prepayment of Indebtedness;

(G) payments by the U.S. Borrower and its Restricted Subsidiaries during such
period in respect of long-term liabilities of the U.S. Borrower and its
Restricted Subsidiaries other than Indebtedness;

(H) cash expenditures in respect of Swap Agreements during such fiscal year; and

(I) the amount of Taxes (including penalties and interest) paid in cash in such
period and (without duplication) tax reserves set aside or payable with respect
to such period to the extent they exceed the amount of Tax expense deducted in
determining Consolidated Net Income for such period.

“Exchange Rate” means, on any day, for purposes of determining the Dollar
Equivalent or the Euro Equivalent of any other currency, the rate determined by
the Administrative Agent, or Issuing Bank, as applicable, to be the rate quoted
by the Administrative Agent, or Issuing Bank, as applicable, as the spot rate
for the purchase by such Person of such currency with another currency through
its principal foreign exchange trading office at approximately 11:00 a.m.,
(x) in the case of Dollars, New York City time and (y) in the case of
Alternative Currencies, London time. In the event that such rate is not
available, the Exchange Rate shall be determined by reference to such other
publicly available service for displaying exchange rates as may be agreed upon
by the Administrative Agent, or Issuing Bank, as applicable, and the U.S.
Borrower or, in the absence of such agreement, the Exchange Rate shall instead
be the arithmetic average of the spot rates of exchange of the Administrative
Agent, or Issuing Bank, as applicable, in the market where its foreign currency
exchange operations in respect of such currency are then being conducted, at or
about 11:00 a.m., (x) in the case of Dollars, New York City time and (y) in the
case of Alternative Currencies, London time, on such date for the purchase of
Dollars or Euros, as the case may be, for delivery on such date, in the case
where such other currency is Sterling, or two Business Days later, in the case
of each other currency; provided that if at the time of any such determination,
for any reason, no such spot rate is being reasonably quoted, the Administrative
Agent, or Issuing Bank, as applicable, after consultation with the U.S.
Borrower, may use any reasonable method it deems appropriate to determine such
rate, and such determination shall be conclusive absent manifest error.

 

-16-



--------------------------------------------------------------------------------

“Excluded Property” has the meaning assigned to such term in the Security
Agreement.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 5.15 of the Guarantee Agreement and
any other “keepwell, support or other agreement” for the benefit of such Loan
Party and any and all guarantees of such Loan Party’s Swap Obligations by other
Loan Parties) at the time the Guarantee of such Loan Party, or a grant by such
Loan Party of a security interest, becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes excluded in accordance with the first sentence of this
definition.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party under any Loan Document, (a) any
Taxes imposed on (or measured by) net income (however denominated), franchise or
similar Taxes and branch profits Taxes, in each case (i) imposed on it by any
jurisdiction as a result of such recipient being organized under the laws of or
having its principal office located in or, in the case of any Lender, having its
applicable lending office located in, such jurisdiction or (ii) that are Other
Connection Taxes, (b) with respect to any Loan made by a Lender to the U.S.
Borrower, any U.S. federal withholding Tax and with respect to any Loan made by
a Lender to the Dutch Borrower, any Dutch withholding tax, in each case imposed
with respect to any amounts payable to or for the account of such Lender with
respect to an applicable interest in a Loan or Commitment pursuant to a Law in
effect on the date on which (i) such Lender acquires such interest in the
applicable Commitment (or, to the extent such Lender did not fund an applicable
Loan pursuant to a prior Commitment, on the date on which such Lender acquires
its interest in such Loan); provided that this clause (i) shall not apply to a
Lender that became a Lender pursuant to an assignment request by the U.S.
Borrower under Section 2.18) or (ii) such Lender changes its lending office,
except in each case to the extent that, such Lender (or its assignor, if any)
was entitled, immediately prior to the designation of such new lending office
(or assignment), to receive additional amounts with respect to such withholding
Tax pursuant to Section 2.16, (c) any withholding Tax that is attributable to a
Lender’s failure to comply with Section 2.16(e) and (d) any U.S. federal
withholding Taxes imposed under FATCA. For purposes of clause (b)(i) of this
definition, a participation acquired pursuant to Section 2.17 shall be treated
as having been acquired on the earlier date(s) on which the applicable Lender
acquired the applicable interest in the Commitments or Loans to which such
participation relates.

“Existing Term Loan Class” has the meaning assigned to such term in
Section 2.20(a).

“Extended Revolving Commitments” means revolving credit commitments established
pursuant to Section 2.20 that are substantially identical to the Revolving
Commitments of any Class except that such Revolving Commitments may have a later
maturity date and different provisions with respect to interest rates and fees
(including any extension fees) than those applicable to the Revolving
Commitments of such Class.

“Extended Term Loans” has the meaning assigned to such term in Section 2.20(a).

“Extending Term Lender” has the meaning assigned to such term in
Section 2.20(c).

“Extension Election” has the meaning assigned to such term in Section 2.20(c).

“Extension Request” has the meaning assigned to such term in Section 2.20(a).

 

-17-



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations promulgated thereunder or official interpretations thereof, any
agreements entered into pursuant to current Section 1471(b)(1) of the Code (or
any amended or successor version described above) and any intergovernmental
agreements (and any related laws, regulations or official administrative
practices) implementing the foregoing.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
FRBNY based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the FRBNY shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
FRBNY as the federal funds effective rate; provided that if such rate shall be
less than zero, such rate shall be deemed zero for purposes of this Agreement.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the applicable Person.

“Financials” means the financial statements of Holdings required to be delivered
pursuant to Section 5.01(a) or (b).

“First Lien Intercreditor Agreement” means an intercreditor agreement,
substantially in the form of Exhibit J (with such changes thereto as are
reasonably acceptable to the Administrative Agent and the U.S. Borrower), by and
between the Administrative Agent and the collateral agent for one or more
classes of Incremental Equivalent Indebtedness or Term Loan Refinancing Debt
that are intended to be secured by Liens ranking pari passu with the Liens
securing the Obligations.

“Foreign Holding Company” means any Domestic Subsidiary that has no material
assets other than Equity Interests issued by CFCs.

“Foreign Lender” means any Lender or Issuing Bank that is not a United States
person within the meaning of Section 7701(a)(30) of the Code.

“Foreign Plan” means any pension plan, benefit plan, fund (including any
superannuation fund) or other similar program established, maintained or
contributed to by a Borrower or any Subsidiary for the benefit of employees of a
Borrower or any Subsidiary employed and residing outside the United States
(other than any plans, funds or other similar programs that are maintained
exclusively by a Governmental Authority), which plan, fund or other similar
program provides, or results in, retirement income or a deferral of income in
contemplation of retirement, and which plan is not subject to ERISA.

“Foreign Plan Event” means, with respect to any Foreign Plan, (a) the existence
of unfunded liabilities in excess of the amount permitted under any applicable
Law, or in excess of the amount that would be permitted absent a waiver from a
Governmental Authority, (b) the failure to make, the required contributions or
payments, under any applicable Law, on or before the due date for such
contributions or payments (c) the receipt of a notice from a Governmental
Authority relating to the intention to terminate any such Foreign Plan or to
appoint a trustee or similar official to administer any such Foreign Plan, or
alleging the insolvency of any such Foreign Plan, (d) the incurrence of any
liability by a Borrower or any Subsidiary under applicable Law on account of the
complete or partial termination of such Foreign Plan or the complete or partial
withdrawal of any participating employer therein or (e) the occurrence of any
transaction that is prohibited under any applicable Law and that could
reasonably be expected to result in the incurrence of any liability by a
Borrower or any Subsidiary, or the imposition on a Borrower or any Subsidiary
of, any fine, excise tax or penalty resulting from any noncompliance with any
applicable Law.

“Foreign Subsidiary” means any direct or indirect Subsidiary of the U.S.
Borrower that is not a Domestic Subsidiary.

 

-18-



--------------------------------------------------------------------------------

“Form 10” means the registration statement on Form 10, originally filed by
Holdings with the SEC on June 30, 2016, as amended or supplemented.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“FRBNY” means the Federal Reserve Bank of New York.

“FRBNY Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a banking day, for the immediately
preceding banking day); provided that if none of such rates are published for
any day that is a Business Day, the term “FRBNY Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America or
any other nation or, in each case, any political subdivision thereof, whether
state, local, provincial or otherwise and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other monetary obligation or to purchase (or to advance
or supply funds for the purchase of) any security for the payment thereof,
(b) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other monetary obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other monetary obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Indebtedness or monetary obligation; provided
that the term Guarantee shall not include (x) endorsements for collection or
deposit in the ordinary course of business or (y) performance guarantees in the
ordinary course of business. The amount of any Guarantee of any guaranteeing
person shall be deemed to be the lower of (i) an amount equal to the stated or
determinable amount of the primary obligation, or portion thereof, in respect of
which such Guarantee is made and (ii) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee, unless such primary obligation or the maximum amount
for which such guaranteeing person may be liable are not stated or determinable,
in which case the amount of such Guarantee shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
U.S. Borrower in good faith.

“Guarantee Agreement” means the Guarantee Agreement executed by the Loan Parties
and the Administrative Agent, substantially in the form of Exhibit H, together
with each guarantee agreement supplement executed and delivered pursuant to
Section 5.09.

“Guarantor” means (a) Holdings, (b) Conduent Finance and (c) each Subsidiary
Guarantor.

 

-19-



--------------------------------------------------------------------------------

“Hazardous Materials” means petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas and all
other substances, materials or wastes of any nature that in relevant form and
concentration are regulated pursuant to any Environmental Law.

“Hedge Bank” means any Person that is the Administrative Agent, a Lender or an
Affiliate of the Administrative Agent or a Lender at the time it enters into a
Secured Hedge Agreement (or on the Closing Date, the Initial Term A Funding Date
or the Delayed Draw Funding Date, in the case of Secured Hedge Agreements
existing on such date), in its capacity as a party thereto.

“Holdings” means Conduent Incorporated, a New York corporation.

“Holdings Pledge Agreement” means the Pledge Agreement executed by Holdings and
the Administrative Agent, substantially in the form of Exhibit D-2.

“Immaterial Subsidiary” means any Restricted Subsidiary of the U.S. Borrower
that on a consolidated basis with its Subsidiaries did not have consolidated
revenues in excess of 5.0% of the U.S. Borrower’s consolidated revenues for the
most recently ended four fiscal quarter period of the U.S. Borrower for which
Financials have been delivered and did not have consolidated total assets in
excess of 5.0% of Consolidated Total Assets as of the most recently ended fiscal
quarter of the U.S. Borrower for which Financials have been delivered on or
prior to the Closing Date or pursuant to Section 5.01(a) or (b); provided that
(i) all such Subsidiaries designated as “Immaterial Subsidiaries” taken together
shall not have revenues for any fiscal year of the U.S. Borrower or total assets
as of the last day of any fiscal year in an amount that is equal to or greater
than 7.5% of the consolidated revenues or total assets, as applicable, of the
U.S. Borrower and its Restricted Subsidiaries for, or as of the last day of,
such fiscal year, as the case may be, and (ii) to the extent such limitation
would be exceeded, the U.S. Borrower shall designate Restricted Subsidiaries to
the Administrative Agent to no longer be designated as Immaterial Subsidiaries
so that such limitation would not be exceeded.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “Eurocurrency Rate.”

“Increased Commitments” has the meaning assigned to such term in
Section 2.19(a).

“Increasing Lender” has the meaning assigned to such term in Section 2.19(a).

“Incremental Equivalent Indebtedness” means Indebtedness consisting of (a) loans
that are unsecured or secured by Liens ranking junior to the Liens securing the
Obligations or (b) debt securities that are unsecured or secured by Liens
ranking pari passu or junior to the Liens securing the Obligations, in each case
issued or Guaranteed by the Loan Parties (or any of them) that is designated by
the U.S. Borrower in a certificate of a Responsible Officer delivered to the
Administrative Agent as “Incremental Equivalent Indebtedness” on or prior to the
date of incurrence; provided that (i) such Indebtedness does not have a final
maturity that is prior to the Latest Maturity Date or a Weighted Average Life to
Maturity that is shorter than the Weighted Average Life to Maturity of the then
outstanding Term Loans, (ii) such Indebtedness is not secured by a Lien on any
assets of the U.S. Borrower or any of its Restricted Subsidiaries except for
Liens on the Collateral permitted by Section 6.02(s), (iii) such Indebtedness is
not incurred or Guaranteed by any Restricted Subsidiaries that are not Loan
Parties, (iv) on the date of incurrence of such Indebtedness the U.S. Borrower
shall be in compliance, calculated on a Pro Forma Basis, with the covenant
contained in Section 6.09 as of the last day of the most recent fiscal quarter
of the U.S. Borrower for which Financials have been delivered prior to such
time, (v) the aggregate principal amount of Incremental Equivalent Indebtedness
incurred following the Closing Date, when aggregated with the aggregate amount
of all Increased Commitments (other than Refinancing Revolving Commitments) and
Incremental Term Loans (other than Refinancing Term Loans) established following
the Closing Date shall not exceed (i) $300,000,000 plus (ii) an additional
amount that would not cause the Senior Secured Net Leverage Ratio on a Pro Forma
Basis (for the avoidance of doubt, after giving effect to such Incremental
Equivalent Indebtedness) as of the last day of the most recently ended fiscal
quarter for which Financials were required to have been delivered pursuant to
Section 5.01(a) or (b) to exceed 2.25 to 1.00 (determined without giving effect
to any amount incurred substantially concurrently under subclause (i)) and
(vi) the other terms and conditions relating to such debt securities or loans
(other than interest rates, rate floors, call protection, discounts, fees,
premiums and optional prepayment or redemption provisions) are not in the
aggregate materially more restrictive than the terms of this Agreement as
determined in good faith by the U.S. Borrower (except for provisions applicable
only to periods after the Latest Maturity Date).

 

-20-



--------------------------------------------------------------------------------

“Incremental Term Loan” has the meaning assigned to such term in
Section 2.19(a).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding accounts
payable incurred in the ordinary course of business, milestone payments incurred
in connection with any investment or series of related investments, any earn-out
obligation except to the extent such obligation is a liability on the balance
sheet of such Person in accordance with GAAP at the time initially incurred and
deferred or equity compensation arrangements payable to directors, officers or
employees), (e) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on Property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, but limited to the fair
market value of such Property (except to the extent otherwise provided in this
definition), (f) all Guarantees by such Person of Indebtedness of others,
(g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (i) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances and (j) all
obligations of such Person under any Swap Agreement (with the “principal” amount
of any Swap Agreement on any date being equal to the early termination value
thereof on such date). The Indebtedness of any Person shall (i) include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is expressly liable therefor as
a result of such Person’s ownership interest in or other relationship with such
entity and pursuant to contractual arrangements, except to the extent the terms
of such Indebtedness provide that such Person is not liable therefor, and
(ii) exclude (A) customer deposits and advances and interest payable thereon in
the ordinary course of business in accordance with customary trade terms and
other obligations incurred in the ordinary course of business through credit on
an open account basis customarily extended to such Person, (B) obligations under
customary overdraft arrangements with banks outside the United States incurred
in the ordinary course of business to cover working capital needs (including
cash pooling arrangements) and (C) bona fide indemnification, purchase price
adjustment, earn-outs, holdback and contingency payment obligations to which the
seller may become entitled to the extent such payment is determined by a final
closing balance sheet or such payment depends on the performance of such
business after the closing. For the avoidance of doubt, Indebtedness shall not
include performance guarantees in the ordinary course of business or Xerox
Guarantee Obligations.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Information” has the meaning assigned to such term in Section 9.12.

“Initial Term A Commitment Expiration Date” means the earliest of (a) the
Special Mandatory Prepayment Date, (b) the making of the Initial Term A Loans on
the Initial Term A Funding Date and (c) the close of business on the Delayed
Draw Funding Date.

“Initial Term A Funding Date” means the date on which the conditions specified
in Section 4.02 of this Agreement are satisfied (or waived in accordance with
Section 9.02 of this Agreement).

“Initial Term A Lender” means a Lender with an Initial Term A Loan Commitment or
an outstanding Initial Term A Loan.

“Initial Term A Loan” means a Loan made pursuant to Section 2.01(a).

 

-21-



--------------------------------------------------------------------------------

“Initial Term A Loan Commitment” means with respect to each Lender, the
commitment, if any, of such Lender to make an Initial Term A Loan pursuant to
Section 2.01(a), as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04. The initial amount
of each Lender’s Initial Term A Loan Commitment is set forth on Schedule 2.01,
or in the Assignment and Assumption pursuant to which such Lender shall have
assumed an Initial Term A Loan Commitment, as applicable. The initial aggregate
amount of the Lenders’ Initial Term A Loan Commitments is the Euro Equivalent of
$278,324,800.

“Initial Term A Loan Maturity Date” means December 7, 2021; provided that if the
Special Mandatory Prepayment Trigger Date occurs, the Initial Term A Loan
Maturity Date shall instead be the Special Mandatory Prepayment Date.

“Information Memorandum” means the Confidential Information Memorandum dated
November 7, 2016 relating to the Borrowers and the Transactions.

“Intercompany Transfers” has the meaning assigned to such term in the definition
of the “Transactions.”

“Interest Election Request” means a request by a Borrower to convert or continue
a Borrowing in accordance with Section 2.03.

“Interest Payment Date” means (a) with respect to any Base Rate Loan (other than
a Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurocurrency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months,
or if available to all applicable Lenders, twelve months or a period less than
one month thereafter, as the applicable Borrower may elect; provided that (i) if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurocurrency Borrowing only, such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurocurrency Borrowing that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, with respect to
(a) any Loan in any LIBOR Quoted Currency, the rate per annum (rounded to the
same number of decimal places as the LIBO Screen Rate) determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between (i) the LIBO Screen Rate for the longest period (for which
the LIBO Screen Rate is available for the applicable currency) that is shorter
than the Impacted Interest Period and (ii) the LIBO Screen Rate for the shortest
period (for which the LIBO Screen Rate is available for the applicable currency)
that exceeds the Impacted Interest Period, in each case, at such time, and
(b) any Loan in any Non-Quoted Currency, the rate per annum (rounded to the same
number of decimal places as the Local Screen Rate) determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between (i) the Local Screen Rate for the longest period (for which
the Local Screen Rate is available for the applicable currency) that is shorter
than the Impacted Interest Period and (ii) the Local Screen Rate for the
shortest period (for which the Local Screen Rate is available for the applicable
currency) that exceeds the Impacted Interest Period, in each case, at such time.

 

-22-



--------------------------------------------------------------------------------

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person or
(b) a loan, advance or capital contribution to, Guarantee of Indebtedness of,
assumption of Indebtedness of, or purchase or other acquisition of any other
debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person or (c) the purchase
or other acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person. For purposes of Section 6.05, (i) the amount of any Investment shall be
the amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment, and (ii) in the event the U.S.
Borrower or any Restricted Subsidiary (an “Initial Investing Person”) transfers
an amount of cash or other Property (the “Invested Amount”) for purposes of
permitting the U.S. Borrower or one or more Restricted Subsidiaries to
ultimately make an Investment of the Invested Amount in the U.S. Borrower, any
Restricted Subsidiary or any other Person (the Person in which such Investment
is ultimately made, the “Subject Person”) through a series of substantially
concurrent intermediate transfers of the Invested Amount to the U.S. Borrower or
one or more Restricted Subsidiaries other than the Subject Person (each an
“Intermediate Investing Person”), including through the incurrence or repayment
of intercompany Indebtedness, capital contributions or redemptions of Equity
Interests, then, for all purposes of Section 6.05, any transfers of the Invested
Amount to Intermediate Investing Persons in connection therewith shall be
disregarded and such transaction, taken as a whole, shall be deemed to have been
solely an Investment of the Invested Amount by the Initial Investing Person in
the Subject Person and not an Investment in any Intermediate Investing Person.

“IP Rights” has the meaning assigned to such term in Section 3.05(b).

“ISP” means, with respect to any standby Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice, Inc. (or such later version thereof as may be in effect at the
time of issuance of such Letter of Credit).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable Issuing Bank and the applicable Borrower (or any
Restricted Subsidiary) or in favor of such Issuing Bank and relating to such
Letter of Credit.

“Issuing Bank” means JPMorgan Chase Bank, N.A., Bank of America, N.A., BNP
Paribas, Credit Suisse AG, Cayman Islands Branch, Goldman Sachs Bank USA, Mizuho
Bank Ltd. and any other Lender (subject to such Lender’s consent) designated by
the U.S. Borrower and consented to by the Administrative Agent (such consent not
to be unreasonably withheld or delayed) that becomes an Issuing Bank, in each
case in its capacity as an issuer of Letters of Credit hereunder, and any
successors in such capacity as provided in Section 9.04. An Issuing Bank may, in
its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.

“Issuing Bank LC Exposure Sublimit” means, for each Issuing Bank, the amount of
the LC Exposure Sublimit set forth with respect to such Issuing Bank on Schedule
2.01.

“Junior Financing” means any Indebtedness that is contractually subordinated in
right of payment to any of the Obligations.

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
in each case as extended in accordance with this Agreement from time to time.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities.

 

-23-



--------------------------------------------------------------------------------

“L/C Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Applicable Percentage thereof. All L/C Advances shall be denominated in
Dollars.

“L/C Borrowing” means an extension of credit resulting from a LC Disbursement
under any Letter of Credit which has not been reimbursed on the date when made
or refinanced as a Base Rate Revolving Borrowing. All L/C Borrowings shall be
denominated in Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements, including Unreimbursed Amounts, that have not yet been
reimbursed by or on behalf of the applicable Borrower at such time. The LC
Exposure of any Revolving Lender at any time shall be its Applicable Percentage
of the total LC Exposure of the Revolving Lenders at such time. For all purposes
of this Agreement, if on any date of determination a Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to
be “outstanding” and not to have expired or terminated in the amount so
remaining available to be drawn.

“LC Exposure Sublimit” means $300,000,000.

“LC Participation Calculation Date” means, with respect to any LC Disbursement
made by an Issuing Bank or any refund of a reimbursement payment made by an
Issuing Bank to a Borrower, in each case in a currency other than Dollars,
(a) the date on which such Issuing Bank shall advise the Administrative Agent
that it purchased with Dollars the currency used to make such LC Disbursement or
refund or (b) if such Issuing Bank shall not advise the Administrative Agent
that it made such a purchase, the date on which such LC Disbursement or refund
is made.

“LCT Election” has the meaning assigned to such term in Section 1.06(a).

“LCT Test Date” has the meaning assigned to such term in Section 1.06(a).

“Lender Participation Notice” has the meaning assigned to such term in
Section 2.10(c)(iii).

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.19 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender and the Issuing
Banks.

“Letter of Credit” means a Letter of Credit issued pursuant to
Section 2.05(a)(i)(x); provided that Goldman Sachs Bank USA and Credit Suisse
AG, Cayman Islands Branch will not be obligated to issue (or cause to be issued)
commercial letters of credit (as opposed to a standby letters of credit).

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable Issuing Bank.

“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the Revolving Credit Maturity Date then in effect (or, if such day is
not a Business Day, the next preceding Business Day).

“LIBO Screen Rate” means the London interbank offered rate administered by the
ICE Benchmark Association (or any other Person that takes over the
administration of such rate) for the applicable LIBOR Quoted Currency for a
period equal in length to such Interest Period as displayed on pages LIBOR01 or
LIBOR02 of the Reuters screen or, in the event such rate does not appear on
either of such Reuters pages, on any successor or substitute page on such screen
that displays such rate, or on the appropriate page of such other information
service that publishes such rate as shall be selected by the Administrative
Agent from time to time in its reasonable discretion.

 

-24-



--------------------------------------------------------------------------------

“LIBOR Quoted Currency” means Dollars, Euros and Sterling.

“Lien” means, with respect to any asset, any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset (or any capital lease having substantially the same economic effect
as any of the foregoing).

“Limited Condition Transaction” has the meaning assigned to such term in
Section 1.06(a).

“Loan Documents” means this Agreement, the Guarantee Agreement, the Collateral
Documents, each Additional Credit Extension Amendment, any promissory notes
executed and delivered pursuant to Section 2.09(h), the Agency Fee Letter and
any amendments, waivers, supplements or other modifications to any of the
foregoing.

“Loan Parties” means the Borrowers and the Guarantors.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Local Screen Rates” means the CDOR Screen Rate; provided that, if any Local
Screen Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property or financial condition of the U.S. Borrower and the Restricted
Subsidiaries taken as a whole or (b) the ability of the Loan Parties to perform
their obligations under this Agreement or any and all other Loan Documents, or
the rights and remedies of the Administrative Agent and the Lenders thereunder.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), of any one or more of the U.S. Borrower and its Restricted Subsidiaries
in an aggregate principal amount exceeding $50,000,000.

“Maximum Rate” has the meaning assigned to such term in Section 9.14.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA that is subject to ERISA, and in respect of which the U.S. Borrower or
any of its ERISA Affiliates is (or during the preceding five plan years has
been) an “employer” as defined in Section 3(5) of ERISA.

“Net Cash Proceeds” means (a) with respect to any Asset Sale or any Casualty
Event, an amount equal to (i) the sum of cash and Cash Equivalents received in
connection with such Asset Sale or Casualty Event (including any cash or Cash
Equivalents received by way of deferred payment pursuant to, or by monetization
of, a note or installment receivable, purchase price adjustment or earn-out or
otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event actually received by the U.S. Borrower or any Restricted Subsidiary) less
(ii) the sum of (A) the principal amount, premium or penalty, if any, interest
and other amounts on any Indebtedness that is secured by the Property or
otherwise subject to mandatory prepayment in connection with such Asset Sale or
Casualty Event and that is repaid in connection with such Asset Sale or Casualty
Event (other than Indebtedness under the Loan Documents and Indebtedness secured
by Liens permitted by Section 6.02(s)), (B) the out-of-pocket expenses
(including attorneys’ fees, investment banking fees, accounting fees and other
professional and transactional fees, survey costs, title insurance premiums, and
related search and recording charges, transfer taxes, deed or mortgage recording
taxes, other expenses and brokerage, consultant and other commissions and fees)
actually incurred by the U.S. Borrower or such Restricted Subsidiary in
connection with such Asset Sale or Casualty Event, (C) taxes paid or reasonably
estimated to be actually payable in connection therewith, (D) any reserve for
adjustment in accordance with GAAP in respect of (x) the sale price of such
Property and (y) any liabilities associated with such Property and retained by

 

-25-



--------------------------------------------------------------------------------

the U.S. Borrower or any Restricted Subsidiary after such Disposition, including
pension and other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations associated with
such transaction and (E) the Borrowers’ reasonable estimate of payments required
to be made with respect to unassumed liabilities relating to the Property
involved within one year of such Asset Sale or Casualty Event; provided that
“Net Cash Proceeds” shall include any cash or Cash Equivalents received upon the
Disposition of any non-cash consideration received within 180 days of such Asset
Sale by the U.S. Borrower or any Restricted Subsidiary in any such Asset Sale
(but only as and when so received); and (b) with respect to the incurrence or
issuance of any Indebtedness by the U.S. Borrower or any Restricted Subsidiary,
an amount equal to (i) the sum of the cash received in connection with such
incurrence or issuance less (ii) the attorneys’ fees, investment banking fees,
accountants’ fees, underwriting or other discounts, upfront fees, commissions,
costs and other fees, transfer and similar taxes and other out-of-pocket
expenses actually incurred by the U.S. Borrower or such Restricted Subsidiary in
connection with such incurrence or issuance.

“New Lender” has the meaning assigned to such term in Section 2.19(a).

“Non-Extension Notice Date” has the meaning assigned to such term in
Section 2.05(b)(iii).

“Non-Quoted Currency” means Canadian Dollars.

“Note” means a promissory note made by the applicable Borrower in favor of a
Lender evidencing Loans made by such Lender to such Borrower, substantially in
the form of Exhibit B-1, Exhibit B-2, Exhibit B-3 or Exhibit C, as applicable.

“Obligations” means all indebtedness (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
other monetary obligations, liabilities, covenants and duties of any of the Loan
Parties to any of the Secured Parties and their respective Affiliates,
individually or collectively, existing on the Closing Date or arising thereafter
(direct or indirect, joint or several, absolute or contingent, matured or
unmatured, liquidated or unliquidated, secured or unsecured) arising or incurred
under this Agreement or any of the other Loan Documents or any Secured Hedge
Agreement or Cash Management Obligation (including under any of the Loans made
or reimbursement or other monetary obligations incurred or any of the Letters of
Credit or other instruments at any time evidencing any thereof) or under
Bilateral Letter of Credit Facilities, in each case whether now existing or
hereafter arising, whether all such obligations arise or accrue before or after
the commencement of any bankruptcy, insolvency or receivership proceedings (and
whether or not such claims, interest, costs, expenses or fees are allowed or
allowable in any such proceeding); provided that the “Obligations” with respect
to any Loan Party shall exclude any Excluded Swap Obligations of such Loan
Party.

“Offered Loans” has the meaning assigned to such term in Section 2.10(c)(iii).

“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of any Loan Party under any Loan Document, Taxes
imposed as a result of a present or former connection between such recipient and
the jurisdiction imposing such Tax (other than connections arising solely as a
result of such recipient having executed, delivered, become a party to,
performed its obligations under, received payment under, received or perfected a
security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned any interest in any Loan or Loan
Document. For the avoidance of doubt, in the case of any Loan made to the Dutch
Borrower, Other Connection Taxes include any Taxes imposed on a recipient under
the laws of the Netherlands, if and to the extent such Tax becomes payable as a
result of such recipient having a substantial interest (aanmerkelijk belang) as
defined in the Dutch Income Tax Act (Wet inkomstenbelasting 2001) in the Dutch
Borrower.

“Other Taxes” means all present or future stamp, court, documentary, recording,
filing or similar Taxes or any other excise or property Taxes, charges or
similar levies arising from any payment made under any Loan Document or from the
execution, delivery, performance, registration or enforcement of, or from the
receipt or perfection of a security interest under or otherwise with respect to,
this Agreement or any other Loan Document.

 

-26-



--------------------------------------------------------------------------------

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurocurrency borrowings by U.S.–managed
banking offices of depository institutions (as such composite rate shall be
determined by the FRBNY as set forth on its public website from time to time)
and published on the next succeeding Business Day by the FRBNY as an overnight
bank funding rate (from and after such date as the FRBNY shall commence to
publish such composite rate).

“Participant” has the meaning assigned to such term in Section 9.04(d).

“Participant Register” has the meaning assigned to such term in Section 9.04(d).

“Participating Member State” means any member state of the EMU which has the
Euro as its lawful currency.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit 6 to the Security Agreement or any other form approved by the
Administrative Agent.

“Perfection Certificate Supplement” means a supplement to the Perfection
Certificate containing any information not included in the Perfection
Certificate delivered to the Administrative Agent on the Closing Date (or in any
previously delivered Perfection Certificate Supplement) with respect to matters
required by Sections 1(a), (2), (6), (7), (8), (9) of the Perfection Certificate
and, solely to the extent relating to updates to Section 1(a) of the Perfection
Certificate, Sections (3), (4) and (5) of the Perfection Certificate.

“Permitted Acquisition” means the purchase or other acquisition, in one or more
series of transactions, of property and assets or businesses of any Person or of
assets constituting a business unit, a line of business or division of such
Person, or Equity Interests in a Person that, upon the consummation thereof,
will be a Restricted Subsidiary of the U.S. Borrower (including as a result of a
merger or consolidation); provided that the following conditions are satisfied
to the extent applicable:

(a) to the extent required by Section 5.09, each applicable Loan Party and any
such newly created or acquired Specified Domestic Subsidiary shall have complied
with the requirements of Section 5.09, within the times specified therein;

(b) the aggregate amount of Investments (without duplication for any Investment
made through a series of Investments) made by a Loan Party in Persons that are
not Loan Parties prior to any such Investment, and do not become Loan Parties as
a result of any such Investment, together with the amount of Investments made in
non-Loan Parties pursuant to Section 6.05(c)(iv), does not exceed (x) the
greater of (A) $115,000,000 and (B) 16% of Consolidated EBITDA determined on a
Pro Forma Basis for the most recently ended four fiscal quarter period ending
immediately prior to the date on which such Investment is made and for which
Financials have been delivered, plus (y) the Available Amount, plus (z) the
amount of Investments permitted by Section 6.05(r); provided that (i) in the
case of a purchase or other acquisition that is comprised of the purchase or
acquisition of Persons with at least 90% of domestic “EBITDA” in the aggregate,
the portion of the aggregate amount of cash or Property provided by Loan Parties
to make any such purchase or acquisition that is attributable to foreign
“EBITDA” shall also be permitted without the use of the amounts available
pursuant to this clause (b) or Section 6.05(c)(iv), (ii) in the case of
Investments permitted under this clause (b) that are comprised of the purchase
or acquisition of Persons with less than 90% of domestic “EBITDA” in the
aggregate, only the portion of the aggregate amount of cash or Property provided
by Loan Parties to make any such purchase or acquisition that is attributable to
foreign “EBITDA” that is in excess of 10% shall be required to use the amounts
available pursuant to this clause (b) or Section 6.05(c)(iv) and (iii) this
clause (b) shall not apply to the extent the consideration for the relevant
purchase or acquisition consists of Equity Interests of Holdings;

 

-27-



--------------------------------------------------------------------------------

(c) the acquired Property, business or Person is in a business permitted under
Section 6.12; and

(d) at the time of and immediately after giving effect thereto, no Event of
Default shall have occurred and be continuing.

“Permitted Asset Swap” means the substantially concurrent purchase and sale or
exchange of Related Business Assets or a combination of Related Business Assets
and cash or Cash Equivalents between the U.S. Borrower or any of its Restricted
Subsidiaries and another Person; provided that any cash or Cash Equivalents
received must be applied in accordance with Section 2.10(b).

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes, assessments or other governmental charges
that are not yet delinquent or are being contested in compliance with
Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’, workmen’s, suppliers’ and other like Liens imposed by law, arising
in the ordinary course of business and securing obligations that are either
(i) not overdue by more than 60 days or (ii) being contested in good faith by
appropriate proceedings and reserves with respect thereto have been set aside to
the extent required by GAAP;

(c) (i) Liens, pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations or to secure other public, statutory or regulatory
obligations (including to support letters of credit or bank guarantees),
(ii) Liens, pledges or deposits in the ordinary course of business securing
liability for premiums or reimbursement or indemnification obligations of
(including obligations in respect of letters of credit, bank guarantees or
surety bonds for the benefit of) insurance carriers providing insurance to a
Borrower or any Restricted Subsidiary, (iii) Liens in connection with surety
bonds entered into in the ordinary course of business and (iv) Liens on the
escrow account established as of the Spin-Off Date (and the amounts on deposit
therein as of the Spin-Off Date) in respect of Xerox Guarantee Obligations;

(d) Liens (other than any lien imposed under ERISA or Section 430(k) of the
Code) or deposits to secure the performance of bids, trade contracts,
governmental contracts, tenders, statutory bonds, leases, statutory obligations,
surety, stay, customs, appeal and replevin bonds, performance bonds or in favor
of franchisors or other regulatory bodies and other obligations of a like nature
(including those to secure health, safety and environmental obligations), in
each case in the ordinary course of business;

(e) Liens in respect of judgments, decrees, attachments or awards that do not
constitute an Event of Default under clause (k) of Article VII;

(f) easements, restrictions (including zoning restrictions), rights-of-way,
covenants, licenses, encroachments, protrusions and similar encumbrances and
minor title defects affecting real property imposed by law or arising in the
ordinary course of business that do not secure any monetary obligations and do
not materially interfere with the ordinary conduct of business of the U.S.
Borrower or any Restricted Subsidiary; and

(g) any interest or title of a lessor, sublessor, licensor or sublicensor under
any lease, sublease, license or sublicense entered into by the U.S. Borrower or
any Restricted Subsidiary as a part of its business and covering only the assets
so leased or licensed;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

-28-



--------------------------------------------------------------------------------

“Permitted Refinancing Indebtedness” means, with respect to any Indebtedness of
a Person, any amendment, modification, refinancing, refunding, renewal,
replacement or extension of such Indebtedness of such Person; provided that
(a) the principal amount (or accreted value, if applicable) thereof does not
exceed the principal amount (or accreted value, if applicable) of the
Indebtedness so modified, refinanced, refunded, renewed, replaced or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal, replacement
or extension, (b) other than with respect to Permitted Refinancing Indebtedness
in respect of Indebtedness permitted pursuant to Section 6.01(e), such
modification, refinancing, refunding, renewal, replacement or extension has a
final maturity date equal to or later than the earlier of (x) the final maturity
date of the Indebtedness so modified, refinanced, refunded, renewed, replaced or
extended and (y) the date which is 91 days after the Latest Maturity Date,
(c) other than with respect to Permitted Refinancing Indebtedness in respect of
Indebtedness permitted pursuant to Section 6.01(e), such modification,
refinancing, refunding, renewal, replacement or extension has a Weighted Average
Life to Maturity equal to or greater than the remaining Weighted Average Life to
Maturity of, the Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended, (d) to the extent such Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended is subordinated in right of
payment to the Obligations, such modification, refinancing, refunding, renewal,
replacement or extension is subordinated in right of payment to the Obligations
on terms, taken as a whole, at least as favorable to the Lenders (in the good
faith determination of the U.S. Borrower) as those contained in the
documentation governing the Indebtedness being modified, refinanced, refunded,
renewed, replaced or extended and (e) if any Liens securing the Indebtedness
being modified, refinanced, refunded, renewed, replaced, exchanged or extended
is secured by the Collateral on a second priority (or other junior priority)
basis to the Liens securing the Obligations, the Liens securing such
Indebtedness shall be secured by the Collateral on a second priority (or other
junior priority) basis to the Liens securing the Obligations on terms that are
at least as favorable to the Secured Parties (in the good faith determination of
the U.S. Borrower) as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed, replaced, exchanged
or extended, taken as a whole.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee pension benefit plan” (as such term is defined in
Section 3(2) of ERISA) other than a Multiemployer Plan, subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which the U.S. Borrower or any ERISA Affiliate is (or,
if such plan were terminated, would under Section 4069 of ERISA be deemed to be)
an “employer” as defined in Section 3(5) of ERISA.

“Planned Expenditures” has the meaning assigned to such term in the definition
of “Excess Cash Flow.”

“Platform” has the meaning assigned to such term in Section 9.01(c).

“Post-Acquisition Period” means, with respect to any Permitted Acquisition, the
period beginning on the date such Permitted Acquisition is consummated and
ending on the one-year anniversary of the date on which such Permitted
Acquisition is consummated.

“Preferred Equity Interests” has the meaning assigned to such term in the
definition of the “Transactions.”

“Preferred Stock” as applied to the Equity Interests of any Person, means Equity
Interests of any class or classes (however designated) which are preferred as to
the payment of dividends or distributions, or as to the distribution of assets
upon any voluntary or involuntary liquidation or dissolution of such Person,
over shares of Equity Interests of any other class of such Person.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its office
located in New York, New York; each change in the Prime Rate shall be effective
from and including the date such change is publicly announced as being
effective.

“Pro Forma Adjustment” means, for any applicable period of measurement that
includes all or any part of a fiscal quarter included in any Post-Acquisition
Period, with respect to the Consolidated EBITDA of the applicable Acquired
Entity or Business or the Consolidated EBITDA of the U.S. Borrower, the pro
forma increase or decrease

 

-29-



--------------------------------------------------------------------------------

in such Consolidated EBITDA, projected by the U.S. Borrower in good faith as a
result of (a) actions that have been taken or are expected to be taken during
such Post-Acquisition Period for the purposes of realizing reasonably
identifiable and factually supportable cost savings or (b) any additional costs
incurred during such Post-Acquisition Period, in each case in connection with
the combination of the operations of such Acquired Entity or Business with the
operations of the U.S. Borrower and its Subsidiaries, calculated assuming that
such actions had been taken on, or such costs had been incurred since, the first
day of such period; provided that (i) any such pro forma increase or decrease to
such Consolidated EBITDA shall be without duplication for cost savings or
additional costs already included in such Consolidated EBITDA for such period of
measurement and (ii) any increase to Consolidated EBITDA pursuant to this
definition of “Pro Forma Basis” shall be subject to the limitations set forth in
the proviso of clause (vii) of the definition of “Consolidated EBITDA.”

“Pro Forma Basis” means, with respect to compliance with any test or covenant
hereunder, that (A) to the extent applicable, the Pro Forma Adjustment shall
have been made and (B) all Specified Transactions and the following transactions
in connection therewith shall be deemed to have occurred as of the first day of
the applicable period of measurement in such test or covenant: (a) income
statement items (whether positive or negative) attributable to the Property or
Person subject to such Specified Transaction, (i) in the case of a Disposition
of all or substantially all Equity Interests in any Restricted Subsidiary of the
U.S. Borrower owned by the U.S. Borrower or any of its Restricted Subsidiaries
or any division, product line or facility used for operations of the U.S.
Borrower or any of its Restricted Subsidiaries or any designation of a
Restricted Subsidiary as an Unrestricted Subsidiary, shall be excluded, and
(ii) in the case of a Permitted Acquisition or Investment described in the
definition of “Specified Transaction,” or designation of any Unrestricted
Subsidiary as a Restricted Subsidiary shall be included, (b) any repayment,
redemption or retirement of Indebtedness and (c) any Indebtedness incurred,
assumed or guaranteed by the U.S. Borrower or any of its Restricted Subsidiaries
in connection therewith and if such Indebtedness has a floating or formula rate,
shall have an implied rate of interest for the applicable period for purposes of
this definition determined by utilizing the rate which is or would be in effect
with respect to such Indebtedness as at the relevant date of determination;
provided that, without limiting the application of the Pro Forma Adjustment
pursuant to clause (A) above (but without duplication thereof), the foregoing
pro forma adjustments may be applied to any such test or covenant solely to the
extent that such adjustments are (x) consistent with the definition of
Consolidated EBITDA and give effect to events (including operating expense
reductions) that are in the good faith determination of the U.S. Borrower
(I) reasonably identifiable and factually supportable (provided that (i) any
increase to Consolidated EBITDA pursuant to this definition of “Pro Forma Basis”
shall be subject to the limitations set forth in the proviso of clause (vii) of
the definition of “Consolidated EBITDA” and (ii) any such pro forma increase or
decrease to such Consolidated EBITDA shall be without duplication for cost
savings or additional costs already included in such Consolidated EBITDA for
such period of measurement) and (II) expected to have a continuing impact on the
consolidated financial results of the U.S. Borrower or (y) otherwise consistent
with the definition of “Pro Forma Adjustment.”

“Pro Forma Financial Statements” shall have the meaning assigned to such term in
Section 4.01(i).

“Professional Lender” shall mean (i) until the publication of an interpretation
of “public” as referred to in the CRR by the competent authorities, an entity
which (A) assumes rights and/or obligations vis-à-vis the Dutch Borrower, the
value of which is at least EUR 100,000 (or its equivalent in another currency),
(B) provides repayable funds for an initial amount of at least EUR 100,000 (or
its equivalent in another currency) or (C) otherwise qualifies as not forming
part of the public and (ii) as soon as the interpretation of the term “public”
as referred to in the CRR has been published by the competent authorities, an
entity which is not considered to form part of the public on the basis of such
interpretation.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including
Equity Interests.

“Proposed Discounted Prepayment Amount” has the meaning assigned to such term in
Section 2.10(c)(ii).

“Public Company Expenses” means expenses incurred in connection with (a) the
Spin-Off, (b) compliance with applicable law and regulations, including
requirements of the Sarbanes-Oxley Act of 2002, the Securities Act of 1933 and
the Securities Exchange Act of 1934 and the rules and regulations promulgated
thereunder, as applicable to companies with equity or debt securities held by
the public, or the rules of national securities

 

-30-



--------------------------------------------------------------------------------

exchanges applicable to companies with listed equity or debt securities,
(c) expenses incurred by Holdings in connection with any public offering or
other sale of Equity Interests or Indebtedness (i) where the net proceeds of
such offering or sale are intended to be received by or contributed to the U.S.
Borrower or a Restricted Subsidiary, (ii) in a pro rated amount of such expenses
in proportion to the amount of such net proceeds intended to be so received or
contributed or (iii) otherwise on an interim basis prior to completion of such
offering so long as Holdings shall cause the amount of such expenses to be
repaid to the U.S. Borrower or the relevant Restricted Subsidiary out of the
proceeds of such offering promptly if completed and (d) any other expenses
attributable to the status of Holdings as a public company, including expenses
relating to investor relations and other general corporate overhead, shareholder
meetings and reports to shareholders, directors’ fees, directors’ and officers’
insurance and other executive costs, indemnification obligations to directors
and officers, legal, audit and other professional fees and listing and filing
fees.

“Public Lender” has the meaning assigned to such term in Section 9.01(c).

“Qualified Equity Interests” means Equity Interests of Holdings or the U.S.
Borrower, as the context requires, in each case other than Disqualified Equity
Interests.

“Qualifying Lenders” has the meaning assigned to such term in
Section 2.10(c)(iv).

“Qualifying Loans” has the meaning assigned to such term in Section 2.10(c)(iv).

“Quarterly Financial Statements” shall have the meaning assigned to such term in
Section 4.01(i).

“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Sterling or Canadian Dollars, the first
day of such Interest Period, (ii) if the currency is Euro, two TARGET2 Days
before the first day of such Interest Period, (iii) for any other currency, two
Business Days prior to the commencement of such Interest Period (unless, in each
case, market practice differs in the relevant market where the Eurocurrency Rate
for such currency is to be determined, in which case the Quotation Day will be
determined by the Administrative Agent in accordance with market practice in
such market (and if quotations would normally be given on more than one day,
then the Quotation Day will be the last of those days)).

“Reference Time” has the meaning assigned to such term in the definition of
“Available Amount.”

“Refinanced Term Loans” has the meaning assigned to such term in Section 9.02.

“Refinancing Indebtedness” means (i) any Refinancing Term Loans and (ii) any
Term Loan Refinancing Debt.

“Refinancing Revolving Commitments” means Increased Commitments that are
designated by the U.S. Borrower in a certificate of a Responsible Officer
delivered to the Administrative Agent on or prior to the date of issuance as
“Refinancing Revolving Commitments.”

“Refinancing Term Loans” means Incremental Term Loans that are designated by the
U.S. Borrower as “Refinancing Term Loans” in a certificate of a Responsible
Officer of the U.S. Borrower delivered to the Administrative Agent on or prior
to the date of incurrence.

“Register” has the meaning assigned to such term in Section 9.04(c).

“Regulation S-X” means Regulation S-X under the Securities Act of 1933, as
amended.

“Rejection Notice” has the meaning assigned to such term in Section 2.10(b)(v).

“Related Business Assets” means assets (other than cash or Cash Equivalents)
used or useful in any business permitted by Section 6.12; provided that any
assets received by the U.S. Borrower or a Restricted Subsidiary in exchange for
assets transferred by the U.S. Borrower or a Restricted Subsidiary shall not be
deemed to be Related Business Assets if they consist of securities of a Person,
unless upon receipt of the securities of such Person, such Person would be or
become a Restricted Subsidiary.

 

-31-



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the Environment.

“Removal Effective Date” has the meaning assigned to such term in paragraph
(g) of Article VIII.

“Replacement Term Loans” has the meaning assigned to such term in Section 9.02.

“Repricing Transaction” means each of (a) the prepayment, repayment,
refinancing, substitution or replacement of all or a portion of the Term B Loans
with the proceeds of any secured term loans incurred or guaranteed by the U.S.
Borrower or any Guarantor which reduces the effective yield (with the
comparative determinations to be made by the Administrative Agent in a manner
consistent with generally accepted financial practices, and in any event
consistent with clause (vi) of the proviso to the second to last sentence of
Section 2.19(a)) to less than the effective yield (as determined by the
Administrative Agent on the same basis) applicable to such Term B Loans so
prepaid, repaid, refinanced, substituted or replaced and (b) any amendment,
waiver or other modification to, or consent under, this Agreement incurred for
the primary purpose of reducing the effective yield (to be determined by the
Administrative Agent on the same basis as set forth in preceding clause (a)) of
the Term B Loans; provided that in no event shall any such prepayment,
repayment, refinancing, substitution, replacement, amendment, waiver,
modification or consent in connection with a Change in Control constitute a
Repricing Transaction. Any determination by the Administrative Agent of any
effective interest rate as contemplated by preceding clauses (a) and (b) shall
be conclusive and binding on all Lenders, and the Administrative Agent shall
have no liability to any Person with respect to such determination.

“Reportable Event” means any reportable event as defined in Section 4043(c) of
ERISA or the regulations issued thereunder, other than those events as to which
the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection
(m) or (o) of Section 414 of the Code).

“Required Lenders” means, at any time, Lenders having Credit Exposure and unused
Commitments representing more than 50% of the sum of the total Credit Exposure
and unused Commitments at such time; provided that the Commitment of, and the
portion of the Credit Exposure held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.

“Required Revolving Lenders” means, at any time, Lenders having Revolving Credit
Exposure and/or unused Revolving Commitments representing more than 50% of the
sum of the total Revolving Credit Exposure and unused Revolving Commitments at
such time; provided that the Revolving Commitment of, and the portion of the
Revolving Credit Exposure held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Revolving Lenders.

“Required Revolving/TLA Lenders” means, at any time, Lenders having Revolving
Credit Exposure, unused Revolving Commitments, Delayed Draw Term A Loan
Commitments (or once funded, Delayed Draw Term A Loans) and/or Initial Term A
Loans representing more than 50% of the sum of the total Revolving Credit
Exposure, unused Revolving Commitments, Delayed Draw Term A Loan Commitments and
Term A Loans at such time; provided that the Delayed Draw Term A Loan
Commitment, Term A Loans and Revolving Commitments of, and the portion of the
Revolving Credit Exposure held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Revolving/TLA
Lenders.

 

-32-



--------------------------------------------------------------------------------

“Required Term B Lenders” means, at any time, Lenders having Term B Loans and
Incremental Term Loans representing more than 50% of the sum of the total Term B
Loans and Incremental Term Loans at such time; provided that the Term B Loans
and Incremental Term Loans held, or deemed held by, any Defaulting Lender shall
be excluded for purposes of making a determination of the Required Term B
Lenders.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer, assistant treasurer, or
controller or any equivalent under the laws of the Netherlands of a Loan Party.
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

“Restricted Payments” means any dividend or other distribution (whether in cash,
securities or other property (other than Qualified Equity Interests)) with
respect to any Equity Interests of the U.S. Borrower or any Restricted
Subsidiary, or any payment (whether in cash, securities or other property (other
than Qualified Equity Interests)), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such Equity Interests in the U.S. Borrower or
any Restricted Subsidiary or any option, warrant or other right to acquire any
such Equity Interests in the U.S. Borrower or any Restricted Subsidiary.

“Restricted Subsidiary” means (a) any Subsidiary of the U.S. Borrower other than
an Unrestricted Subsidiary and (b) subject to clause (j)(iii) of Article VIII,
Conduent Finance.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Credit Exposure hereunder, as such commitment may be (a) reduced from time to
time pursuant to Section 2.08, (b) increased from time to time pursuant to
Section 2.19 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04 of this Agreement. The
initial amount of each Lender’s Revolving Commitment is set forth on Schedule
2.01, in the applicable Additional Credit Extension Amendment or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Revolving Commitment, as applicable. The initial aggregate amount of the
Lenders’ Revolving Commitments is $750,000,000.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of such Lender’s outstanding Revolving Loans and its LC Exposure and
Swingline Exposure at such time.

“Revolving Credit Maturity Date” means December 7, 2021; provided that if the
Special Mandatory Prepayment Trigger Date occurs, the Revolving Credit Maturity
Date shall instead be the Special Mandatory Prepayment Date.

“Revolving Lender” means each Lender that has a Revolving Commitment or that
holds Revolving Credit Exposure.

“Revolving Loan” means a Loan made pursuant to Section 2.01(d).

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto.

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced by (a) the U.S. government, including those
administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury or the U.S. Department of State or (b) the United Nations Security
Council, the European Union or Her Majesty’s Treasury of the United Kingdom.

“Sanctioned Country” means a country, region or territory which is itself the
subject or target of any comprehensive Sanctions.

 

-33-



--------------------------------------------------------------------------------

“Sanctioned Persons” means (a) any Person listed in any Sanctions-related list
of designated Persons maintained by the Office of Foreign Assets Control of the
U.S. Department of the Treasury, the U.S. Department of State, or by the United
Nations Security Council or the European Union, (b) any Person organized under
the laws of or resident in a Sanctioned Country or (c) any Person owned or
controlled by any such Person or Persons described in the foregoing clauses
(a) or (b).

“SEC” means the Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority succeeding to any of its principal
functions.

“Second Lien Intercreditor Agreement” means an intercreditor agreement, in form
reasonably acceptable to the Administrative Agent and the U.S. Borrower, by and
between the Administrative Agent and the collateral agent for one or more
classes of Indebtedness that is intended to be secured by Liens ranking junior
to the Liens securing the Obligations providing that, inter alia, (i) the Liens
securing the Obligations rank prior to the Liens securing such other
Indebtedness, (ii) all amounts received in connection with any enforcement
action with respect to any Collateral or, to the extent attributed to the
Collateral, in connection with any United States or foreign bankruptcy,
liquidation or insolvency proceeding shall first be applied to repay all
Obligations (whether or not allowed in any such proceeding) prior to being
applied to the obligations in respect of such other Indebtedness and (iii) until
the repayment of the Obligations in full and termination of commitments
hereunder (subject to customary limitations with respect to contingent
obligations and other customary qualifications and, in the event Indebtedness in
the form of bank debt is subject thereto, to customary standstill provisions)
the Administrative Agent shall have the sole right to take enforcement actions
with respect to the Collateral.

“Secured Hedge Agreement” means any Swap Agreement that is entered into by and
between any Loan Party or any Restricted Subsidiary and any Hedge Bank.

“Secured Parties” means, collectively, the Administrative Agent, the Issuing
Banks, the Lenders, the Hedge Banks, the Cash Management Banks, the Bilateral
Letter of Credit Facility Banks, any Affiliate of a Lender or the Administrative
Agent to which Obligations are owed and each co-agent or sub-agent appointed by
the Administrative Agent from time to time pursuant to Article VIII.

“Security Agreement” means the Security Agreement executed by the Loan Parties
(other than the Dutch Borrower) and the Administrative Agent, substantially in
the form of Exhibit D-1, together with each security agreement supplement
executed and delivered pursuant to Section 5.09.

“Senior Notes” means $510,000,000 million aggregate principal amount of senior
unsecured notes to be issued by the U.S. Borrower and Conduent Finance in
connection with the Transactions.

“Senior Notes Indenture” means the indenture that governs the Senior Notes.

“Senior Secured Indebtedness” means, as of any date of determination, the amount
of Consolidated Total Indebtedness less, (i) in each case to the extent
constituting Consolidated Total Indebtedness, unsecured Indebtedness of the U.S.
Borrower and its Restricted Subsidiaries and (ii) the lesser of (x) the
aggregate amount of unrestricted cash and Cash Equivalents included in the
consolidated balance sheet of the U.S. Borrower and its Restricted Subsidiaries
as of such date and (y) $150,000,000.

“Senior Secured Net Leverage Ratio” means, as of any date, the ratio of
(a) Senior Secured Indebtedness as of such date to (b) Consolidated EBITDA
determined in respect of the four fiscal quarter period ending on, or most
recently ended prior to, such date.

“Separation Distribution” has the meaning assigned to such term in the
definition of the “Transactions.”

“series” means, with respect to any Extended Term Loans, Incremental Term Loans
or Replacement Term Loans, all such Term Loans that have the same maturity date,
amortization and interest rate provision and that are designated as part of such
“series” pursuant to the applicable Additional Credit Extension Amendment.

 

-34-



--------------------------------------------------------------------------------

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they become absolute and matured and (d) such Person is not
engaged in any business, as conducted on such date and as proposed to be
conducted following such date, for which such Person’s property would constitute
unreasonably small capital. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“Special Mandatory Prepayment Date” has the meaning assigned to such term in
Section 2.10(b)(viii).

“Special Mandatory Prepayment Trigger Date” has the meaning assigned to such
term in Section 2.10(b)(viii).

“Specified Domestic Subsidiary” means each wholly owned Domestic Subsidiary of
the U.S. Borrower other than (a) any Foreign Holding Company, (b) any
Unrestricted Subsidiary, (c) any CFC and (d) any Domestic Subsidiary that is an
Immaterial Subsidiary; provided that upon any wholly owned Domestic Subsidiary
ceasing to meet the requirements of one or more of clauses (a) through (d) of
this definition, the U.S. Borrower shall be deemed to have acquired a Specified
Domestic Subsidiary at such time and shall cause such Domestic Subsidiary to
comply with the applicable provisions of Section 5.09; provided, further that
none of the following shall be a Specified Domestic Subsidiary: (i) any
Subsidiary that is prohibited or restricted by applicable Law from guaranteeing
the Obligations; (ii) any Subsidiary that (A) is prohibited by any contractual
obligation existing on the Closing Date or on the date such Subsidiary is
acquired or otherwise becomes a Subsidiary (but not entered into in
contemplation of the Transactions or such acquisition) from guaranteeing the
Obligations or (B) would require governmental (including regulatory) consent,
approval, license or authorization to guarantee the Obligations, unless such
consent, approval, license or authorization has been received; and (iii) any
trust that relates to the funding or payment of benefits under any “employee
benefit plan” (within the meaning of Section 3(3) of ERISA, whether or not
subject to ERISA).

“Specified Representations” means the representations and warranties made by the
Borrowers and the relevant parties pursuant to Sections 3.01(a)(i), 3.02,
3.03(b)(ii), 3.08, 3.10 (provided that references therein to (i) “Transactions”
shall instead refer to the applicable Permitted Acquisition or similar
investment (and any related transactions) and (ii) “Closing Date” shall instead
refer to the date in which any such transactions in clause (i) are consummated),
3.13, 3.14 and 3.15 and the final sentence of Section 3.16.

“Specified Transaction” means, with respect to any period, any of the following
events occurring after the first day of such period and prior to the applicable
date of determination: (i) (A) any Investment by the U.S. Borrower or any
Restricted Subsidiary in any Person (including in connection with a Permitted
Acquisition) other than a Person that was a wholly-owned Restricted Subsidiary
on the first day of such period, (B) any Asset Sale or Casualty Event or
discontinuation of operations, in each of subclause (A) and subclause (B) with
respect to a business (as such term is used in Regulation S-X Rule 11-01), a
company, a segment, an operating division or unit or line of business, (ii) any
incurrence, assumption, guarantee, repayment, redemption or extinguishment of
Indebtedness, (iii) the designation of any Restricted Subsidiary as an
Unrestricted Subsidiary, or of any Unrestricted Subsidiary as a Restricted
Subsidiary, in each case in accordance with Section 5.11 and (iv) any Restricted
Payment.

“Spin-Off” has the meaning assigned to such term in the definition of the
“Transactions.”

“Spin-Off Date” means the date of the consummation of the Spin-Off.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Administrative Agent is subject with respect
to the Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the FRB). Such reserve percentage
shall

 

-35-



--------------------------------------------------------------------------------

include those imposed pursuant to such Regulation D. Eurocurrency Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subsequent Transaction” has the meaning assigned to such term in
Section 1.06(b).

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the ordinary voting power for the election of directors or other governing body
are at the time beneficially owned, directly or indirectly, or is otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the U.S. Borrower.

“Subsidiary Guarantor” means (a) each Subsidiary that is party to the Guarantee
Agreement on the Closing Date (other than the Dutch Borrower) and (b) each
Specified Domestic Subsidiary that becomes a party to the Guarantee Agreement
after the Closing Date pursuant to Section 5.09 or otherwise; provided that the
term “Subsidiary Guarantor” shall exclude any CFC or Foreign Holding Company.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the U.S. Borrower or the
Restricted Subsidiaries shall be a Swap Agreement.

“Swap Obligations” means, with respect to any Guarantor, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means JPMorgan Chase Bank, N.A. and any other Lender (subject
to such Lender’s consent) designated by the U.S. Borrower and consented to by
the Administrative Agent (such consent not to be unreasonably withheld or
delayed) that becomes a Swingline Lender, in each case in its capacity as lender
of Swingline Loans hereunder, or any successor Swingline Lender hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Swingline Loan Notice” means a notice of a Swingline Loan Borrowing pursuant to
Section 2.04, which, if in writing, shall be substantially in the form of
Exhibit F.

“Swingline Loan Sublimit” means $50,000,000.

“TARGET2 Day” means any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET2) payment system (or, if such payment
system ceases to be operative, such other payment system reasonably determined
by the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.

 

-36-



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
charges or withholdings imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

“Term A Lender” means a Delayed Draw Term A Lender and/or Initial Term A Lender.

“Term A Loans” means the Initial Term A Loans and the Delayed Draw Term A Loans.

“Term B Lender” means each Lender with a Term B Loan Commitment or an
outstanding Term B Loan.

“Term B Loan” means a Loan made pursuant to Section 2.01(c).

“Term B Loan Commitment” means, with respect to each Term B Lender, the
commitment, if any, of such Lender to make a Term B Loan pursuant to
Section 2.01(c), as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04. The initial amount
of each Lender’s Term B Loan Commitment is set forth on Schedule 2.01, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed a
Term B Loan Commitment, as applicable. The initial aggregate amount of the
Lenders’ Term B Loan Commitments is $750,000,000.

“Term B Loan Maturity Date” means December 7, 2023.

“Term Loan Refinancing Debt” means any Indebtedness consisting of debt
securities or credit facilities incurred or Guaranteed by Loan Parties following
the Closing Date that are designated by the U.S. Borrower in a certificate of a
Responsible Officer delivered to the Administrative Agent on or prior to the
date of issuance as “Term Loan Refinancing Debt”; provided that (i) such
Indebtedness does not mature or have scheduled amortization or scheduled
payments of principal and is not subject to mandatory redemption, repurchase,
prepayment or sinking fund obligation (other than customary offers to repurchase
upon a change of control, asset sale or casualty event and customary
acceleration rights after an event of default) prior to the 91st day after the
Latest Maturity Date, (ii) such Indebtedness is not secured by any assets of the
U.S. Borrower or any of its Restricted Subsidiaries except for assets subject to
Liens permitted by Section 6.02(s), (iii) such Indebtedness is not incurred or
Guaranteed by any Restricted Subsidiaries that are not Loan Parties and (iv) the
other terms and conditions relating to such debt securities or loans (other than
interest rates, call protection, rate floors, fees, discounts, premiums, and
optional prepayment and redemption provisions) are not in the aggregate
materially more restrictive than the terms of this Agreement as determined in
good faith by the U.S. Borrower (except for provisions applicable only to
periods after the Latest Maturity Date).

“Term Loans” means the Initial Term A Loans, the Delayed Draw Term A Loans, the
Term B Loans, the Incremental Term Loans of each series and the Extended Term
Loans of each series, collectively.

“Total Net Leverage Ratio” means, as of any date, the ratio of (a) Consolidated
Total Indebtedness on such date less the lesser of (x) the aggregate amount of
unrestricted cash and Cash Equivalents included in the consolidated balance
sheet of the U.S. Borrower and its Restricted Subsidiaries as of such date and
(y) $150,000,000 to (b) Consolidated EBITDA determined in respect of the four
fiscal quarter period ending on, or most recently ended prior to, such date.

“Transaction Agreements” means the agreements and arrangements described in the
Form 10 to be entered into with Xerox and certain Persons that were subsidiaries
of Xerox on or prior to the Spin-Off Date in connection with the Spin-Off,
including the Xerox Guarantee Obligations.

“Transactions” means (a) the execution, delivery and performance by the Loan
Parties of this Agreement and the other Loan Documents and the borrowing of the
Term B Loans on the Closing Date, (b) the borrowing of Initial Term A Loans
hereunder on the Initial Term A Funding Date to fund the intercompany transfer
of certain assets of the business process outsourcing business of Xerox
Corporation (“Xerox”) to the U.S. Borrower or one or more of the U.S. Borrower’s
Subsidiaries (the “Intercompany Transfers”), (c) the borrowing of the Delayed
Draw Term A Loans on or prior to the Spin-Off Date, (d) the issuance of the
Senior Notes on or prior to the Spin-Off Date,

 

-37-



--------------------------------------------------------------------------------

(e) the issuance by Holdings of Holdings’ Series A Preferred Stock, having a
liquidation preference of $1,000 per share (the “Preferred Equity Interests”),
to Xerox pursuant to the terms of an exchange agreement and the transfer by
Xerox of these shares and certain preferred shares of Xerox in exchange for
certain other preferred shares of Xerox, (f) the entering into of the
Transaction Agreements and the transactions contemplated thereby to occur on or
prior to the Spin-Off Date, (g) the use of the proceeds of the Delayed Draw Term
A Loans and the Term B Loans, together with the proceeds of the Senior Notes and
cash on hand of Holdings and/or the U.S. Borrower, (i) to pay a distribution to
Xerox in the amount of approximately $1,600,000,000 (the “Separation
Distribution”) in partial exchange for assets contributed by Xerox to Holdings
as part of the same plan as Xerox’s distribution of the common stock of Holdings
to the shareholders of Xerox on a pro rata basis (the “Spin-Off”), (ii) to fund
cash to the balance sheet of Holdings and its subsidiaries, (iii) for general
corporate purposes and (vi) for the payment of fees and expenses in connection
with the foregoing.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurocurrency Rate or the Base Rate.

“UCP” means, with respect to any Letter of Credit, the “Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce Publication
No. 600 (or such later version thereof as may be in effect at the time of
issuance).

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or in any other
applicable jurisdiction.

“Unreimbursed Amount” has the meaning assigned to such term in
Section 2.05(c)(i).

“Unrestricted Subsidiary” means any Subsidiary designated by the U.S. Borrower
as an Unrestricted Subsidiary pursuant to Section 5.11 subsequent to the Closing
Date and any Subsidiary of an Unrestricted Subsidiary.

“U.S. Borrower” means Xerox Business Services, LLC, a Delaware limited liability
company.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the then outstanding
aggregate principal amount of such Indebtedness into (b) the sum of the total of
the products obtained by multiplying (i) the amount of each then remaining
scheduled installment, sinking fund, serial maturity or other required payment
of principal including payment at final maturity, in respect thereof, by
(ii) the number of years (calculated to the nearest one-twelfth) which will
elapse between such date and the making of such payment.

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“Xerox” has the meaning assigned to such term in the definition of the
“Transactions.”

 

-38-



--------------------------------------------------------------------------------

“Xerox Guarantee Obligations” means obligations owed by Holdings, the U.S.
Borrower or any Restricted Subsidiary on or after the Spin-Off Date to Xerox or
any of its subsidiaries in respect of Guarantees or other credit support
instruments provided by or through Xerox or any of its subsidiaries for the
benefit of Holdings, the U.S. Borrower or any Restricted Subsidiary, in each
case, pursuant to the Transaction Agreements as in effect on the Spin-Off Date
(as such Transaction Agreements may be amended in a manner not more adverse to
the interest of the Lenders in any material respect when taken as a whole (in
the good faith determination of the U.S. Borrower) than such Transaction
Agreements as in effect on the Spin-Off Date.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented, refinanced, restated, replaced or otherwise modified (subject to
any restrictions on such amendments, supplements or modifications set forth
herein), (b) any definition of or reference to any statute, rule or regulation
shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), unless otherwise expressly stated to the contrary, (c) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (d) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (e) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. Any
reference herein to the “knowledge” of the U.S. Borrower or any Restricted
Subsidiary means the actual knowledge of a Responsible Officer of such Person.

SECTION 1.04. Accounting Terms; GAAP.

(a) Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that (i) if the U.S. Borrower notifies the Administrative
Agent that the U.S. Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the Closing Date in GAAP or
in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the U.S. Borrower that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith and (ii) notwithstanding anything in GAAP to the
contrary, for purposes of all financial calculations hereunder, the amount of
any Indebtedness outstanding at any time shall be the stated principal amount
thereof (except to the extent such Indebtedness provides by its terms for the
accretion of principal, in which case the amount of such Indebtedness at any
time shall be its accreted amount at such time); provided, further, that
notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
any change to GAAP occurring after the date hereof as a result of the adoption
of any proposals set forth in the Proposed Accounting Standards Update, Leases
(Topic 840), issued by the Financial Accounting Standards Board on August 17,
2010, or any other proposals issued by the Financial Accounting Standards Board
in connection therewith, in each case if such change would require treating any
lease (or similar arrangement conveying the right to use) as a capital lease
where such lease (or similar arrangement) would not have been required to be so
treated under GAAP as in effect on the date hereof.

 

-39-



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test or covenant or the compliance with or availability of
any basket contained in this Agreement, the Total Net Leverage Ratio and Senior
Secured Net Leverage Ratio shall be calculated on a Pro Forma Basis.

SECTION 1.05. Payments on Business Days. When the payment of any amount
hereunder or the performance of any covenant, duty or obligation is stated to be
due or performance required on a day which is not a Business Day, the date of
such payment or performance shall extend to the immediately succeeding Business
Day and such extension of time shall be reflected in computing interest or fees,
as the case may be; provided that, with respect to any payment of interest on,
or principal of, Eurocurrency Loans, if such extension would cause any such
payment to be made in the next succeeding calendar month, such payment shall be
made on the immediately preceding Business Day.

SECTION 1.06. Limited Condition Transactions.

(a) In connection with any action taken solely in connection with a Permitted
Acquisition whose consummation is not conditioned on the availability of, or on
obtaining, third party financing, Investment or redemption or repayment of
indebtedness requiring irrevocable notice in advance of such redemption or
repayment (a “Limited Condition Transaction”), for purposes of (i) determining
compliance with any provision of this Agreement (other than Section 6.09) which
requires the calculation of any financial ratio or test, including the Total Net
Leverage Ratio, Senior Secured Net Leverage Ratio and any other financial ratio
(and for the avoidance of doubt, to also include any financial ratio or test set
forth in Section 2.19) or (ii) testing availability under baskets set forth in
this Agreement (including baskets measured as a percentage of Consolidated
EBITDA or Consolidated Total Assets and including any determination of whether a
Default or Event of Default has occurred and is continuing), in each case, at
the option of the U.S. Borrower (the U.S. Borrower’s election to exercise such
option in connection with any Limited Condition Transaction, an “LCT Election”),
the date of determination of whether any such action is permitted hereunder
shall be deemed to be the date the definitive agreements for such Limited
Condition Transaction are entered into or the date on which the U.S. Borrower or
the applicable Restricted Subsidiary becomes legally obligated to consummate
such Limited Condition Transaction (the “LCT Test Date”), and if, after giving
effect to the Limited Condition Transaction and the other transactions to be
entered into in connection therewith on a Pro Forma Basis (including any
incurrence of Indebtedness and the use of proceeds thereof) as if they had
occurred on the first day of the most recent test period ending prior to the LCT
Test Date (except with respect to any incurrence or repayment of Indebtedness
for purposes of the calculation of any leverage-based test or ratio, which shall
in each case be treated as if they had occurred on the last day of such test
period), the U.S. Borrower or the applicable Restricted Subsidiary would have
been permitted to take such action on the relevant LCT Test Date in compliance
with such ratio, test or basket, such ratio, test or basket shall be deemed to
have been complied with. For the avoidance of doubt, if the U.S. Borrower has
made an LCT Election and any of the ratios, tests or baskets for which
compliance was determined or tested as of the LCT Test Date are exceeded as a
result of fluctuations in any such ratio, test or basket, including due to
fluctuations in the total assets of the U.S. Borrower or the Person subject to
such Limited Condition Transaction, at or prior to the consummation of the
relevant transaction or action, such baskets, tests or ratios will not be deemed
to have been exceeded as a result of such fluctuations.

(b) If the U.S. Borrower has made an LCT Election for any Limited Condition
Transaction, then in connection with any calculation of any ratio, test or
basket availability with respect to the incurrence of Indebtedness or Liens, the
making of Restricted Payments, the making of any Investment, the conveyance,
lease or other transfer of assets, the prepayment, redemption, purchase,
defeasance or other satisfaction of Indebtedness, or the designation of an
Unrestricted Subsidiary (a “Subsequent Transaction”) following the relevant LCT
Test Date and prior to the earlier of the date on which such Limited Condition
Transaction is consummated or the date that the definitive agreement or
irrevocable notice for such Limited Condition Transaction is terminated or
expires without consummation of such Limited Condition Transaction, for purposes
of determining whether such Subsequent Transaction is permitted under this
Agreement, any such ratio, test or basket shall be required to be satisfied
(i) on a Pro Forma Basis assuming such Limited Condition Transaction and other
transactions in connection therewith (including any incurrence of indebtedness
and the use of proceeds thereof) have been consummated and (ii) assuming such
Limited Condition Transaction and other transactions in connection therewith
(including any incurrence of indebtedness and the use of proceeds thereof) have
not been consummated.

 

-40-



--------------------------------------------------------------------------------

SECTION 1.07. Rounding. Any financial ratios required to be maintained by the
U.S. Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

SECTION 1.08. Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Letter of
Credit Application related thereto, provides for one or more automatic increases
in the stated amount thereof, the amount of such Letter of Credit shall be
deemed to be the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such times.

SECTION 1.09. Currency Equivalents Generally.

(a) Unless the context otherwise requires, any amount specified in this
Agreement to be in Dollars shall also include the Dollar Equivalent of any
Alternative Currency. The maximum amount of Indebtedness and other threshold
amounts that the U.S. Borrower and the Restricted Subsidiaries may incur under
Article VI shall not be deemed to be exceeded with respect to any outstanding
Indebtedness and other threshold amounts solely as a result of fluctuations in
the exchange rate of currencies. When calculating capacity for the incurrence of
additional Indebtedness and other threshold amounts by the U.S. Borrower or any
Restricted Subsidiary, the exchange rate of currencies shall be measured as of
the date of such calculation.

(b) (i) The Administrative Agent, or the relevant Issuing Bank, as applicable,
shall determine the Dollar Equivalent of any Letter of Credit denominated in an
Alternative Currency as of the date of the issuance thereof and on the first
Business Day of each calendar month on which such Letter of Credit is
outstanding, in each case using the Exchange Rate in effect on the date of
determination, and each such amount shall be the Dollar Equivalent of such
Letter of Credit until the next required calculation thereof pursuant to this
Section. The Administrative Agent, or the relevant Issuing Bank, as applicable,
shall in addition determine the Dollar Equivalent of any Letter of Credit
denominated in an Alternative Currency as provided in Sections 2.05(c) and
2.05(l).

(ii) The Administrative Agent shall determine the Dollar Equivalent of any
Borrowing denominated in an Alternative Currency as of the date of the borrowing
thereof and as of the date of the commencement of each subsequent Interest
Period therefor, in each case using the Exchange Rate in effect on the date of
determination, and each such amount shall, except as provided in clause
(iii) below, be the Dollar Equivalent of such Borrowing until the next required
calculation thereof pursuant to this Section.

(iii) The Administrative Agent, or the relevant Issuing Bank, as applicable, may
also determine the Dollar Equivalent of any Borrowing or Letters of Credit
denominated in an Alternative Currency as of such other dates as the
Administrative Agent shall determine, in each case using the Exchange Rate in
effect on the date of determination, and each such amount shall be the Dollar
Equivalent of such Borrowing or Letter of Credit until the next calculation
thereof pursuant to this Section.

(iv) The Administrative Agent shall notify the Borrowers, the applicable Lenders
and the Issuing Banks of each determination of the Dollar Equivalent of each
Letter of Credit, Borrowing and LC Disbursement.

SECTION 1.10. Additional Alternative Currencies. The Borrowers may from time to
time request that an additional currency be added as an “Alternative Currency”;
provided that such requested currency is a lawful currency (other than Dollars)
that is readily available and freely transferable and convertible into Dollars.
Such request shall be subject to the approval of the Administrative Agent and
each Revolving Lender; provided that if such “Alternative Currency” is to be
used for Letters of Credit only, such request shall be subject only to the
approval of the Administrative Agent and the applicable Issuing Bank.

 

-41-



--------------------------------------------------------------------------------

ARTICLE II

The Credits

SECTION 2.01. Commitments.

(a) Subject to the terms and conditions set forth herein, each Lender having an
Initial Term A Loan Commitment severally agrees to make Initial Term A Loans on
the Initial Term A Funding Date to the Dutch Borrower in Euros by making
immediately available funds to the Administrative Agent’s account not later than
the time specified by the Administrative Agent, which Initial Term A Loans shall
not exceed for any such Lender the Initial Term A Loan Commitment of such
Lender. Amounts repaid in respect of Initial Term A Loans may not be reborrowed.

(b) Subject to the terms and conditions set forth herein, each Lender having a
Delayed Draw Term A Loan Commitment severally agrees to make Delayed Draw Term A
Loans on the Delayed Draw Funding Date to the U.S. Borrower in Dollars by making
immediately available funds to the Administrative Agent’s account not later than
the time specified by the Administrative Agent, which Delayed Draw Term A Loans
shall not exceed for any such Lender the Delayed Draw Term A Loan Commitment of
such Lender. Amounts repaid in respect of Delayed Draw Term A Loans may not be
reborrowed.

(c) Subject to the terms and conditions set forth herein, each Lender having a
Term B Loan Commitment severally agrees to make Term B Loans on the Closing Date
to the U.S. Borrower in Dollars by making immediately available funds to the
Administrative Agent’s account not later than the time specified by the
Administrative Agent, which Term B Loans shall not exceed for any such Lender
the Term B Loan Commitment of such Lender. Amounts repaid in respect of Term B
Loans may not be reborrowed.

(d) Subject to the terms and conditions set forth herein, each Revolving Lender
agrees to make Revolving Loans to the U.S. Borrower and to the Dutch Borrower in
Dollars and/or an Alternative Currency from time to time during the Availability
Period in an aggregate principal amount that will not result in (i) such
Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving Commitment,
(ii) the total Revolving Credit Exposures exceeding the total Revolving
Commitments or (iii) the Dollar Equivalent of Revolving Loans denominated in
Alternative Currencies exceeding the Alternative Currency Revolving Sublimit.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrowers may borrow, prepay and reborrow Revolving Loans.

SECTION 2.02. Loans and Borrowings.

(a) Each Loan (other than a Swingline Loan) shall be made as part of a Borrowing
consisting of Loans of the same Class and Type made by the Lenders ratably in
accordance with their respective Commitments of the applicable Class. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required. Any Swingline Loan shall
be made in accordance with the procedures set forth in Section 2.04.

(b) Subject to Section 2.13, each Revolving Borrowing and Term Loan Borrowing
shall be comprised entirely of Base Rate Loans (solely in the case of Loans
denominated in Dollars) or Eurocurrency Loans as the applicable Borrower may
request in accordance herewith. Each Swingline Loan shall be a Base Rate Loan.
Each Lender at its option may make any Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the applicable Borrower to
repay such Loan in accordance with the terms of this Agreement. For the
avoidance of doubt, all Revolving Loans made in Alternative Currencies shall be
Eurocurrency Loans.

(c) Each Borrowing of, conversion to or continuation of (i) Eurocurrency Loans
shall be in an aggregate amount that is an integral multiple of $1,000,000 (or,
if not an integral multiple, the entire available amount) and not less than
$1,000,000 (or comparable amounts determined by the Administrative Agent in the
case

 

-42-



--------------------------------------------------------------------------------

of Alternative Currencies) and (ii) Base Rate Loans (other than Swingline Loans
which shall be subject to Section 2.04) shall be in an aggregate amount that is
an integral multiple of $100,000 and not less than $500,000; provided that
Eurocurrency Revolving Loans and Base Rate Revolving Loans may be in an
aggregate amount that is equal to the entire unused balance of the total
Revolving Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(c). Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of 20 Eurocurrency Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request or convert a Base Rate Borrowing to or continue any
Eurocurrency Borrowing if the Interest Period requested (i) with respect to a
Revolving Borrowing would end after the Revolving Credit Maturity Date,
(ii) with respect to an Initial Term A Loan Borrowing would end after the
Initial Term A Loan Maturity Date, (iii) with respect to a Delayed Draw Term A
Loan Borrowing would end after the Delayed Draw Term A Loan Maturity Date or
(iv) with respect to a Term B Loan Borrowing would end after the Term B Loan
Maturity Date.

SECTION 2.03. Requests for Borrowings. To request a Borrowing, a conversion of
Loans from one Type to the other or a continuation of Eurocurrency Loans, the
applicable Borrower shall notify the Administrative Agent of such request, which
may be given by telephone, not later than (i) 11:00 a.m., New York City time,
three Business Days (or in the case of Loans denominated in an Alternative
Currency (other than the Initial Term A Loan), four Business Days) prior to the
requested date of any Borrowing of, conversion to or continuation of
Eurocurrency Loans or of any conversion of Eurocurrency Loans to Base Rate
Loans, and (ii) 11:00 a.m. New York City time, on the requested date of any
Borrowing of Base Rate Loans; provided, however, that if such Borrower wishes to
request Eurocurrency Loans having an Interest Period of twelve months in
duration as provided in the definition of “Interest Period,” (x) the applicable
notice must be received by the Administrative Agent not later than 11:00 a.m.,
New York City time, four Business Days prior to the requested date of such
Borrowing, conversion or continuation of Eurocurrency Loans, whereupon the
Administrative Agent shall give prompt notice to the applicable Lenders of such
request and determine whether the requested Interest Period is available to all
of them and (y) not later than 10:00 a.m., New York City time, three Business
Days before the requested date of such Borrowing, conversion or continuation of
Eurocurrency Loans, the Administrative Agent shall notify the applicable
Borrower (which notice may be by telephone) whether or not the requested
Interest Period has been consented to by all the applicable Lenders. Each
Borrowing Request shall be irrevocable and, in the case of a telephonic
Borrowing Request, shall be confirmed promptly by hand delivery or facsimile or
transmission by electronic communication in accordance with Section 9.01(b) to
the Administrative Agent of a written Borrowing Request substantially in the
form attached hereto as Exhibit E and signed by the applicable Borrower. Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

(i) the Class of Loans to which such Borrowing Request relates;

(ii) the aggregate amount of the requested Borrowing, conversion or
continuation;

(iii) the date of such Borrowing, conversion or continuation, which shall be a
Business Day;

(iv) whether such Borrowing, conversion or continuation is to be a Base Rate
Borrowing or a Eurocurrency Borrowing;

(v) in the case of a Borrowing of Revolving Loans, the currency of the requested
Borrowing;

(vi) in the case of a Eurocurrency Borrowing, the Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(vii) the location and number of the applicable Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of
Section 2.06; and

(viii) whether the applicable Borrower is requesting a new Borrowing, a
conversion of Loans from one Type to the other, or a continuation of
Eurocurrency Loans.

 

-43-



--------------------------------------------------------------------------------

(b) If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Base Rate Borrowing (other than with respect to Initial
Term A Loans and Revolving Loans denominated in an Alternative Currency). In the
case of a failure to timely request a conversion or continuation of Eurocurrency
Loans, such Loans shall be converted into Base Rate Loans. If no Interest Period
is specified with respect to any requested Eurocurrency Borrowing or conversion
or continuation of Eurocurrency Loans, then the applicable Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Any
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurocurrency
Loans. Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing. Except as otherwise provided herein, a Eurocurrency Loan
may be continued or converted only on the last day of an Interest Period for
such Eurocurrency Loan. During the existence of an Event of Default, the
Administrative Agent, at the direction of the Required Lenders, may require that
no Loans denominated in Dollars may be requested as, converted to or continued
as Eurocurrency Loans without the consent of the Required Lenders. In making any
determination of the Dollar Equivalent for purposes of calculating the amount of
Revolving Loans to be borrowed from the respective Lenders on any date, the
Administrative Agent shall use the relevant Exchange Rate in effect on the date
on which the applicable Borrower delivers a Borrowing Request for such Revolving
Loans pursuant to the provisions of this Section 2.03.

SECTION 2.04. Swingline Loans.

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
agrees, in reliance upon the agreements of the other Lenders set forth in this
Section 2.04, to make Swingline Loans in Dollars to the U.S. Borrower from time
to time during the Availability Period; provided that no such Swingline Loan
shall be permitted if, after giving effect thereto, (i) the aggregate principal
amount of outstanding Swingline Loans would exceed the Swingline Loan Sublimit,
(ii) the aggregate Revolving Credit Exposures would exceed the total Revolving
Commitments or (iii) unless otherwise agreed by such Swingline Lender, the
aggregate amount of Swingline Loans, Revolving Loans and Letters of Credit
issued by such Swingline Lender would exceed such Swingline Lender’s Revolving
Commitments hereunder; provided, further, that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline Loan.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the U.S. Borrower may borrow, prepay and reborrow Swingline Loans.
Immediately upon the making of a Swingline Loan, each Revolving Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swingline Lender a risk participation in such Swingline Loan in an amount
equal to the product of such Revolving Lender’s Applicable Percentage times the
amount of such Swingline Loan.

(b) To request a Swingline Loan, the U.S. Borrower shall notify the
Administrative Agent and Swingline Lender of such request, which may be given by
telephone and shall be irrevocable. Each such notice must be received by the
Swingline Lender and the Administrative Agent not later than 1:00 p.m., New York
City time, on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000, and (ii) the requested
borrowing date, which shall be a Business Day. Each such telephonic notice must
be confirmed promptly by delivery to the Swingline Lender and the Administrative
Agent of a written Swingline Loan Notice, appropriately completed and signed by
a Responsible Officer of the U.S. Borrower. Promptly after receipt by the
Swingline Lender of any telephonic Swingline Loan Notice, the Swingline Lender
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swingline Loan Notice and, if not,
the Swingline Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the Swingline Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Lender) prior to 3:00 p.m., New York City time, on the date
of the proposed Swingline Loan Borrowing (A) directing the Swingline Lender not
to make such Swingline Loan as a result of the limitations set forth in
Section 2.04(a) or (B) that one or more of the applicable conditions specified
in Section 4.04 is not then satisfied, then the Swingline Lender shall make such
Swingline Loan available to the U.S. Borrower by means of a credit to the
general deposit account of the U.S. Borrower with the Swingline Lender or the
Administrative Agent by 4:00 p.m., New York City time, on the requested date of
such Swingline Loan.

 

-44-



--------------------------------------------------------------------------------

(c) (i) The Swingline Lender at any time in its sole and absolute discretion may
request, on behalf of the U.S. Borrower (and the U.S. Borrower hereby
irrevocably authorizes the Swingline Lender to so request on its behalf), that
each Revolving Lender make a Base Rate Loan in an amount equal to such Lender’s
Applicable Percentage of the amount of the applicable Class of Swingline Loans
then outstanding. Such request shall be made in writing (which written request
shall be deemed to be a Borrowing Request for purposes hereof) and in accordance
with the requirements of Section 2.02 and Section 2.03, without regard to the
minimum and multiples specified therein for the principal amount of Base Rate
Loans, but subject to the unutilized portion of the Revolving Commitments of the
applicable Class and the conditions set forth in Section 4.04. The Swingline
Lender shall furnish the U.S. Borrower with a copy of the applicable Borrowing
Request promptly after delivering such notice to the Administrative Agent. Each
Revolving Lender shall make an amount equal to its Applicable Percentage (of the
amount of the applicable Class of Swingline Loans) of the aggregate amount
specified in such Borrowing Request available to the Administrative Agent in
immediately available funds for the account of the Swingline Lender at the
Administrative Agent’s Office not later than 1:00 p.m., New York City time, on
the day specified in such Borrowing Request, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the U.S. Borrower in such amount. The
Administrative Agent shall remit the funds so received to the Swingline Lender.

(ii) If for any reason any Swingline Loan cannot be refinanced by such Base Rate
Loan in accordance with Section 2.04(c)(i), the request for Base Rate Loans
submitted by the Swingline Lender as set forth herein shall be deemed to be a
request by the Swingline Lender that each of the Revolving Lenders fund its risk
participation in the relevant Swingline Loan and such Revolving Lender’s payment
to the Administrative Agent for the account of the Swingline Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation. If
any Revolving Lender fails to make available to the Administrative Agent for the
account of the Swingline Lender any amount required to be paid by such Revolving
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swingline Lender shall be entitled to
recover from such Revolving Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the Swingline Lender at a rate per annum equal to the applicable Federal
Funds Effective Rate from time to time in effect, plus any administrative,
processing or similar fees customarily charged by the Swingline Lender in
connection with the foregoing. If such Revolving Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Revolving Lender’s Base Rate Loan included in the relevant Borrowing or funded
participation in the relevant Swingline Loan, as the case may be. A certificate
of the Swingline Lender submitted to any Revolving Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(ii) shall be conclusive absent manifest error.

(iii) Each Revolving Lender’s obligation to make Base Rate Loans or to purchase
and fund risk participations in Swingline Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swingline Lender, the U.S.
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Lender’s obligation to make Base Rate Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.04. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the U.S. Borrower to repay Swingline Loans, together with interest as
provided herein.

(d) (i) At any time after any Revolving Lender has purchased and funded a risk
participation in a Swingline Loan, if the Swingline Lender receives any payment
on account of such Swingline Loan, the Swingline Lender will distribute to such
Revolving Lender its Applicable Percentage thereof in the same funds as those
received by the Swingline Lender.

(ii) If any payment received by the Swingline Lender in respect of principal or
interest on any Swingline Loan is required to be returned by the Swingline
Lender under any of the circumstances described in Section 9.08 (including
pursuant to any settlement entered into by the Swingline Lender in its
discretion), each Revolving Lender shall pay to the Swingline Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Federal Funds Effective
Rate. The Administrative Agent will make such demand upon the request of the
Swingline Lender. The obligations of the Revolving Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.

 

-45-



--------------------------------------------------------------------------------

(e) The Swingline Lender shall be responsible for invoicing the U.S. Borrower
for interest on the Swingline Loans. Until each Revolving Lender funds its Base
Rate Loan or risk participation pursuant to this Section 2.04 to refinance such
Revolving Lender’s Applicable Percentage of any Swingline Loan, interest in
respect of such Applicable Percentage shall be solely for the account of the
Swingline Lender.

(f) The U.S. Borrower shall make all payments of principal and interest in
respect of the Swingline Loans directly to the Swingline Lender.

(g) If the maturity date shall have occurred in respect of any Class of
Revolving Commitments at a time when another Class or Classes of Revolving
Commitments is or are in effect with a longer maturity date, then on the
earliest occurring maturity date all then outstanding Swingline Loans shall be
repaid in full on such date (and there shall be no adjustment to the
participations in such Swingline Loans as a result of the occurrence of such
maturity date); provided, however, that if on the occurrence of such earliest
maturity date (after giving effect to any repayments of Revolving Loans and any
reallocation of Letter of Credit participations as contemplated in
Section 2.05(d)), there shall exist sufficient unutilized Extended Revolving
Commitments or Revolving Commitments so that the respective outstanding
Swingline Loans could be incurred pursuant to the Extended Revolving Commitments
or Revolving Commitments which will remain in effect after the occurrence of
such maturity date, then there shall be an automatic adjustment on such date of
the participations in such Swingline Loans and the same shall be deemed to have
been incurred solely pursuant to the relevant Extended Revolving Commitments or
Revolving Commitments, and such Swingline Loans shall not be so required to be
repaid in full on such earliest maturity date.

(h) The U.S. Borrower may, at any time and from time to time, designate as
additional Swingline Lenders one or more Revolving Lenders that agree to serve
in such capacity as provided below. The acceptance by a Revolving Lender of an
appointment as a Swingline Lender hereunder shall be evidenced by an agreement,
which shall be in form and substance reasonably satisfactory to the
Administrative Agent and the U.S. Borrower, executed by the U.S. Borrower, the
Administrative Agent and such designated Swingline Lender, and, from and after
the effective date of such agreement, (i) such Revolving Lender shall have all
the rights and obligations of a Swingline Lender under this Agreement and
(ii) references herein to the term “Swingline Lender” shall be deemed to include
such Revolving Lender in its capacity as a lender of Swingline Loans hereunder.

SECTION 2.05. Letters of Credit. The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (x) each Issuing Bank
agrees, in reliance upon the agreements of the Revolving Lenders set forth in
this Section 2.05, (1) from time to time on any Business Day during the period
from the Delayed Draw Funding Date until the Letter of Credit Expiration Date,
to issue Letters of Credit denominated in Dollars or an Alternative Currency for
the account of Holdings, the U.S. Borrower or its Restricted Subsidiaries, and
to amend or extend Letters of Credit previously issued by it, in accordance with
paragraph (b) below, and (2) to honor drawings under the Letters of Credit; and
(y) the Revolving Lenders severally agree to participate in Letters of Credit
issued for the account of Holdings, the U.S. Borrower or its Restricted
Subsidiaries and any drawings thereunder; provided that after giving effect to
any L/C Credit Extension with respect to any Letter of Credit, (i) the aggregate
LC Exposure shall not exceed the LC Exposure Sublimit, (ii) the aggregate amount
of LC Exposure with respect to Letters of Credit issued and outstanding by any
Issuing Bank shall not exceed its Issuing Bank LC Exposure Sublimit at any one
time, (iii) the aggregate LC Exposure denominated in Alternative Currencies
shall not exceed the Alternative Currency L/C Sublimit and (iv) the total
Revolving Credit Exposures shall not exceed the total Revolving Commitments.
Each request by a Borrower for the issuance or amendment of a Letter of Credit
shall be deemed to be a representation by such Borrower that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence. Within the foregoing limits, and subject to the terms
and conditions hereof, the Borrowers’ ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Borrowers may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed.

(ii) No Issuing Bank shall issue any Letter of Credit, if: (A) subject to
Section 2.05(b)(iii), the expiry date of such requested Letter of Credit would
occur more than twelve months after the date of issuance or last extension,
unless the Required Lenders and the applicable Issuing Bank have approved such
expiry date; or (B) the expiry date of such requested Letter of Credit would
occur after the Letter of Credit Expiration Date, unless all the Revolving
Lenders and the applicable Issuing Bank have approved such expiry date.

 

-46-



--------------------------------------------------------------------------------

(iii) No Issuing Bank shall be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, or any Law applicable to such Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or request
that such Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such Issuing Bank in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
such Issuing Bank applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and such Issuing
Bank, such Letter of Credit is in an initial stated amount less than $100,000
(or the Dollar Equivalent thereof);

(D) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(E) a default of any Revolving Lender’s (of the applicable Class) obligations to
fund under Section 2.05(c) exists or any Revolving Lender (of the applicable
Class) is at such time a Defaulting Lender hereunder, unless such Issuing Bank
has entered into satisfactory arrangements (in the Issuing Bank’s sole and
absolute discretion) with the applicable Borrower or such Revolving Lender to
eliminate the Issuing Bank’s risk with respect to such Revolving Lender
(including as a result of the reallocation of such Defaulting Lender’s LC
Exposure among the non-defaulting Revolving Lenders as contemplated by
Section 2.21).

(iv) No Issuing Bank shall amend any Letter of Credit if the Issuing Bank would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) No Issuing Bank shall be under any obligation to amend any Letter of Credit
if (A) such Issuing Bank would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(vi) Each Issuing Bank shall act on behalf of the applicable Revolving Lenders
with respect to any Letters of Credit issued by it and the documents associated
therewith, and each Issuing Bank shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article VII with respect to any acts
taken or omissions suffered by such Issuing Bank in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article VII included such Issuing Bank with respect to such
acts or omissions and (B) as additionally provided herein with respect to such
Issuing Bank.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of a Borrower delivered (in writing or by e-mail, facsimile or other
electronic means) to the applicable Issuing Bank (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application or amendment
request, appropriately completed and signed by a Responsible Officer of the
applicable Borrower. Such Letter of Credit Application must be received by the
applicable Issuing Bank and the Administrative Agent not later than 1:00 p.m.,

 

-47-



--------------------------------------------------------------------------------

New York City time, at least three Business Days (or such later date and time as
the applicable Issuing Bank may agree in a particular instance in its sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the applicable Issuing Bank: (A) the proposed issuance date of
the requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the currency thereof; (E) the name and
address of the beneficiary thereof; (F) the documents to be presented by such
beneficiary in case of any drawing thereunder; (G) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (H) such other matters as the applicable Issuing Bank may
require. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit amendment request shall specify in form and detail
satisfactory to the applicable Issuing Bank: (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the applicable Issuing Bank may require. Additionally, the applicable Borrower
shall furnish to the applicable Issuing Bank and the Administrative Agent such
other documents and information pertaining to such requested Letter of Credit
issuance or amendment, including any Issuer Documents, as the applicable Issuing
Bank or the Administrative Agent may reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
Issuing Bank will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the applicable Borrower and, if not, such Issuing Bank
will provide the Administrative Agent with a copy thereof. Unless an Issuing
Bank has received written notice from the Administrative Agent or the applicable
Borrower, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Section 4.04 shall not then be satisfied, then, subject
to the terms and conditions hereof, such Issuing Bank shall, on the requested
date, issue a Letter of Credit for the account of the applicable Borrower (or
Holdings, the U.S. Borrower or the applicable Subsidiary) or enter into the
applicable amendment, as the case may be, in each case in accordance with such
Issuing Bank’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit by an Issuing Bank, each Revolving Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from such Issuing Bank a risk participation in such Letter of Credit in
an amount equal to the product of such Lender’s Applicable Percentage of the
relevant Class times the amount of such Letter of Credit.

(iii) If a Borrower so requests in any applicable Letter of Credit Application,
the applicable Issuing Bank may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the applicable Issuing Bank to prevent any such extension
at least once in each twelve-month period (commencing with the date of issuance
of such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the applicable Issuing Bank, the applicable Borrower shall
not be required to make a specific request to an Issuing Bank for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the applicable Issuing
Bank to permit the extension of such Letter of Credit at any time to an expiry
date not later than the Letter of Credit Expiration Date; provided, however,
that no Issuing Bank shall permit any such extension if (A) such Issuing Bank
has determined that it would not be permitted at such time to issue such Letter
of Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.05(a) or otherwise) or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Revolving Lenders have
elected not to permit such extension or (2) from the Administrative Agent or the
applicable Borrower that one or more of the applicable conditions specified in
Section 4.04 is not then satisfied, and in each such case directing such Issuing
Bank not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the Issuing Bank will also deliver to the applicable Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

-48-



--------------------------------------------------------------------------------

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable Issuing Bank shall promptly
examine the documents presented relevant to such drawing and shall notify the
applicable Borrower and the Administrative Agent thereof. Not later than
1:00 p.m., New York City time, on the Business Day following the Business Day on
which such Borrower shall have received such notice, such Borrower shall
reimburse such Issuing Bank through the Administrative Agent in an amount equal
to the amount of such drawing and in the currency of such drawing. If the
applicable Borrower fails to so reimburse such Issuing Bank by such time, (A) if
such payment relates to a Letter of Credit denominated in an Alternative
Currency, automatically and with no further action required, the obligations of
the applicable Borrower to reimburse the applicable LC Disbursement shall be
permanently converted into an obligation to reimburse the Dollar Equivalent,
calculated using the Exchange Rate on the applicable LC Participation
Calculation Date, of such LC Disbursement and (B) in the case of each other LC
Disbursement, the Administrative Agent shall promptly notify each applicable
Revolving Lender of the amount of the unreimbursed drawing (the “Unreimbursed
Amount”) and the amount of such Revolving Lender’s Applicable Percentage
thereof. In such event in the prior clause (B), the applicable Borrower shall be
deemed to have requested a Base Rate Revolving Loan to be disbursed on such date
of notice in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the
applicable Class of Revolving Commitments and the conditions set forth in
Section 4.04 (other than the delivery of a Borrowing Notice). Any notice given
by the applicable Issuing Bank or the Administrative Agent pursuant to this
Section 2.05(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice. If the applicable
Borrower’s reimbursement of, or obligation to reimburse, any amounts in any
Alternative Currency would subject the Administrative Agent, the applicable
Issuing Bank or any Revolving Lender to any stamp duty, ad valorem charge or
similar Tax that would not be payable if such reimbursement were made or
required to be made in Dollars, such Borrower shall pay the amount of any such
Tax requested by the Administrative Agent, such Issuing Bank or such Revolving
Lender.

(ii) Each Revolving Lender shall upon any notice pursuant to Section 2.05(c)(i)
make funds available to the Administrative Agent in Dollars for the account of
the applicable Issuing Bank at the Administrative Agent’s Office for payments in
an amount equal to its Applicable Percentage of the Unreimbursed Amount not
later than 2:00 p.m., New York City time, on the Business Day specified in such
notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.05(c)(iii), such Revolving Lender that so makes funds available shall
be deemed to have made a Base Rate Revolving Loan to the applicable Borrower in
such amount.

(iii) With respect to any Unreimbursed Amount in respect of a Letter of Credit
that is not fully refinanced by a Revolving Borrowing of Base Rate Loans because
the conditions set forth in Section 4.04 cannot be satisfied or for any other
reason, the applicable Borrower shall be deemed to have incurred from the
applicable Issuing Bank a L/C Borrowing in the amount of the Unreimbursed Amount
that is not so refinanced, which L/C Borrowing shall be due and payable on
demand (together with interest) and shall bear interest at the Default Rate. In
such event, each Revolving Lender’s payment to the Administrative Agent for the
account of the applicable Issuing Bank pursuant to Section 2.05(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute a L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.05.

(iv) Until each applicable Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.05(c) to reimburse an Issuing Bank for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of such
Issuing Bank.

(v) Each Revolving Lender’s obligation to make Revolving Loans or L/C Advances
to reimburse each Issuing Bank for amounts drawn under Letters of Credit of the
applicable Class issued by it, as contemplated by this Section 2.05(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Revolving Lender may have against such Issuing Bank, the applicable
Borrower, any Subsidiary or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Revolving Loans pursuant to this
Section 2.05(c) is subject to the conditions set forth in Section 4.04 (other
than delivery by the applicable Borrower of a Borrowing Request). No such making
of an L/C Advance shall relieve or otherwise impair the obligation of the
applicable Borrower to reimburse an Issuing Bank for the amount of any payment
made by such Issuing Bank under any Letter of Credit, together with interest as
provided herein.

 

-49-



--------------------------------------------------------------------------------

(vi) If any Revolving Lender fails to make available to the Administrative Agent
for the account of an Issuing Bank any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 2.05(c) by
the time specified in Section 2.05(c)(ii), such Issuing Bank shall be entitled
to recover from such Revolving Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such Issuing Bank at a rate per annum equal to the applicable Federal Funds
Effective Rate from time to time in effect, plus any administrative, processing
or similar fees customarily charged by such Issuing Bank in connection with the
foregoing. If such Revolving Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Revolving Lender’s
Revolving Loan included in the relevant Borrowing or L/C Advance in respect of
the relevant L/C Borrowing, as the case may be. A certificate of an Issuing Bank
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after an Issuing Bank has made a payment under any Letter of
Credit and has received from any Revolving Lender such Revolving Lender’s L/C
Advance in respect of such payment in accordance with Section 2.05(c), if the
Administrative Agent receives for the account of such Issuing Bank any payment
in respect of the related Unreimbursed Amount or interest thereon (whether
directly from the applicable Borrower or otherwise, including proceeds of Cash
Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Revolving Lender its Applicable Percentage thereof
in Dollars and in the same funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
Issuing Bank pursuant to Section 2.05(c)(i) is required to be returned under any
of the circumstances described in Section 9.08 (including pursuant to any
settlement entered into by such Issuing Bank in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of such Issuing
Bank its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Revolving Lender, at a rate per annum equal to the applicable
Federal Funds Effective Rate from time to time in effect. The obligations of the
Revolving Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the applicable Borrower to reimburse
each Issuing Bank for each drawing under each Letter of Credit issued by it and
to repay each L/C Borrowing shall be absolute, unconditional and irrevocable,
and shall be paid strictly in accordance with the terms of this Agreement under
all circumstances, including the following: (i) any lack of validity or
enforceability of such Letter of Credit, this Agreement or any other Loan
Document; (ii) the existence of any claim, counterclaim, setoff, defense or
other right that the Borrowers or any Subsidiary may have at any time against
any beneficiary or any transferee of such Letter of Credit (or any Person for
whom any such beneficiary or any such transferee may be acting), the applicable
Issuing Bank or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction; (iii) any draft,
demand, certificate or other document presented under such Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect; or any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under such Letter of Credit; (iv) any payment by such Issuing Bank
under such Letter of Credit against presentation of a draft or certificate that
does not strictly comply with the terms of such Letter of Credit, or any payment
made by such Issuing Bank under such Letter of Credit to any Person purporting
to be a trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; (v) any adverse
change in the relevant exchange rates or in the availability of the relevant
Alternative Currency to either Borrower or any Subsidiary or in the relevant
currency markets generally; or (vi) any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrowers or any

 

-50-



--------------------------------------------------------------------------------

Subsidiary. The applicable Borrower shall promptly examine a copy of each Letter
of Credit and each amendment thereto that is delivered to it and, in the event
of any claim of noncompliance with the applicable Borrower’s instructions or
other irregularity, such Borrower will promptly notify the applicable Issuing
Bank. The Borrowers shall be conclusively deemed to have waived any such claim
against the applicable Issuing Bank and its correspondents unless such notice is
given as aforesaid.

(f) Role of Issuing Banks. Each Revolving Lender and each of the Borrowers agree
that, in paying any drawing under any Letter of Credit, no Issuing Bank shall
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
Issuing Banks, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of any Issuing Bank shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final non-appealable judgment); or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrowers hereby assume all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude either Borrower pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the Issuing Banks, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of any
Issuing Bank shall be liable or responsible for any of the matters described in
clauses (i) through (vi) of Section 2.05(e); provided, however, that anything in
such clauses to the contrary notwithstanding, a Borrower may have a claim
against any Issuing Bank, and such Issuing Bank may be liable to a Borrower, to
the extent, but only to the extent, of any direct, as opposed to special,
indirect, punitive, consequential or exemplary, damages suffered by such
Borrower which such Borrower proves were caused by such Issuing Bank’s willful
misconduct or gross negligence (as determined by a court of competent
jurisdiction in a final non-appealable judgment). In furtherance and not in
limitation of the foregoing, each Issuing Bank may accept documents that appear
on their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and such Issuing Bank
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

(g) Cash Collateral.

(i) Upon the request of the applicable Issuing Bank, if, as of the Letter of
Credit Expiration Date, any LC Exposure for any reason remains outstanding, the
applicable Borrower shall immediately Cash Collateralize (or otherwise backstop
in a manner satisfactory to such Issuing Bank) 103% of the then outstanding
amount of all LC Exposure with respect to Letters of Credit issued by such
Issuing Bank at the request of such Borrower.

(ii) In addition, if the Administrative Agent notifies the Borrowers at any time
that the LC Exposure at such time exceeds the LC Exposure Sublimit then in
effect, then, within two Business Days (or such later time as the Administrative
Agent may agree in its sole discretion) after receipt of such notice, the
Borrowers shall Cash Collateralize the LC Exposure in an amount equal to the
amount by which the LC Exposure exceeds the LC Exposure Sublimit.

(h) Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the applicable Issuing Bank and the applicable Borrower when
a Letter of Credit is issued, (i) the rules of the ISP shall apply to each
standby Letter of Credit and (ii) the rules of the UCP shall apply to each
commercial Letter of Credit. Notwithstanding the foregoing, no Issuing Bank
shall be responsible to a Borrower for, and the Issuing Banks’ rights and
remedies against the applicable Borrower shall not be impaired by, any action or
inaction of the applicable Issuing Bank required under any law, order or
practice that is required to be applied to any Letter of Credit or this
Agreement, including the Law or any order of a jurisdiction where the applicable
Issuing Bank or the beneficiary is located, the practice stated in the ISP or
UCP, as applicable, or in the decisions, opinions, practice statements, or
official commentary of the ICC Banking Commission, the Bankers Association for
Finance and Trade - International Financial Services Association (BAFT-IFSA), or
the Institute of International Banking Law & Practice, whether or not any Letter
of Credit chooses such law or practice.

 

-51-



--------------------------------------------------------------------------------

(i) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(j) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, Holdings or a Restricted Subsidiary, the applicable
Borrower shall be obligated to reimburse the applicable Issuing Bank hereunder
for any and all drawings under such Letter of Credit. The Borrowers hereby
acknowledge that the issuance of Letters of Credit for the account of Holdings
or a Restricted Subsidiary inures to the benefit of the applicable Borrower, and
that each Borrower’s business derives substantial benefits from the businesses
of Holdings or such Restricted Subsidiaries.

(k) If the maturity date in respect of any Class of Revolving Commitments occurs
prior to the expiration of any Letter of Credit, then (i) if one or more other
Classes of Revolving Commitments in respect of which the maturity date shall not
have occurred are then in effect, such Letters of Credit shall automatically be
deemed to have been issued (including for purposes of the obligations of the
Revolving Lenders to purchase participations therein and to make Revolving Loans
and payments in respect thereof pursuant to Section 2.05(c) and (d)) under (and
ratably participated in by Lenders pursuant to) the Revolving Commitments in
respect of such non-terminating Classes up to an aggregate amount not to exceed
the aggregate principal amount of the unutilized Revolving Commitments
thereunder at such time (it being understood that no partial face amount of any
Letter of Credit may be so reallocated) and (ii) to the extent not reallocated
pursuant to immediately preceding clause (i), the Borrowers shall Cash
Collateralize any such Letter of Credit in accordance with Section 2.05(g).
Commencing with the maturity date of any Class of Revolving Commitments, the
sublimit for Letters of Credit shall be agreed with the Lenders under the
extended Classes of Revolving Commitments.

(l) Conversion. In the event that the Loans become immediately due and payable
on any date pursuant to Article VII, all amounts (i) that the Borrowers are at
the time or become thereafter required to reimburse or otherwise pay to the
Administrative Agent in respect of LC Disbursements made under any Letter of
Credit denominated in an Alternative Currency, (ii) that the Revolving Lenders
are at the time or become thereafter required to pay to the Administrative Agent
(and the Administrative Agent is at the time or becomes thereafter required to
distribute to the applicable Issuing Bank) pursuant to paragraph (f) of this
Section in respect of unreimbursed LC Disbursements made under any Letter of
Credit denominated in an Alternative Currency and (iii) of each Revolving
Lender’s participation in any Letter of Credit denominated in an Alternative
Currency under which an LC Disbursement has been made shall, automatically and
with no further action required, in each case be converted into the Dollar
Equivalent thereof, calculated using the Exchange Rate on such date (or in the
case of any LC Disbursement made after such date, on the date such LC
Disbursement is made). On and after such conversion, all amounts accruing and
owed to the Administrative Agent, the applicable Issuing Bank or any Revolving
Lender in respect of the obligations described in this paragraph shall accrue
and be payable in Dollars at the rates otherwise applicable hereunder.

SECTION 2.06. Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds (x) in the case of
any Loan denominated in Dollars, by 2:00 p.m., New York City time, and (y) in
the case of any Loan denominated in an Alternative Currency, by 12:00 noon,
local time, in the place of settlement for such Alternative Currency, in each
case, to the account of the Administrative Agent most recently designated by it
for such purpose by notice to the Lenders in an amount equal to such Lender’s
Applicable Percentage or other percentage provided for herein; provided that
Swingline Loans shall be made as provided in Section 2.04. The Administrative
Agent will make such Loans available to the applicable Borrower by promptly
crediting the amounts so received, in like funds, to an account designated by
the applicable Borrower in the applicable Borrowing Request; provided that Base
Rate Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(c) shall be remitted by the Administrative Agent to the
relevant Issuing Bank.

 

-52-



--------------------------------------------------------------------------------

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the applicable Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the Federal Funds
Effective Rate, or (ii) in the case of a Borrower, the interest rate applicable
to Base Rate Loans of the applicable Class in the case of a Loan in Dollars or
the interest rate applicable to Eurocurrency Loans in the case of a Loan in an
Alternative Currency. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

SECTION 2.07. [Reserved].

SECTION 2.08. Termination and Reduction of Commitments.

(a) Unless previously terminated, (i) the Initial Term A Loan Commitments shall
terminate at 5:00 p.m., New York City time, on the Initial Term A Commitment
Expiration Date, (ii) the Delayed Draw Term A Loan Commitments shall terminate
at 5:00 p.m., New York City time, on the Delayed Draw Term A Loan Commitment
Expiration Date, (iii) the Term B Loan Commitments shall terminate at 5:00 p.m.,
New York City time, on the Closing Date and (iv) all Revolving Commitments shall
terminate on the Revolving Credit Maturity Date.

(b) The Borrowers may at any time terminate, or from time to time reduce, the
Revolving Commitments, the Delayed Draw Term A Loan Commitments or the Term B
Loan Commitments; provided that (i) each reduction of such Commitments shall be
in an amount that is an integral multiple of $1,000,000 and not less than
$1,000,000 (or, if less, the remaining amount of such Commitments) and (ii) the
Borrowers shall not terminate or reduce the Revolving Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.10 and Cash Collateralization (or other backstop in respect of)
outstanding Letters of Credit, the total Revolving Credit Exposures would exceed
the total Revolving Commitments.

(c) The Borrowers shall notify the Administrative Agent by telephone (confirmed
by facsimile or transmission by electronic communication in accordance with
Section 9.01(b)) of any election to terminate or reduce the Commitments under
paragraph (b) of this Section not later than 1:00 p.m., New York City time,
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrowers pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrowers may state that such notice is
conditioned upon the effectiveness of other credit facilities or instruments of
Indebtedness or the occurrence of any other specified event, in which case such
notice may be revoked by the Borrowers (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Commitments shall be permanent. Subject to
Section 2.20(d), each reduction of the Commitments of any Class shall be made
ratably among the Lenders in accordance with their respective Commitments of
such Class. Notwithstanding anything to the contrary contained herein, the
Delayed Draw Term A Loan Commitments may only be reduced among the Delayed Draw
Term A Lenders on a ratable basis.

SECTION 2.09. Repayment of Loans; Evidence of Debt.

(a) Each Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Revolving Loan made to such Borrower on the Revolving Credit Maturity Date in
the applicable currency. The U.S. Borrower hereby unconditionally promises to
pay to the Swingline Lender the then unpaid principal amount of each Swingline
Loan on the earlier of the Revolving Credit Maturity Date and the first date
after such Swingline Loan is made that is the 15th or last day of a calendar
month and is at least five Business Days after such Swingline Loan is made;
provided that on each date that a Revolving Loan is made, the U.S. Borrower
shall repay all Swingline Loans then outstanding.

 

-53-



--------------------------------------------------------------------------------

(b) The Dutch Borrower promises to repay in Euros the Initial Term A Loans (to
the extent funded) on the last day of each quarter and in an amount equal to the
outstanding principal amount of the Initial Term A Loans funded on the Initial
Term A Funding Date multiplied by the percentage, in each case, as set forth
below:

 

Quarter

   Percentage  

First full fiscal quarter ended after the Spin-Off Date

     0 % 

Second full fiscal quarter ended after the Spin-Off Date

     0 % 

Third full fiscal quarter ended after the Spin-Off Date

     0 % 

Fourth full fiscal quarter ended after the Spin-Off Date

     0 % 

Fifth full fiscal quarter ended after the Spin-Off Date

     1.875 % 

Sixth full fiscal quarter ended after the Spin-Off Date

     1.875 % 

Seventh full fiscal quarter ended after the Spin-Off Date

     1.875 % 

Eighth full fiscal quarter ended after the Spin-Off Date

     1.875 % 

Ninth full fiscal quarter ended after the Spin-Off Date

     1.875 % 

Tenth full fiscal quarter ended after the Spin-Off Date

     1.875 % 

Eleventh full fiscal quarter ended after the Spin-Off Date

     1.875 % 

Twelfth full fiscal quarter ended after the Spin-Off Date

     1.875 % 

Thirteenth full fiscal quarter ended after the Spin-Off Date

     2.50 % 

Fourteenth full fiscal quarter ended after the Spin-Off Date

     2.50 % 

Fifteenth full fiscal quarter ended after the Spin-Off Date

     2.50 % 

Sixteenth full fiscal quarter ended after the Spin-Off Date

     2.50 % 

Seventeenth full fiscal quarter ended after the Spin-Off Date

     3.75 % 

Eighteenth full fiscal quarter ended after the Spin-Off Date

     3.75 % 

Nineteenth full fiscal quarter ended after the Spin-Off Date

     3.75 % 

 

-54-



--------------------------------------------------------------------------------

provided, however, that the Dutch Borrower shall repay the entire unpaid
principal amount of the Initial Term A Loans on the Initial Term A Loan Maturity
Date.

(c) The U.S. Borrower promises to repay in Dollars the Delayed Draw Term A Loans
(to the extend funded) on the last day of each quarter and in an amount equal to
the outstanding principal amount of the Delayed Draw Term A Loans funded on the
Delayed Draw Funding Date multiplied by the percentage, in each case, as set
forth below:

 

Quarter

   Percentage  

First full fiscal quarter ended after the Spin-Off Date

     0 % 

Second full fiscal quarter ended after the Spin-Off Date

     0 % 

Third full fiscal quarter ended after the Spin-Off Date

     0 % 

Fourth full fiscal quarter ended after the Spin-Off Date

     0 % 

Fifth full fiscal quarter ended after the Spin-Off Date

     1.875 % 

Sixth full fiscal quarter ended after the Spin-Off Date

     1.875 % 

Seventh full fiscal quarter ended after the Spin-Off Date

     1.875 % 

Eighth full fiscal quarter ended after the Spin-Off Date

     1.875 % 

Ninth full fiscal quarter ended after the Spin-Off Date

     1.875 % 

Tenth full fiscal quarter ended after the Spin-Off Date

     1.875 % 

Eleventh full fiscal quarter ended after the Spin-Off Date

     1.875 % 

Twelfth full fiscal quarter ended after the Spin-Off Date

     1.875 % 

Thirteenth full fiscal quarter ended after the Spin-Off Date

     2.50 % 

Fourteenth full fiscal quarter ended after the Spin-Off Date

     2.50 % 

Fifteenth full fiscal quarter ended after the Spin-Off Date

     2.50 % 

Sixteenth full fiscal quarter ended after the Spin-Off Date

     2.50 % 

Seventeenth full fiscal quarter ended after the Spin-Off Date

     3.75 % 

Eighteenth full fiscal quarter ended after the Spin-Off Date

     3.75 % 

Nineteenth full fiscal quarter ended after the Spin-Off Date

     3.75 % 

 

-55-



--------------------------------------------------------------------------------

provided, however, that the U.S. Borrower shall repay the entire unpaid
principal amount of the Delayed Draw Term A Loans on the Delayed Draw Term A
Loan Maturity Date.

(d) The U.S. Borrower promises to repay in Dollars the Term B Loans (to the
extent funded) on the last day of each quarter (beginning with the first full
fiscal quarter ended after the Spin-Off Date) and in an amount equal to 0.25% of
the outstanding principal amount of the Term B Loans funded on the Closing Date;
provided, however, that the U.S. Borrower shall repay the entire unpaid
principal amount of the Term B Loans on the Term B Loan Maturity Date.

(e) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(f) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the currency, Class and Type thereof
and the Interest Period, if any, applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
applicable Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.

(g) The entries made in the accounts maintained pursuant to paragraph (e) or
(f) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein absent manifest error; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of each Borrower
to repay the Loans in accordance with the terms of this Agreement.

(h) Any Lender may request that Loans made by it be evidenced by promissory
notes. In such event, the applicable Borrower or the Borrowers shall prepare,
execute and deliver to such Lender promissory notes payable to such Lender and
its registered assigns in a form approved by the Administrative Agent.

SECTION 2.10. Prepayment of Loans.

(a) Optional Prepayments.

(i) The Borrowers shall have the right at any time and from time to time to
prepay any Borrowing of any Class in whole or in part, without premium or
penalty (subject to the requirements of clause (iii) below), subject to prior
notice in accordance with paragraph (a)(ii) of this Section.

(ii) The applicable Borrower shall notify the Administrative Agent (and, in the
case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by facsimile or transmission by electronic communication in
accordance with Section 9.01(b)) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Borrowing, not later than 12:00 p.m., New York City
time (or in the case of an Alternative Currency, 11:00 a.m., London time), three
Business Days before the date of prepayment, (ii) in the case of prepayment of a
Base Rate Borrowing, not later than 12:00 pm., New York City time, on the date
of prepayment or (iii) in the case of prepayment of a Swingline Loan, not later
than 1:00 p.m., New York City time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date, the Class or Classes
of Loans to be repaid

 

-56-



--------------------------------------------------------------------------------

and the principal amount of each Borrowing or portion thereof to be prepaid;
provided that such notice may state that it is conditioned upon the
effectiveness of other credit facilities or instruments of Indebtedness or the
occurrence of any other specified event, in which case such notice may be
revoked by the applicable Borrower (by notice to the Administrative Agent on or
prior to the date for prepayment specified therein) if such condition is not
satisfied. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02. Each prepayment of Term Loans pursuant to this
Section 2.10(a) shall be applied to repayments thereof required pursuant to
Section 2.09(b), (c) or (d) in the order selected by the applicable Borrower.
Each prepayment of a Borrowing shall be applied ratably to the Loans included in
the notice of prepayment. Prepayments pursuant to this Section 2.10(a) shall be
accompanied by accrued interest to the extent required by Section 2.12 and shall
be subject to Section 2.15.

(iii) In the event that, on or prior to the date that is twelve months after the
Closing Date, the U.S. Borrower (x) prepays, repays, refinances, substitutes or
replaces any Term B Loans in connection with a Repricing Transaction (including,
for the avoidance of doubt, any prepayment made pursuant to Section 2.10(b)(iii)
that constitutes a Repricing Transaction), or (y) effects any amendment, waiver
or other modification of, or consent under, this Agreement resulting in a
Repricing Transaction, the U.S. Borrower shall pay to the Administrative Agent,
for the ratable account of each of the applicable Term B Lenders, (A) in the
case of clause (x), a premium of 1.00% of the aggregate principal amount of the
Term B Loans so prepaid, repaid, refinanced, substituted or replaced and (B) in
the case of clause (y), a fee equal to 1.00% of the aggregate principal amount
of the Term B Loans outstanding immediately prior to such amendment, waiver,
modification or consent that are the subject of such Repricing Transaction. If,
on or prior to the date that is twelve months after the Closing Date, all or any
portion of the Term B Loans held by any Lender are prepaid, repaid, refinanced,
substituted or replaced pursuant to Section 2.18 as a result of, or in
connection with, such Lender not consenting with respect to any amendment,
waiver, modification or consent referred to in clause (y) above (or otherwise in
connection with a Repricing Transaction), such prepayment, repayment,
refinancing, substitution or replacement will be made at 101% of the principal
amount so prepaid, repaid, refinanced, substituted or replaced. All such amounts
shall be due and payable on the date of effectiveness of such Repricing
Transaction.

(b) Mandatory Prepayments.

(i) If the Administrative Agent notifies the Borrowers at any time that (A) the
aggregate Revolving Credit Exposure at such time exceeds the Revolving
Commitments then in effect or (B) the aggregate Revolving Credit Exposure
denominated in Alternative Currencies at such time exceeds the Alternative
Currency Revolving Sublimit, then, within one Business Day after receipt of such
notice, the Borrowers shall prepay their applicable Revolving Loans or Swingline
Loans and/or Cash Collateralize LC Exposure in an aggregate amount equal to such
excess; provided, however, that, subject to the provisions of
Section 2.05(g)(ii), the Borrowers shall not be required to Cash Collateralize
the LC Exposures pursuant to this Section 2.10(b) unless after the prepayment in
full of such Loans the Revolving Credit Exposure exceeds the Revolving
Commitments then in effect; provided, further, that solely with respect to any
excess resulting from currency exchange rate fluctuations, this
Section 2.10(b)(i) shall not apply unless, on the last day of any fiscal quarter
of the U.S. Borrower, the Dollar Equivalent of Revolving Credit Exposure exceeds
the Revolving Commitments by more than 2.5 % as a result of such fluctuations.

(ii) (A) If the U.S. Borrower or any Restricted Subsidiary receives any Net Cash
Proceeds from any Asset Sale or Casualty Event, the Borrowers shall apply an
amount equal to 100% of such Net Cash Proceeds (in the case of an Asset Sale by
the Dutch Borrower or another Foreign Subsidiary, subject to
Section 2.10(b)(ix)) to prepay Term Loans in accordance with Section 2.10(b)(v)
on or prior to the date which is 10 Business Days after the date of the
realization or receipt of such Net Cash Proceeds; provided that no such
prepayment shall be required pursuant to this Section 2.10(b)(ii)(A) with
respect to such Net Cash Proceeds that the Borrowers shall reinvest in
accordance with Section 2.10(b)(ii)(B);

(B) With respect to any Net Cash Proceeds realized or received with respect to
any Asset Sale or Casualty Event, at the option of the Borrowers, the Borrowers
may reinvest all or any portion of such Net Cash Proceeds in assets useful for
the U.S. Borrower’s or a Restricted Subsidiary’s business within (x) 15 months
following receipt of such Net Cash Proceeds or (y) if the U.S. Borrower or a
Restricted Subsidiary enters into a legally binding commitment to reinvest such
Net Cash Proceeds within 15 months following receipt thereof, within six months

 

-57-



--------------------------------------------------------------------------------

following the last day of such 15-month period; provided that any such Net Cash
Proceeds that are not so reinvested within the applicable time period set forth
above shall be applied as set forth in Section 2.10(b)(ii)(A) within five
Business Days after the end of the applicable time period set forth above.

(iii) If the U.S. Borrower or any Restricted Subsidiary incurs or issues any
Refinancing Indebtedness or any Indebtedness not expressly permitted to be
incurred or issued pursuant to Section 6.01 (without prejudice to the
restrictions therein), the Borrowers shall apply an amount equal to 100% of such
Net Cash Proceeds received by the Borrowers or any Restricted Subsidiary
therefrom to prepay the Loans being refinanced thereby in accordance with
Section 2.10(b)(v) on or prior to the date which is three Business Days after
the receipt of such Net Cash Proceeds.

(iv) No later than the fifth Business Day after the date on which financial
statements with respect to each fiscal year of the U.S. Borrower are required to
be delivered pursuant to Section 5.01(a) (beginning with the fiscal year ending
December 31, 2017), the U.S. Borrower shall, subject to Section 2.10(b)(ix),
prepay the then outstanding Term Loans by an amount equal to (A) 75% of Excess
Cash Flow of the U.S. Borrower and its Restricted Subsidiaries for the most
recently completed fiscal year of the U.S. Borrower (provided that the foregoing
percentage shall be reduced to 50% when the Total Net Leverage Ratio calculated
on a Pro Forma Basis as of the last day of the relevant fiscal year is equal to
or less than 3.00 to 1.00, 25% when the Total Net Leverage Ratio calculated on a
Pro Forma Basis as of the last day of the relevant fiscal year is equal to or
less than 2.50 to 1.00, and 0% when the Total Net Leverage Ratio calculated on a
Pro Forma Basis as of the last day of the relevant fiscal year is equal to or
less than 2.00 to 1.00) minus (B) the principal amount of (1) any Term Loans,
and, to the extent pari passu with the Term Loans in right of payment and with
respect to security, Incremental Term Loans, Incremental Equivalent Debt,
Refinancing Term Loans and Refinancing Indebtedness in the form of term loans
and (2) any Revolving Loans and Refinancing Indebtedness in the form of
revolving loans (in each case, to the extent accompanied by a permanent
reduction of the relevant revolving commitment) voluntarily prepaid pursuant to
clause (a) of this Section 2.10 or voluntarily prepaid or purchased pursuant to
the applicable provisions of the documentation governing such Refinancing
Indebtedness, Incremental Equivalent Debt or Refinancing Term Loans, in each
case, during such fiscal year on or, at the option of the U.S. Borrower, prior
to the date of the required prepayment under this Section 2.10(b)(iv) in respect
of such fiscal year; provided that (x) no such voluntary prepayments or
purchases shall reduce the payments required to be made under this
Section 2.10(b)(iv) for more than one fiscal year and (y) no such voluntary
prepayments or purchases shall reduce the payments required to be made under
this Section 2.10(b)(iv) to the extent financed with long-term Indebtedness
(other than revolving Indebtedness). The amount of each such prepayment shall be
applied to the outstanding Term B Loans pro rata until paid in full. Any payment
under this clause (iv) shall be an “ECF Payment.”

(v) The Borrowers shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clauses
(ii) through (iv) of this Section 2.10(b) at least three Business Days prior to
the date of such prepayment. Each such notice shall specify the date and amount
of such prepayment. The Administrative Agent will promptly notify each
applicable Term Lender of the contents of the Borrowers’ prepayment notice and
of such Term Lender’s pro rata share of the prepayment. Each Term Lender may
reject all or a portion of its pro rata share of any mandatory prepayment (such
declined amounts, the “Declined Proceeds”) of Term Loans required to be made
pursuant to clauses (ii), (iii) or (iv) of this Section 2.10(b) by providing
written notice (each, a “Rejection Notice”) to the Administrative Agent and the
Borrowers no later than 5:00 p.m., New York City time, one Business Day after
the date of such Lender’s receipt of notice from the Administrative Agent
regarding such prepayment. Each Rejection Notice from a given Lender shall
specify the principal amount of the mandatory repayment of Term Loans to be
rejected by such Lender. If a Term Lender fails to deliver a Rejection Notice to
the Administrative Agent within the time frame specified above or such Rejection
Notice fails to specify the principal amount of the Term Loans to be rejected,
any such failure will be deemed an acceptance of the total amount of such
Lender’s pro rata share of such mandatory prepayment of Term Loans. Any Declined
Proceeds shall be retained by the Borrowers and used for any purpose not
otherwise prohibited by this Agreement; provided that Declined Proceeds with
respect to clause (iv) of this Section 2.10(b) shall first be offered by the
applicable Borrower to the Term A Lenders on a pro rata basis before being
retained by the Borrowers to the extent any such Declined Proceeds remain. The
Administrative Agent may make appropriate adjustments to the accounts of the
Term Lenders to reflect any non pro rata payment of Term Loans of any Class as a
result of this Section 2.10(b)(v).

 

-58-



--------------------------------------------------------------------------------

(vi) Each prepayment of Term Loans pursuant to this Section 2.10(b) shall be
applied, subject to Section 2.10(b)(v), pro rata to each Class of Term Loans (on
a pro rata basis to the Term Loans of the Lenders with such Class of Term
Loans), except that (A) prepayments pursuant to Section 2.10(b)(iv) shall be
applied first to the outstanding Term B Loans, and to the extent of any Declined
Proceeds by the Term B Lenders pursuant to Section 2.10(b)(v), then applied to
the outstanding Term A Loans on a pro rata basis and (B) prepayments pursuant to
Section 2.10(b)(iii) may be applied to the Class or Classes of Term Loans
selected by the Borrowers and shall, in each case, be further applied to such
Class of Term Loans, first in direct order of maturity to the next eight
scheduled repayments thereof following the date of such prepayment pursuant to
Section 2.09 and second ratably to the remaining scheduled repayments of such
Class required pursuant to Section 2.09.

(vii) Any prepayment of Term Loans pursuant to this Section 2.10(b) shall be
accompanied by accrued interest to the extent required by Section 2.12 and shall
be subject to Section 2.15.

(viii) If (1) on or prior to the Spin-Off Date, (A) the U.S. Borrower notifies
the Administrative Agent in writing that Xerox has determined, in its sole
discretion, not to pursue the completion of the Spin-Off or (B) Xerox, in its
sole discretion, publicly announces that it will not pursue the completion of
the Spin-Off or (2) the Spin-Off is not completed by March 31, 2017 (the
earliest of any such date, the “Special Mandatory Prepayment Trigger Date”),
then each Borrower shall prepay, on a pro rata basis, all Loans made to it and
then outstanding at the issue price of (x) 97.50%, in respect of Term B Loans
and (y) 100%, in respect of Initial Term A Loans, Delayed Draw Term A Loans and
Revolving Loans (plus accrued and unpaid interest), on or prior to the date that
is two Business Days after the Special Mandatory Prepayment Trigger Date (such
date, the “Special Mandatory Prepayment Date”). Failure to do so shall
constitute an Event of Default.

(ix) Notwithstanding any other provisions of this Section 2.10, to the extent
that the U.S. Borrower has determined in good faith that repatriation of any of
or all the Net Cash Proceeds of any Asset Sale by a Foreign Subsidiary or the
Net Cash Proceeds of any Casualty Event from a Foreign Subsidiary or the Excess
Cash Flow attributable to Foreign Subsidiaries would have material adverse tax
consequences, the amount of such Net Cash Proceeds or Excess Cash Flow so
affected will not be required to be applied to repay Term Loans at the times
provided in this Section 2.10 until such time as such Net Cash Proceeds or
Excess Cash Flow may be up-streamed or transferred without incurring such
adverse tax consequences.

(c) (i) Notwithstanding anything to the contrary in Section 2.10(a) (which
provisions shall not be applicable to this Section 2.10(c)), each Borrower shall
have the right at any time and from time to time to prepay Term Loans of any
Class made to it and owing to Lenders electing to participate in such
prepayments at a discount to the par value of such Term Loans and on a non-pro
rata basis (each, a “Discounted Voluntary Prepayment”) pursuant to the
procedures described in this Section 2.10(c); provided that (A) no Discounted
Voluntary Prepayment shall be made unless immediately after giving effect to
such Discounted Voluntary Prepayment, no Default or Event of Default has
occurred and is continuing, (B) no proceeds of Revolving Loans shall be utilized
to make any Discounted Voluntary Prepayment, (C) any Discounted Voluntary
Prepayment shall be offered to all Lenders with Term Loans of the applicable
Class on a pro rata basis and (D) the U.S. Borrower on the date such Discounted
Voluntary Prepayment is made shall deliver to the Administrative Agent a
certificate of a Responsible Officer of the U.S. Borrower stating (1) that no
Default or Event of Default has occurred and is continuing or would result from
the Discounted Voluntary Prepayment and (2) that each of the conditions to such
Discounted Voluntary Prepayment contained in this Section 2.10(c) has been
satisfied or waived.

(ii) To the extent a Borrower seeks to make a Discounted Voluntary Prepayment,
the applicable Borrower will provide written notice to the Administrative Agent
substantially in the form of Exhibit K hereto (each, a “Discounted Prepayment
Option Notice”) that the applicable Borrower desires to prepay Term Loans in an
aggregate principal amount specified therein by such Borrower (each, a “Proposed
Discounted Prepayment Amount”), in each case at a discount to the par value of
such Term Loans as specified below. The Proposed Discounted Prepayment Amount of
Term Loans shall not be less than $10,000,000. The Discounted Prepayment Option
Notice shall further specify with respect to the proposed Discounted Voluntary
Prepayment: (A) the Proposed Discounted Prepayment Amount for Term Loans and the
Class of Term Loans to which such offer relates, (B) a discount range (which may
be a single percentage) selected by the U.S. Borrower with respect to such
proposed Discounted Voluntary Prepayment equal to a percentage of par of the
principal amount of such Term Loans (the “Discount Range”) and (C) the date by
which Lenders are required to indicate their election to participate in such
proposed Discounted Voluntary Prepayment which shall be at least five Business
Days following the date of the Discounted Prepayment Option Notice (the
“Acceptance Date”).

 

-59-



--------------------------------------------------------------------------------

(iii) Upon receipt of a Discounted Prepayment Option Notice in accordance with
Section 2.10(c)(ii), the Administrative Agent shall promptly notify each
applicable Lender thereof. On or prior to the Acceptance Date, each Lender with
Term Loans of the applicable Class may specify by written notice substantially
in the form of Exhibit L hereto (each, a “Lender Participation Notice”) to the
Administrative Agent (A) a maximum discount to par (the “Acceptable Discount”)
within the Discount Range (for example, a Lender specifying a discount to par of
20% would accept a prepayment price of 80% of the par value of the Term Loans to
be prepaid) and (B) a maximum principal amount (subject to rounding requirements
specified by the Administrative Agent) of Term Loans of the applicable Class
held by such Lender with respect to which such Lender is willing to permit a
Discounted Voluntary Prepayment at the Acceptable Discount (“Offered Loans”).
Based on the Acceptable Discounts and principal amounts of Term Loans specified
by the Lenders in Lender Participation Notices, the Administrative Agent, in
consultation with the applicable Borrower, shall calculate the applicable
discount for Term Loans (the “Applicable Discount”), which Applicable Discount
shall be (A) the percentage specified by the U.S. Borrower if the U.S. Borrower
has selected a single percentage pursuant to Section 2.10(c)(ii) for the
Discounted Voluntary Prepayment or (B) otherwise, the highest Acceptable
Discount at which the applicable Borrower can pay the Proposed Discounted
Prepayment Amount in full (determined by adding the principal amounts of Offered
Loans commencing with the Offered Loans with the highest Acceptable Discount);
provided, however, that in the event that such Proposed Discounted Prepayment
Amount cannot be repaid in full at any Acceptable Discount, the Applicable
Discount shall be the lowest Acceptable Discount specified by the Lenders that
is within the Discount Range. The Applicable Discount shall be applicable for
all Lenders who have offered to participate in the Discounted Voluntary
Prepayment and have Qualifying Loans (as defined below). Any Lender with
outstanding Term Loans under the applicable Class whose Lender Participation
Notice is not received by the Administrative Agent by the Acceptance Date shall
be deemed to have declined to accept a Discounted Voluntary Prepayment of any of
its Term Loans at any discount to their par value within the Applicable
Discount.

(iv) The applicable Borrower shall make a Discounted Voluntary Prepayment by
prepaying those Term Loans (or the respective portions thereof) of the
applicable Class offered by the Lenders (“Qualifying Lenders”) that specify an
Acceptable Discount that is equal to or greater than the Applicable Discount
(“Qualifying Loans”) at the Applicable Discount; provided that if the aggregate
proceeds required to prepay all Qualifying Loans (disregarding any interest
payable at such time) would exceed the amount of aggregate proceeds required to
prepay the Proposed Discounted Prepayment Amount, such amounts in each case
calculated by applying the Applicable Discount, the applicable Borrower shall
prepay such Qualifying Loans ratably among the Qualifying Lenders based on their
respective principal amounts of such Qualifying Loans (subject to rounding
requirements specified by the Administrative Agent). If the aggregate proceeds
required to prepay all Qualifying Loans (disregarding any interest payable at
such time) would be less than the amount of aggregate proceeds required to
prepay the Proposed Discounted Prepayment Amount, such amounts in each case
calculated by applying the Applicable Discount, the applicable Borrower shall
prepay all Qualifying Loans.

(v) Each Discounted Voluntary Prepayment shall be made within five Business Days
of the Acceptance Date, without premium or penalty (and with any amounts due
under Section 2.15), upon irrevocable notice substantially in the form of
Exhibit M hereto (each a “Discounted Voluntary Prepayment Notice”), delivered to
the Administrative Agent no later than 1:00 p.m., New York City time, two
Business Days prior to the date of such Discounted Voluntary Prepayment, which
notice shall specify the date and amount of the Discounted Voluntary Prepayment
and the Applicable Discount determined by the Administrative Agent. Upon receipt
of any Discounted Voluntary Prepayment Notice, the Administrative Agent shall
promptly notify each relevant Lender thereof. If any Discounted Voluntary
Prepayment Notice is given, the amount specified in such notice shall be due and
payable to the applicable Lenders, subject to the Applicable Discount on the
applicable Term Loans, on the date specified therein together with accrued
interest (on the par principal amount) to, but not including, such date on the
amount prepaid.

(vi) To the extent not expressly provided for herein, each Discounted Voluntary
Prepayment shall be consummated pursuant to reasonable procedures (including as
to timing, rounding, minimum amounts, Type and Interest Periods and calculation
of Applicable Discount in accordance with Section 2.10(c)(iii) above) reasonably
established by the Administrative Agent and the U.S. Borrower.

 

-60-



--------------------------------------------------------------------------------

(vii) Prior to the delivery of a Discounted Voluntary Prepayment Notice, upon
written notice to the Administrative Agent, the applicable Borrower may withdraw
its offer to make a Discounted Voluntary Prepayment pursuant to any Discounted
Prepayment Option Notice.

(viii) To the extent the Term Loans are prepaid pursuant to this
Section 2.10(c), scheduled amortization amounts for the Term Loans of such Class
under Section 2.09 shall be reduced on a pro rata basis by the principal amount
of the Term Loans so prepaid.

(ix) For the avoidance of doubt, any Loans that are prepaid pursuant to this
Section 2.10(c) shall be deemed canceled immediately upon giving effect to such
prepayment.

SECTION 2.11. Fees.

(a) The U.S. Borrower agrees to pay to the Administrative Agent for the account
of each Revolving Lender a commitment fee, which shall accrue at the Applicable
Rate on the daily amount by which the Revolving Commitment of such Lender
exceeds the Revolving Loans and LC Exposure of such Lender during the period
from and including the Delayed Draw Funding Date to but excluding the date on
which such Commitment terminates; provided that any commitment fee accrued with
respect to the Revolving Commitment of a Defaulting Lender during the period
prior to the time such Lender became a Defaulting Lender and unpaid at such time
shall not be payable by the U.S. Borrower so long as such Lender shall be a
Defaulting Lender except to the extent that such commitment fee shall otherwise
have been due and payable by the U.S. Borrower prior to such time; and provided,
further, that no commitment fee shall accrue on the Revolving Commitment of a
Defaulting Lender at any time that such Lender shall be a Defaulting Lender.
Accrued commitment fees accrued through and including the last day of March,
June, September and December of each year, commencing on March 31, 2017, shall
be payable in arrears on the third Business Day following such last day of
March, June, September or December, as applicable, and accrued commitment fees
shall be payable on the date on which the Revolving Commitments terminate;
provided, however, that if the Administrative Agent has not notified the U.S.
Borrower pursuant to Section 1.09(b)(iii) of the determination of the Dollar
Equivalent of each Letter of Credit, Borrowing and LC Disbursement outstanding
as of the last day of March, June, September or December, as applicable, at
least one Business Day prior to the date on which such commitment fees would be
payable, then accrued commitment fees for such period shall not be payable until
the first Business Day following the date on which the Administrative Agent
provides such notice. All commitment fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(b) Each Borrower agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit requested by such Borrower, which shall accrue at the same
Applicable Rate used to determine the interest rate applicable to Eurocurrency
Revolving Loans on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Delayed Draw Funding Date to but
excluding the later of the date on which such Lender’s Revolving Commitment
terminates and the date on which such Lender ceases to have any LC Exposure
(including in respect of Letters of Credit that have expired or terminated if
amounts are drawn thereunder and have not yet been reimbursed) and (ii) to each
Issuing Bank a fronting fee, which shall accrue at the rate of 0.125% per annum
on the average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) attributable to Letters of Credit
requested by such Borrower and issued by such Issuing Bank during the period
from and including the Delayed Draw Funding Date to but excluding the later of
the date of termination of the Revolving Commitments and the date on which there
ceases to be any LC Exposure (including in respect of Letters of Credit that
have expired or terminated if amounts are drawn thereunder and have not yet been
reimbursed), as well as such Issuing Bank’s standard fees and commissions with
respect to the issuance, amendment, cancellation, negotiation, transfer,
presentment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Unless otherwise specified above, participation fees and
fronting fees accrued through and including the last day of March, June,
September and December of each year, commencing on March 31, 2017, shall be
payable in arrears on the third Business Day following such last day of March,
June, September or December, as applicable; provided, however, that if the
Administrative Agent has not notified the U.S. Borrower pursuant to
Section 1.09(b)(iii) of the determination of the Dollar Equivalent of each
Letter of Credit and LC Disbursement outstanding as of the last day of March,
June, September or December, as applicable, at least one Business Day prior to
the date on which such

 

-61-



--------------------------------------------------------------------------------

participation fees and fronting fees would be payable, then accrued
participation fees and fronting fees for such period shall not be payable until
the first Business Day following the date on which the Administrative Agent
provides such notice; provided further that all such fees shall be payable on
the date on which the Revolving Commitments terminate and any such fees accruing
after the date on which the Revolving Commitments terminate shall be payable on
demand. Any other fees payable to an Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

(c) The U.S. Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the U.S. Borrower and the Administrative Agent in the Agency Fee Letter.

(d) The U.S. Borrower agrees to pay (i) on the Closing Date, to the
Administrative Agent, for the account of each applicable Lender, the fees
payable to such Lender with respect to its Initial Term A Loans and Term B Loans
under this Agreement as in effect on the Closing Date and (ii) on the Delayed
Draw Funding Date, to the Administrative Agent, for the account of each
applicable Lender, the fees payable to such Lender with respect to its Delayed
Draw Term A Loan Commitments and Revolving Commitments under this Agreement as
in effect on the Closing Date.

(e) All fees payable hereunder shall be paid on the dates due, in Dollars and
immediately available funds, to the Administrative Agent (or to the relevant
Issuing Bank, in the case of fees payable to it) for distribution, in the case
of commitment fees and participation fees, to the Lenders. Fees paid shall not
be refundable under any circumstances.

SECTION 2.12. Interest.

(a) The Loans comprising each Base Rate Borrowing (including each Swingline
Loan) shall bear interest at the Base Rate in effect from time to time plus the
Applicable Rate.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Eurocurrency Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, while an Event of Default exists under clause
(a), (b), (h) or (i) of Article VII, the applicable Borrower shall pay interest
on all overdue amounts, after as well as before judgment, at a rate per annum
equal to (i) in the case of overdue principal of any Loan, 2% plus the rate
otherwise applicable to such Loan as provided in the preceding paragraphs of
this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to Base Rate Loans as provided in paragraph (a) of this Section (in
the case of such other amount in Dollars) or 2% plus the daily weighted average
interest rate applicable to all Loans in the relevant Alternative Currency (in
the case of any such other amount in an Alternative Currency) (the “Default
Rate”).

(d) Accrued interest on each Loan shall be payable by the applicable Borrower in
arrears on each Interest Payment Date for such Loan and, in the case of
Revolving Loans, upon termination of the Revolving Commitments; provided that
(i) interest accrued pursuant to paragraph (c) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of a Base Rate Revolving Loan prior to the end of the
Availability Period or a Swingline Loan), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurocurrency Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Base Rate shall be computed on
the basis of a year of 365 days (or 366 days in a leap year) and in each case
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). The applicable Base Rate or Eurocurrency Rate shall
be determined by the Administrative Agent in accordance with the provisions of
this Agreement, and such determination shall be conclusive absent manifest
error.

 

-62-



--------------------------------------------------------------------------------

SECTION 2.13. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Eurocurrency Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Eurocurrency Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or facsimile or transmission by electronic communication in
accordance with Section 9.01 as promptly as practicable thereafter and, until
the Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing
denominated in Dollars to, or continuation of any Revolving Borrowing
denominated in Dollars as, a Eurocurrency Borrowing shall be ineffective and
(ii) if any Borrowing Request requests a Eurocurrency Revolving Borrowing, such
Borrowing, if denominated in Dollars, shall be made as a Base Rate Borrowing and
if such borrowing request requests a Borrowing denominated in an Alternative
Currency or if any Interest Election Request requests the continuation of a
Eurocurrency Borrowing in an Alternative Currency, such Borrowing or
continuation shall be made or continued as a Borrowing bearing interest at an
interest rate reasonably determined by the Administrative Agent, after
consultation with the Borrowers and the applicable Lenders, to compensate the
applicable Lenders for such Borrowing in such currency for the applicable period
plus the Applicable Rate; provided that if the circumstances giving rise to such
notice affect only Borrowings in one currency, then Borrowings in other
currencies will not be affected by the provisions of this Section.

SECTION 2.14. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender or any Issuing Bank;

(ii) subject a Lender or Issuing Bank to any additional Tax (other than any
Excluded Taxes or Indemnified Taxes); or

(iii) impose on any Lender or any Issuing Bank or the London interbank market
any other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or, in the case of clause
(ii), any Loan) or of maintaining its obligation to make any such Loan or to
increase the cost to such Lender or such Issuing Bank of participating in,
issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender or such Issuing Bank hereunder, whether of
principal, interest or otherwise, in each case by an amount deemed by such
Lender or such Issuing Bank to be material in the context of its making of, and
participation in, extensions of credit under this Agreement, then, upon the
request of such Lender or such Issuing Bank, the applicable Borrower will pay to
such Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Bank, as the case may be,
for such additional costs incurred or reduction suffered.

(b) If any Lender or any Issuing Bank determines in good faith that any Change
in Law regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on such Lender’s or such Issuing Bank’s capital
or on the capital of such Lender’s or such Issuing Bank’s holding company, if
any, as a consequence of this Agreement or the Loans made by, or participations
in Letters of Credit held by, such Lender, or

 

-63-



--------------------------------------------------------------------------------

the Letters of Credit issued by such Issuing Bank, to a level below that which
such Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy and liquidity requirements), then from time to time, upon the request
of such Lender or such Issuing Bank, the applicable Borrower will pay to such
Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Bank or such Lender’s or
such Issuing Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth in reasonable
detail the amount or amounts necessary to compensate such Lender or such Issuing
Bank or its holding company, as the case may be, as specified in paragraph
(a) or (b) of this Section and setting forth in reasonable detail the manner in
which such amount or amounts was determined and certifying that such Lender or
Issuing Bank is generally charging such amounts to similarly situated borrowers
under comparable credit facilities shall be delivered to the Borrowers and shall
be conclusive absent manifest error. The applicable Borrower shall pay such
Lender or such Issuing Bank, as the case may be, the amount shown as due on any
such certificate within 10 days (or such later date as may be agreed by the
applicable Lender or Issuing Bank) after receipt thereof.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
no Borrower shall be required to compensate a Lender or an Issuing Bank pursuant
to this Section for any increased costs or reductions incurred more than 180
days prior to the date that such Lender or such Issuing Bank, as the case may
be, notifies such Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or such Issuing Bank’s intention to
claim compensation therefor; provided, further, that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.10), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.10 and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by a Borrower pursuant to Section 2.18, then, in any such event, the
applicable Borrower shall compensate each Lender for the loss, cost and expense
(excluding loss of anticipated profit) attributable to such event. Such loss,
cost or expense to any Lender may be deemed to include an amount determined by
such Lender to be the excess, if any, of (i) the amount of interest which would
have accrued on the principal amount of such Loan had such event not occurred,
at the Eurocurrency Rate that would have been applicable to such Loan (and
excluding any Applicable Rate), for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in the relevant currency of a comparable amount and period from other
banks in the eurocurrency market. A certificate of any Lender setting forth in
reasonable detail any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Administrative Agent, who in
turn will deliver it to the applicable Borrower, and shall be conclusive absent
manifest error. The applicable Borrower shall pay the Administrative Agent for
the account of such Lender the amount shown as due on any such certificate
within 10 days (or such later date as may be agreed by the applicable Lender)
after receipt thereof.

SECTION 2.16. Taxes.

(a) All payments by or on account of any obligation of any Loan Party under any
Loan Document shall be made free and clear of and without deduction for any
Taxes unless required by applicable Law. If any applicable withholding agent
shall be required to deduct any Indemnified Taxes or Other Taxes in respect of
any such payments, then (i) the sum payable by the applicable Loan Party shall
be increased as necessary so that after all required deductions have been made
(including deductions applicable to additional sums payable under this Section
2.16)

 

-64-



--------------------------------------------------------------------------------

the Lender or Issuing Bank (as the case may be) or, in the case of a payment
made to the Administrative Agent for its own account, the Administrative Agent,
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the applicable withholding agent shall make such
deductions and (iii) the applicable withholding agent shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
Law.

(b) Without duplication of Section 2.16(a), the applicable Borrower shall pay to
the relevant Governmental Authority in accordance with applicable Law, or at the
option of the Administrative Agent timely reimburse it for, any Other Taxes.

(c) The applicable Borrower shall indemnify the Administrative Agent, each
Lender and each Issuing Bank, within 10 days after written demand therefor, for
the full amount of any Indemnified Taxes payable by the Administrative Agent,
such Lender or such Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of any Loan Party under any Loan
Document hereunder (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.16), and any Other Taxes,
and, in each case, any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
applicable Borrower by a Lender or an Issuing Bank, or by the Administrative
Agent on its own behalf or on behalf of a Lender or an Issuing Bank, shall be
conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by any Loan Party to a Governmental Authority, the U.S. Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Lender that is legally entitled to an exemption from or reduction of
withholding Tax under the law of any jurisdiction in which a Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
any payments under this Agreement shall deliver to the U.S. Borrower and the
Administrative Agent, at the time or times reasonably requested by the U.S.
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable Law or reasonably requested by the U.S.
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. Each such Lender shall,
whenever a lapse in time or change in circumstances renders any such
documentation (including any specific documentation referred to in the paragraph
below) obsolete, expired or inaccurate in any material respect, deliver promptly
to the U.S. Borrower and the Administrative Agent updated or other appropriate
documentation (including any new documentation reasonably requested by the U.S.
Borrower or the Administrative Agent) or promptly notify the U.S. Borrower and
the Administrative Agent of its legal ineligibility to do so.

Without limiting the generality of the foregoing, with respect to any Loan made
to the U.S. Borrower:

(i) any Lender that is a United States person within the meaning of
Section 7701(a)(30) of the Code shall deliver to the U.S. Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the U.S. Borrower or the Administrative Agent), executed
originals of Internal Revenue Service Form W-9 certifying that such Lender is
exempt from U.S. Federal backup withholding tax;

(ii) any Foreign Lender shall, to the extent it is legally eligible to do so,
deliver to the U.S. Borrower and the Administrative Agent on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the request of the U.S. Borrower or the
Administrative Agent, but only if such Foreign Lender is legally eligible to do
so), whichever of the following is applicable:

(A) two duly completed original Internal Revenue Service Forms W-8BEN or
W-8BEN-E (or any successor forms) claiming eligibility for benefits of an income
Tax treaty to which the United States of America is a party,

 

-65-



--------------------------------------------------------------------------------

(B) two duly completed copies of Internal Revenue Service Forms W-8ECI (or any
successor forms),

(C) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) two original
certificates, in substantially the form of Exhibit I-1, or any other form
approved by the U.S. Borrower and the Administrative Agent, to the effect that
such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the U.S.
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code,
and that no payments in connection with the Loan Documents are effectively
connected with such Foreign Lender’s conduct of a U.S. trade or business and
(y) two original duly completed Internal Revenue Service Forms W-8BEN or
W-8BEN-E (or any successor forms),

(D) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or a participating Lender), two
original Internal Revenue Service Forms W-8IMY (or any successor forms) of the
Foreign Lender, accompanied by copies of Form W-8ECI, W-8BEN or W-8BEN-E, a
United States Tax Compliance Certificate, substantially in the form of Exhibit
I-2, Exhibit I-3, or Exhibit I-4, Form W-9, Form W-8IMY and/or any other
required information (or any successor forms) from each beneficial owner, as
applicable (provided that, if such Foreign Lender is a partnership and is not a
participating Lender and if one or more beneficial owners are claiming the
portfolio interest exemption, the United States Tax Compliance Certificate may
be provided by such Foreign Lender on behalf of such beneficial owner), or

(E) two originals of any other form prescribed by applicable requirements of Law
as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax duly completed together with such supplementary documentation as
may be prescribed by applicable requirements of Law to permit the U.S. Borrower
and the Administrative Agent to determine the withholding or deduction required
to be made, and

(iii) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the U.S. Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
U.S. Borrower or the Administrative Agent such documentation prescribed by
applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the U.S. Borrower or
the Administrative Agent as may be necessary for the U.S. Borrower and the
Administrative Agent to comply with their obligations under FATCA, to determine
whether such Lender has complied with such Lender’s obligations under FATCA and
to determine whether any amount is required to be deducted and withheld from
such payment. Solely for purposes of this clause (vi), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

Each Lender hereby authorizes the Administrative Agent to deliver to the Loan
Parties and to any successor Administrative Agent any documentation provided by
such Lender to the Administrative Agent pursuant to this Section 2.16(e).

(f) If the Administrative Agent, an Issuing Bank or a Lender determines, in its
sole good faith discretion, that it has received a refund of any Indemnified
Taxes or Other Taxes as to which it has been indemnified by a Loan Party or with
respect to which a Loan Party has paid additional amounts pursuant to this
Section 2.16, it shall promptly pay over such refund to the applicable Borrower
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Loan Parties under this Section 2.16 with respect to the Indemnified
Taxes or Other Taxes giving rise to such refund), net of all reasonable
out-of-pocket expenses (including any Taxes) of the Administrative Agent, such
Issuing Bank or such Lender and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund); provided
that the applicable Borrower, upon the

 

-66-



--------------------------------------------------------------------------------

request of the Administrative Agent, such Issuing Bank or such Lender, agrees to
repay the amount paid over to the applicable Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Issuing Bank or such Lender in the event the
Administrative Agent, such Issuing Bank or such Lender is required to repay such
refund to such Governmental Authority. The Administrative Agent, such Issuing
Bank or such Lender shall, at the U.S. Borrowers’ request, provide the Borrowers
with a copy of any notice of assessment or other evidence of the requirement to
repay such refund received from the relevant Governmental Authority (provided
that the Administrative Agent, such Issuing Bank or such Lender may delete any
information therein that the Administrative Agent, such Issuing Bank or such
Lender reasonably deems confidential). This Section shall not be construed to
require the Administrative Agent or any Lender to make available its Tax returns
(or any other information relating to its Taxes which it reasonably deems
confidential) to the Borrowers or any other Person.

(g) For the avoidance of doubt, for purposes of this Section 2.16, the term
“Lender” shall include any Swingline Lender and any Issuing Bank.

SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a) Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.14, 2.15 or 2.16, or otherwise) without
condition or deduction for any counterclaim, defense, recoupment or setoff prior
to 2:00 p.m., New York City time (or as specified in the next sentence in the
case of Loans in an Alternative Currency), on the date when due, in immediately
available funds. Except as otherwise expressly provided herein, all payments by
a Borrower hereunder with respect to principal and interest on Loans in an
Alternative Currency shall be made on the date when due, for the pro rata
account of the relevant Lenders to which such payment is owed, in such
Alternative Currency and in immediately available funds not later than the
Applicable Time (which Applicable Time shall be specified by the Administrative
Agent to the Borrowers by the same time at least one Business Day prior to the
date when due). Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made in the specified currency to the Administrative
Agent, except payments to be made directly to an Issuing Bank or Swingline
Lender as expressly provided herein and except that payments pursuant to
Sections 2.14, 2.15, 2.16 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price promptly restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by either Borrower pursuant to and in accordance with
the express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a

 

-67-



--------------------------------------------------------------------------------

participation in any of its Loans or participations in LC Disbursements and
Swingline Loans to any assignee or participant in accordance with Section 9.04.
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Laws, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

(d) Unless the Administrative Agent shall have received notice from a Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the relevant Issuing Bank hereunder that such
Borrower will not make such payment, the Administrative Agent may assume that
the applicable Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
such Issuing Bank, as the case may be, the amount due. In such event, if the
applicable Borrower has not in fact made such payment, then each of the Lenders
or the relevant Issuing Bank, as the case may be, severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Issuing Bank, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Federal Funds Effective Rate. A notice of the Administrative Agent to any Lender
or the Borrowers with respect to any amount owing under this paragraph (d) shall
be conclusive, absent manifest error.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04, 2.05, 2.06, 2.17 or 9.03, then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid. The obligations of the
Lenders hereunder to make Loans, to fund participations in Letters of Credit and
Swingline Loans and to make payments are several and not joint. The failure of
any Lender to make any Loan, to fund any such participation or to make any
payment on any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payments.

(f) Notwithstanding anything to the contrary contained herein, (i) all amounts
payable by the Borrowers under this Agreement (other than payment of principal,
interest and any payments required to be made by the Dutch Borrower pursuant to
Section 2.15 or 2.16 with respect to Loans made to it and participation fees and
fronting fees payable under Section 2.11(b) with respect to Letters of Credit
requested by it) shall be an obligation of, and shall be discharged by, the U.S.
Borrower, (ii) the Dutch Borrower shall not be liable for any obligations of the
U.S. Borrower hereunder and (iii) each of the U.S. Borrower and the Dutch
Borrower shall be severally and jointly liable for the obligations of the Dutch
Borrower hereunder.

SECTION 2.18. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.14, or if either
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the good faith judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.14 or 2.16, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. Each Borrower hereby agrees to pay all reasonable out-of-pocket costs
and expenses incurred by any Lender in connection with any such designation or
assignment. Any Lender claiming reimbursement of such costs and expenses shall
deliver to the Borrowers a certificate setting forth such costs and expenses in
reasonable detail which shall be conclusive absent manifest error.

(b) If any Lender requests compensation under Section 2.14, or if a Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, if any Lender
is a Defaulting Lender, if any Lender fails to grant a consent in connection
with any proposed change, waiver, discharge or termination of the provisions of
this Agreement as contemplated by Section 9.02 for which the consent of each
Lender or each Lender of the applicable Class or each affected Lender is
required but the consent of the Required Lenders (or of a majority in interest
of the Lenders of the applicable Class, as the

 

-68-



--------------------------------------------------------------------------------

case may be) is obtained or if any other circumstance exists hereunder that
gives the Borrowers the right to replace a Lender as a party hereto, then the
applicable Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, but excluding the consents required by, Section 9.04), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(i) the applicable Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 9.04 (unless otherwise agreed by the
Administrative Agent);

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and LC Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 2.14, Section 2.15
and Section 2.16) from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the applicable Borrower (in the case of all
other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.14 or payments required to be made pursuant to Section 2.16,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(iv) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling a Borrower to require such assignment and delegation
cease to apply.

(c) Subject to Section 2.18(a), each Lender may make any Loan to a Borrower
through any lending office; provided that the exercise of this option shall not
affect the obligations of the applicable Borrower to repay the Loan in
accordance with the terms of this Agreement or otherwise alter the rights of the
parties hereto.

SECTION 2.19. Incremental Facilities.

(a) The Borrowers may from time to time on or after the Spin-Off Date elect to
increase the Revolving Commitments or any Extended Revolving Commitments
(“Increased Commitments”) or obtain one or more tranches of (or increase any
existing tranche of) term loans denominated in Dollars (each, an “Incremental
Term Loan”), in each case in an aggregate principal amount of not less than
(x) $10,000,000, in the case of Increased Commitments, and (y) $20,000,000 (or
such lesser amount as the Administrative Agent may reasonably agree), in the
case of Incremental Term Loans, so long as, after giving effect thereto, the
aggregate amount of all such Increased Commitments and Incremental Term Loans
(other than Refinancing Term Loans and Refinancing Revolving Commitments) does
not exceed (i) $300,000,000 plus (ii) an additional amount that would not cause
the Senior Secured Net Leverage Ratio on a Pro Forma Basis (for the avoidance of
doubt, after giving effect to such Increased Commitments or Incremental Term
Loans (and the immediately following provisos)) as of the last day of the most
recently ended fiscal quarter at the end of which Financials were required to
have been delivered pursuant to Section 5.01(a) or (b) to exceed 2.25 to 1.00;
provided that, (x) with respect to any Increased Commitments, the maximum amount
of Revolving Loans available to be drawn under such Increased Commitments shall
be assumed to have been borrowed and (y) in each case, without giving effect to
any incurrence under clause (i) above that is incurred substantially
simultaneously with amounts under this clause (ii) less (iii) the aggregate
principal amount of Incremental Equivalent Indebtedness previously incurred by
the Borrowers and their Restricted Subsidiaries. The Borrowers may arrange for
any such increase or tranche to be provided by one or more Lenders (each Lender
so agreeing to an increase in its Revolving Commitment or Extended Revolving
Commitment, or to participate in such Incremental Term Loan, an “Increasing
Lender”), or by one or more new banks, financial institutions or other entities
(each such new bank, financial institution or other entity, a “New Lender”), to
increase their existing Revolving Commitment or Extended Revolving Commitment,
or to participate in such Incremental Term Loan, or extend Revolving Commitments
or Extended Revolving Commitments, as the case may be; provided that each New
Lender (and, in the case of an Increased Commitment, each Increasing Lender)
shall be subject to the approval of

 

-69-



--------------------------------------------------------------------------------

the U.S. Borrower and, to the extent such consent would be required under
Section 9.04 for an assignment to such New Lender, the Administrative Agent and,
in the case of an Increased Commitment, each Issuing Bank and Swingline Lender
(such consents not to be unreasonably withheld or delayed). Without the consent
of any Lenders other than the relevant Increasing Lenders or New Lenders, this
Agreement and the other Loan Documents may be amended pursuant to an Additional
Credit Extension Amendment as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the applicable Borrower(s), to effect
the provisions of this Section 2.19. Increases of Revolving Commitments and
Extended Revolving Commitment and new Incremental Term Loans created pursuant to
this Section 2.19 shall become effective on the date agreed by the applicable
Borrower(s), the Administrative Agent and the relevant Increasing Lenders or New
Lenders and the Administrative Agent shall notify each Lender thereof.
Notwithstanding the foregoing, no increase in the Revolving Commitments or
Extended Revolving Commitments or Incremental Term Loans shall be permitted
under this paragraph unless (i) on the proposed date of the effectiveness of
such increase in the Revolving Commitments or Extended Revolving Commitments or
borrowing of such Incremental Term Loan, the conditions set forth in paragraphs
(a) and (b) of Section 4.04 shall be satisfied or waived by the Required Lenders
and the Administrative Agent shall have received a certificate to that effect
dated such date and executed by a Financial Officer of the applicable
Borrower(s); provided, that to the extent agreed to by the Lenders providing
such Increased Commitments or Incremental Term Loans, as applicable, and the
proceeds of such Increased Commitments or Incremental Term Loans, as the case
may be, are used to finance a Permitted Acquisition or similar Investment, with
respect to the condition set forth in Section 4.04(a), only the Specified
Representations shall be required to be true and correct, and the condition set
forth in Section 4.04(b) shall be limited to an Event of Default under clauses
(a), (b), (h) or (i) of Article VII and (ii) other than in the case of
Refinancing Term Loans or Refinancing Revolving Commitments, the U.S. Borrower
shall be in compliance, calculated on a Pro Forma Basis (assuming for this
purpose that all Increased Commitments were fully drawn), with the covenant
contained in Section 6.09 as of the last day of the most recent fiscal quarter
of the U.S. Borrower for which Financials have been delivered prior to such
time. On the effective date of any increase in the Revolving Commitments or
Extended Revolving Commitments, (i) each relevant Increasing Lender and New
Lender shall make available to the Administrative Agent such amounts in
immediately available funds as the Administrative Agent shall determine, for the
benefit of the other Lenders, as being required in order to cause, after giving
effect to such increase and the use of such amounts to make payments to such
other Lenders, each Lender’s portion of the outstanding Loans of the applicable
Lenders of such class to equal its Applicable Percentage of such outstanding
Loans, and (ii) if, on the date of such increase, there are any Revolving Loans
of the applicable Class outstanding, such Revolving Loans shall on or prior to
the effectiveness of such Increased Commitments be prepaid to the extent
necessary from the proceeds of additional Revolving Loans made hereunder by the
Increasing Lenders and New Lenders, so that, after giving effect to such
prepayments and any borrowings on such date of all or any portion of such
Increased Commitments, the principal balance of all outstanding Revolving Loans
of such Class owing to each Lender with a Revolving Commitment of such Class is
equal to such Lender’s pro rata share (after giving effect to any nonratable
Increased Commitment pursuant to this Section 2.19) of all then outstanding
Revolving Loans of such Class. The Administrative Agent and the Lenders hereby
agree that the borrowing notice, minimum borrowing, pro rata borrowing and pro
rata payment requirements contained elsewhere in this Agreement shall not apply
to the transactions effected pursuant to the immediately preceding sentence. The
deemed payments made pursuant to clause (ii) of the second preceding sentence
shall be accompanied by payment of all accrued interest on the amount prepaid
and, in respect of each Eurocurrency Loan, shall be subject to indemnification
by the applicable Borrower pursuant to the provisions of Section 2.15 if the
deemed payment occurs other than on the last day of the related Interest
Periods. The terms of any Incremental Term Loans shall be as set forth in the
Additional Credit Extension Amendment providing for such Incremental Term Loans;
provided that (i) the Weighted Average Life to Maturity of any Incremental Term
Loans shall not be shorter than the then remaining Weighted Average Life to
Maturity of the Term B Loans (without giving effect to any prepayments),
(ii) the final maturity date of any Incremental Term Loans shall be no earlier
than the Term B Loan Maturity Date, (iii) Incremental Term Loans shall not
participate on a greater than pro rata basis with the applicable Term Loans in
any mandatory prepayment hereunder (except in the case of incurrence of
Refinancing Indebtedness in respect thereof), (iv) the provisions with respect
to payment of interest, original issue discount and upfront fees shall be as set
forth in the amendment providing for such Incremental Term Loans; provided that,
in the case of Incremental Term Loans that are secured pari passu in right of
payment and with respect to security with any then existing Term B Loans, the
“yield” will not be more than 0.50% higher than the corresponding “yield”
applicable to any existing Term B Loans unless the “yield” with respect to the
applicable Term B Loans is adjusted to be equal to the “yield” with respect to
the relevant Incremental Term Loans, minus 0.50%; provided, further, that in
determining the applicable “yield” under this clause (iv): (w) the interest rate
margin and any original issue discount (“OID”) or upfront fees paid by the

 

-70-



--------------------------------------------------------------------------------

applicable Borrowers in connection with the Term B Loans or Incremental Term
Loans (based on a four-year average life to maturity), shall be included,
(x) any amendments to or changes in the Applicable Rate with respect to the Term
B Loans that became effective subsequent to the Delayed Draw Funding Date but
prior to the time of (or concurrently with) the addition of such Incremental
Term Loans shall be included, (y) prepayment premiums, customary arrangement,
customary commitment, ticking, structuring and customary underwriting fees and
any amendment fees paid or payable to the Arrangers (or their Affiliates) in
their respective capacities as such in connection with the Term B Loans or to
one or more arrangers (or their Affiliates) in their capacities as such
applicable to such Incremental Term Loans and any similar fees not paid
generally to all Lenders shall be excluded and (z) if such Incremental Term
Loans include any interest rate floor greater than that which is applicable to
the Term B Loans, such differential between interest rate floors shall be
equated to the applicable interest rate margin for purposes of determining
whether an increase to the “yield” applicable to the Term B Loans shall be
required, but only to the extent an increase in the interest rate floor
applicable to the Term B Loans would cause an increase in the interest rate then
in effect thereunder, and in such case, the interest rate floor (but not the
interest rate margin) applicable to the Term B Loans shall be increased to the
extent of such differential between interest rate floors, and (v) all other
terms applicable to such Incremental Term Loans (other than provisions specified
in clauses (i) through (v) above) to the extent not identical to the terms of
the then outstanding Term A Loans or Term B Loans, as the case may be, shall be
reasonably satisfactory to the Administrative Agent. The terms of any Increased
Commitments shall be the same as those of the Revolving Commitments or Extended
Revolving Commitments, as applicable; provided that Refinancing Revolving
Commitments may have a later maturity date than, and pricing and fees different
from, those applicable to the Revolving Commitments and Extended Revolving
Commitments. For the avoidance of doubt, no Lender shall have any obligation to
provide any Increased Commitment or Incremental Term Loan.

(b) This Section 2.19 shall override any provisions in Section 9.02 to the
contrary.

SECTION 2.20. Extended Term Loans and Extended Revolving Commitments.

(a) The Borrowers may at any time and from time to time request that all or a
portion of the Term Loans of any Class in an aggregate principal amount of not
less than $25,000,000 (or such lesser amount as the Administrative Agent may
reasonably agree) (an “Existing Term Loan Class”) be converted to extend the
scheduled maturity date(s) of any payment of principal with respect to all or a
portion of any principal amount of such Term Loans (any such Term Loans which
have been so converted, “Extended Term Loans”) and to provide for other terms
consistent with this Section 2.20. In order to establish any Extended Term
Loans, the applicable Borrower(s) shall provide a notice to the Administrative
Agent (who shall provide a copy of such notice to each of the Lenders under the
Existing Term Loan Class) (an “Extension Request”) setting forth the proposed
terms of the Extended Term Loans to be established, which shall be consistent
with the Term Loans under the Existing Term Loan Class from which such Extended
Term Loans are to be converted except that:

(i) all or any of the scheduled amortization payments of principal of the
Extended Term Loans may be delayed to later dates than, or be reduced to a
lesser amount than, the scheduled amortization payments of principal of the Term
Loans of such Existing Term Loan Class to the extent provided in the applicable
Additional Credit Extension Amendment;

(ii) the pricing terms, including interest margins and interest rate floors,
with respect to the Extended Term Loans may be different than those for the Term
Loans of such Existing Term Loan Class and upfront fees may be paid to the
Extending Term Lenders to the extent provided in the applicable Additional
Credit Extension Amendment; and

(iii) the Additional Credit Extension Amendment may provide for other covenants
and terms that apply only after the Latest Maturity Date.

(b) Any Extended Term Loans converted pursuant to any Extension Request shall be
designated a series of Extended Term Loans for all purposes of this Agreement;
provided that, subject to the limitations set forth in clause (a) above, any
Extended Term Loans converted from an Existing Term Loan Class may, to the
extent provided in the applicable Additional Credit Extension Amendment and
consistent with the requirements set forth above, be designated as an increase
in any previously established Class of Term Loans.

 

-71-



--------------------------------------------------------------------------------

(c) The applicable Borrower(s) shall provide the applicable Extension Request at
least 10 Business Days, or such shorter period as the Administrative Agent may
agree, prior to the date on which Lenders under the applicable Existing Term
Loan Class are requested to respond. No Lender shall have any obligation to
agree to have any of its Term Loans of any Existing Term Loan Class converted
into Extended Term Loans pursuant to any Extension Request. Any Lender wishing
to have all or a portion of its Term Loans under the Existing Term Loan Class
subject to such Extension Request (such Lender an “Extending Term Lender”)
converted into Extended Term Loans shall notify the Administrative Agent (an
“Extension Election”) on or prior to the date specified in such Extension
Request of the amount of its Term Loans under the Existing Term Loan Class which
it has elected to request be converted into Extended Term Loans (subject to any
minimum denomination requirements reasonably imposed by the Administrative Agent
and acceptable to the applicable Borrower(s)). In the event that the aggregate
amount of Term Loans under the Existing Term Loan Class subject to Extension
Elections exceeds the amount of Extended Term Loans requested pursuant to an
Extension Request, Term Loans of the Existing Term Loan Class subject to
Extension Elections shall be converted to Extended Term Loans on a pro rata
basis based on the amount of Term Loans included in each such Extension Election
(subject to any minimum denomination requirements reasonably imposed by the
Administrative Agent and acceptable to the applicable Borrower(s)).

(d) The Borrowers may, with the consent of each Person providing an Extended
Revolving Commitment, the Administrative Agent and any Person acting as
swingline lender or issuing bank under such Extended Revolving Commitments,
amend this Agreement pursuant to an Additional Credit Extension Amendment to
provide for Extended Revolving Commitments and to incorporate the terms of such
Extended Revolving Commitments into this Agreement on substantially the same
basis as provided with respect to the applicable Revolving Commitments; provided
that (i) the establishment of any such Extended Revolving Commitments shall be
accompanied by a corresponding reduction in the Revolving Commitments of the
applicable Class, (ii) any reduction in the applicable Revolving Commitments
may, at the option of the Borrowers, be directed to a disproportional reduction
of such Revolving Commitments of any Lender providing an Extended Revolving
Commitment and (iii) any Extended Revolving Commitments provided pursuant to
this clause (d) shall be in a minimum principal amount of $25,000,000.

(e) Extended Term Loans and Extended Revolving Commitments shall be established
pursuant to an Additional Credit Extension Amendment to this Agreement among the
applicable Borrower(s), the Administrative Agent and each Extending Term Lender
or Lender providing an Extended Revolving Commitment which shall be consistent
with the provisions set forth above (but which shall not require the consent of
any other Lender other than those consents required pursuant to this Agreement).
Each Additional Credit Extension Amendment shall be binding on the Lenders, the
Loan Parties and the other parties hereto. In connection with any Additional
Credit Extension Amendment, the Loan Parties and the Administrative Agent shall
enter into such amendments to the Collateral Documents as may be reasonably
requested by the Administrative Agent (which shall not require any consent from
any Lender other than those consents provided pursuant to this Agreement) in
order to ensure that the Extended Term Loans or Extended Revolving Commitments
are provided with the benefit of the applicable Collateral Documents and shall
deliver such other documents, certificates and opinions of counsel in connection
therewith as may be reasonably requested by the Administrative Agent. No Lender
shall be under any obligation to provide any Extended Term Loan or Extended
Revolving Commitment.

(f) The provisions of this Section 2.20 shall override any provision of
Section 9.02 to the contrary.

SECTION 2.21. Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.02.

 

-72-



--------------------------------------------------------------------------------

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 9.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to any Issuing Bank or the Swingline
Lender hereunder; third, if so determined by the Administrative Agent or
requested by any Issuing Bank or the Swingline Lender, to be held as cash
collateral for future funding obligations of that Defaulting Lender of any
participation in any Swingline Loan or Letter of Credit; fourth, as the
Borrowers may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrowers, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, any
Issuing Bank or the Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, any Issuing Bank or the Swingline
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrowers
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrowers against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (A) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which that Defaulting Lender has not fully funded
its appropriate share and (B) such Loans or L/C Borrowings were made at a time
when the conditions set forth in Section 4.04 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Borrowings owed to,
all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
cash collateral pursuant to this Section 2.21(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees. That Defaulting Lender (A) shall not be entitled to receive
any commitment fee pursuant to Section 2.11(a) for any period during which that
Lender is a Defaulting Lender (and the Borrowers shall not be required to pay
any such fee that otherwise would have been required to have been paid to that
Defaulting Lender for such period) and (B) shall be limited in its right to
receive a participation fee as provided in Section 2.21(c).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Swingline Loans or Letters of Credit pursuant to Sections
2.04 and 2.05, the Applicable Percentage of each non-Defaulting Lender shall be
computed without giving effect to the Revolving Commitment of that Defaulting
Lender; provided that (A) each such reallocation shall be given effect only if,
at the date the applicable Lender becomes a Defaulting Lender, no Default or
Event of Default exists; and (B) the aggregate obligation of each non-Defaulting
Lender to acquire, refinance or fund participations in Letters of Credit and
Swingline Loans shall not exceed the positive difference, if any, of (1) the
Revolving Commitment of that non-Defaulting Lender minus (2) the Revolving
Credit Exposure of that Lender.

(b) Defaulting Lender Cure. If the Borrowers, the Administrative Agent, the
Swingline Lender and the Issuing Banks agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders at a price equal to the par value of such Loans or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Revolving Loans and funded and unfunded participations in
Letters of Credit and Swingline Loans to be held on a pro rata basis by the
Lenders in accordance with their Applicable Percentages (without giving effect
to Section 2.21(a)(iv)), whereupon that Lender will cease to be a

 

-73-



--------------------------------------------------------------------------------

Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrowers for
the period that such Lender was a Defaulting Lender; and provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

(c) Cash Collateral. If the reallocation described in Section 2.21(a)(iv) above
cannot, or can only partially, be effected, within three Business Days following
the written request of the Administrative Agent, the applicable Issuing Bank or
the Swingline Lender, the applicable Borrower shall deliver to the
Administrative Agent cash collateral (or, in the case of Swingline Exposure, at
such Borrower’s election, prepayment ) in an amount sufficient to cover the
portion of such Defaulting Lender’s Swingline Exposure and LC Exposure (after
giving effect to Section 2.21(a)(iv) and any cash collateral provided by the
Defaulting Lender or pursuant to Section 2.21(a)(ii) from payments made for the
account of such Defaulting Lender) for so long as such Swingline Exposure or LC
Exposure is outstanding; provided that, (i) if a Borrower cash collateralizes
any portion of such Defaulting Lender’s LC Exposure pursuant to this clause (c),
the Borrowers shall not be required to pay participation fees to such Defaulting
Lender pursuant to Section 2.11(b) with respect to such portion of such
Defaulting Lender’s LC Exposure for so long as such Defaulting Lender’s LC
Exposure is cash collateralized; (ii) if any portion of the LC Exposure of such
Defaulting Lender is reallocated pursuant to Section 2.21(a)(iv) above, then the
fees payable to the Lenders pursuant to Section 2.11(b) shall be adjusted to
give effect to such reallocation; and (iii) if all or any portion of such
Defaulting Lender’s LC Exposure is neither reallocated nor cash collateralized
pursuant to Section 2.21(a)(iv) or this clause (c), then, without prejudice to
any rights or remedies of any Issuing Bank or any other Lender hereunder, all
participation fees payable under Section 2.11(b) with respect to such Defaulting
Lender’s LC Exposure shall be payable to the Issuing Banks (and allocated among
them ratably based on the amount of such Defaulting Lender’s LC Exposure
attributable to Letters of Credit issued by each Issuing Bank) until and to the
extent that such LC Exposure is reallocated and/or cash collateralized.

SECTION 2.22. Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its lending office to make, maintain or fund Loans whose
interest is determined by reference to the Eurocurrency Rate, or to determine or
charge interest rates based upon the Eurocurrency Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrowers through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurocurrency Loans denominated in Dollars or to convert Base Rate Loans to
Eurocurrency Loans shall be suspended and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurocurrency Rate component of
the Base Rate, the interest rate on which Base Rate Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrowers that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrowers shall, upon demand from such Lender
(with a copy to the Administrative Agent) (at the option of the Borrowers),
prepay or convert all Eurocurrency Loans denominated in Dollars of such Lender
to Base Rate Loans (the interest rate on which Base Rate Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Loans to such day, or
promptly, if such Lender may not lawfully continue to maintain such Eurocurrency
Loans and (y) if such notice asserts the illegality of such Lender determining
or charging interest rates based upon the Eurocurrency Rate, the Administrative
Agent shall during the period of such suspension compute the Base Rate
applicable to such Lender without reference to the Eurocurrency Rate component
thereof until the Administrative Agent is advised in writing by such Lender that
it is no longer illegal for such Lender to determine or charge interest rates
based upon the Eurocurrency Rate. Upon any such prepayment or conversion, the
applicable Borrower shall also pay accrued interest on the amount so prepaid or
converted.

 

-74-



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

Each of the Borrowers represents and warrants to the Lenders as of the Closing
Date, the Initial Term A Funding Date, the Delayed Draw Funding Date and (except
as to representations and warranties made as of a date certain) as of the date
such representations and warranties are deemed to be made under Section 4.04 of
this Agreement, that:

SECTION 3.01. Organization; Powers; Subsidiaries.

(a) Each of Holdings, the Borrowers and their respective Restricted Subsidiaries
is (i) duly organized, validly existing and in good standing (to the extent such
concept is applicable in the relevant jurisdiction) under the laws of the
jurisdiction of its organization, (ii) has all requisite power and authority to
carry on its business as now conducted and (iii) is qualified to do business in,
and is in good standing (to the extent such concept is applicable) in, every
jurisdiction where such qualification is required; except in each case referred
to in clauses (i) (other than with respect to the Borrowers and Holdings),
(ii) or (iii), where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

(b) Schedule 3.01 hereto identifies each Subsidiary as of the Closing Date and,
if such Subsidiary is a Subsidiary Guarantor, the jurisdiction of its
incorporation or organization, as the case may be, the percentage of issued and
outstanding shares of each class of its capital stock or other Equity Interests
owned by the U.S. Borrower or the other Subsidiaries and, if such percentage is
not 100% (excluding directors’ qualifying shares as required by Law), a
description of each class issued and outstanding. All of the outstanding shares
of capital stock and other Equity Interests, to the extent owned by the U.S.
Borrower or any Subsidiary, of each Subsidiary are validly issued and
outstanding and fully paid and nonassessable (which term under the laws of the
Netherlands should be interpreted to mean that a holder of a share will not by
reason of merely being such a holder be subject to assessment or calls by the
Subsidiary or its creditors for further payment on such share) and all such
shares and other equity interests indicated on Schedule 3.01 as owned by a
Borrower or another Subsidiary are owned, beneficially and of record, by a
Borrower or any Subsidiary on the Closing Date free and clear of all Liens,
other than Liens permitted under Section 6.02. As of the Closing Date, there are
no outstanding commitments or other obligations of any Restricted Subsidiary to
issue, and no options, warrants or other rights of any Person to acquire, any
shares of any class of capital stock or other equity interests of any
Subsidiary, except as disclosed on Schedule 3.01.

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s corporate, limited liability company or partnership powers and have
been duly authorized by all necessary corporate or other organizational and, if
required, action by the holders of such Loan Party’s Equity Interests. The Loan
Documents have been duly executed and delivered by the Loan Parties party
thereto and constitute a legal, valid and binding obligation of the Loan Parties
party thereto, enforceable against such Loan Parties in accordance with their
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except for (A) filings necessary to
perfect or maintain the perfection of the Liens on the Collateral granted by the
Loan Parties in favor of the Administrative Agent, (B) the approvals, consents,
registrations, actions and filings which have been duly obtained, taken, given
or made and are in full force and effect and (C) those approvals, consents,
registrations or other actions or filings, the failure of which to obtain or
make could not reasonably be expected to have a Material Adverse Effect,
(b) will not violate (i) any applicable law or regulation or order of any
Governmental Authority or (ii) the charter, by-laws or other organizational
documents of any Loan Party, (c) will not violate or result in a default under
any indenture, agreement or other instrument binding upon any Loan Party or its
assets, or give rise to a right thereunder to require any payment to be made by
any Loan Party, and (d) will not result in the creation or imposition of any
Lien on any material asset of any Loan Party (other than pursuant to the Loan
Documents and Liens permitted by Section 6.02); except with respect to any
violation or default referred to in clause (b)(i) or (c) above, to the extent
that such violation or default could not reasonably be expected to have a
Material Adverse Effect.

 

-75-



--------------------------------------------------------------------------------

SECTION 3.04. Financial Statements; Financial Condition; No Material Adverse
Effect

(a) The U.S. Borrower has furnished to the Lenders the combined balance sheet
and the related combined statements of (loss) income, of comprehensive (loss)
income, of changes in parent equity and of cash flows of the business processing
outsourcing business of Xerox (i) as of, and for the fiscal year ended,
December 31, 2015, audited by Pricewaterhouse Coopers LLP, independent public
accountants, and (ii) as of, and for the nine months ended, September 30, 2016,
which financial statements present fairly, in all material respects, the
combined financial position and results of operations and cash flows of the U.S.
Borrower and its Subsidiaries as of such dates and for such periods in
conformity with GAAP (subject to normal year-end audit adjustments and the
absence of certain footnotes in the case of the statements referred to in clause
(ii) above).

(b) Since December 31, 2015, there has been no event or condition that has had
or could reasonably be expected to have a Material Adverse Effect.

SECTION 3.05. Properties.

(a) The U.S. Borrower and each of its Restricted Subsidiaries has good record
title to, or valid leasehold interests in, all its material real and personal
property material to its business, subject to Liens permitted by Section 6.02
and except for such defects in title that do not interfere with its ability to
conduct its business as currently conducted or to utilize such properties for
their intended purposes and except where the failure to have such title or
interest could not reasonably be expected to have a Material Adverse Effect.

(b) The U.S. Borrower and each of its Restricted Subsidiaries owns, or is
licensed or possesses the valid right to use, all trademarks, trade names,
domain names, copyrights, patents and other intellectual property material to
the operation of the business of the U.S. Borrower and its Restricted
Subsidiaries, taken as a whole (collectively, “IP Rights”), and the use thereof
by the U.S. Borrower and its Restricted Subsidiaries does not infringe upon,
misappropriate or violate the rights of any other Person, except for any such
infringements, misappropriations or violations that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.06. Litigation and Environmental Matters.

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the U.S.
Borrower, threatened against or affecting the U.S. Borrower or any of its
Restricted Subsidiaries that could reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect. There are no labor
controversies pending against or, to the knowledge of the U.S. Borrower,
threatened against or affecting the U.S. Borrower or any of its Restricted
Subsidiaries which could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

(b) Except with respect to any matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, none of
the U.S. Borrower or any of its Restricted Subsidiaries, including its
respective facilities and operations, (i) has failed to comply with any
applicable Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has become
obligated for any Environmental Liability, (iii) has received notice of any
actual or threatened claim with respect to any Environmental Liability or
(iv) knows of any basis for any Environmental Liability.

SECTION 3.07. Compliance with Laws. Each of the U.S. Borrower and its Restricted
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

-76-



--------------------------------------------------------------------------------

SECTION 3.08. Investment Company Status. None of Holdings, the U.S. Borrower or
any other Loan Party is required to register as an “investment company” as
defined in the Investment Company Act of 1940.

SECTION 3.09. Taxes. Each of the U.S. Borrower and its Subsidiaries has
(a) filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes (including any Taxes in
the capacity of a withholding agent) required to have been paid by it, except
(i) Taxes that are being contested in good faith by appropriate proceedings and
for which the U.S. Borrower or such Subsidiary, as applicable, has set aside on
its books reserves to the extent required by GAAP or (ii) to the extent that the
failure to do so could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect and (b) made adequate
provisions in accordance with GAAP for all Taxes payable by the U.S. Borrower or
such Restricted Subsidiary that are not yet due and payable, except where the
failure to do so could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

SECTION 3.10. Solvency. Immediately after the consummation of the Transactions
to occur on the Closing Date, Initial Term A Funding Date and on the Delayed
Draw Funding Date, the U.S. Borrower and its Subsidiaries, on a consolidated
basis, are Solvent.

SECTION 3.11. ERISA. Except as could not reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect: (a) no Reportable Event has
occurred during the past five years as to which the U.S. Borrower, any of its
Subsidiaries or any ERISA Affiliate was required to file a report with the PBGC;
(b) no ERISA Event or Foreign Plan Event has occurred or is reasonably expected
to occur; (c) none of the U.S. Borrower, the Subsidiaries or any of their ERISA
Affiliates has received any written notification during the past five years that
any Multiemployer Plan is insolvent pursuant to Section 4245 of ERISA, or has
been terminated within the meaning of Title IV of ERISA; and (d) none of the
U.S. Borrower, the Subsidiaries or any of their ERISA Affiliates has engaged in
a transaction that could be subject to Section 4069 or 4212(c) of ERISA.

SECTION 3.12. Disclosure. Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other written information
(excluding any financial projections or pro forma financial information and
information of a general economic or general industry nature, to which the
Borrowers make only those representations stated in the following sentence)
furnished by or on behalf of Holdings or the Borrowers to the Administrative
Agent or any Lender on or before the Closing Date in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished), when taken as a whole and when
taken together with the SEC filings of Holdings and Xerox at such time, contains
as of the date such statement, information, document or certificate was so
furnished any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading. The financial projections and pro
forma financial information contained in the materials referenced above have
been prepared in good faith based upon assumptions believed by management of
Holdings to be reasonable at the time made, it being recognized by the Lenders
that such financial information is not to be viewed as fact and that actual
results during the period or periods covered by such financial information may
differ from the projected results set forth therein by a material amount.

SECTION 3.13. Federal Reserve Regulations. No part of the proceeds of any Loan
have been used or will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the FRB, including
Regulations T, U and X. None of the Borrowers or any of their respective
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of buying or carrying margin
stock.

SECTION 3.14. Security Interests. The provisions of each Collateral Document,
upon execution and delivery thereof by the parties thereto, are effective to
create legal and valid Liens on all the Collateral in respect of which and to
the extent such Collateral Document purports to create Liens in favor of the
Administrative Agent, for the benefit of the Secured Parties; and upon the
proper filing of UCC financing statements, upon the taking of possession or
control by the Administrative Agent of the Collateral with respect to which a
security interest may be perfected by possession or control (which possession or
control shall be given to the Administrative Agent to the extent possession or
control by the Administrative Agent is required by this Agreement or the
Collateral Documents), and the taking of all other actions to be taken pursuant
to the terms of the Collateral Documents, such Liens constitute perfected first
priority Liens on the Collateral (subject to Liens permitted by Section 6.02) to
the

 

-77-



--------------------------------------------------------------------------------

extent perfection can be obtained by the filing of UCC financing statements,
possession or control, securing the Obligations, enforceable against the
applicable Loan Party in accordance with their terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

SECTION 3.15. USA PATRIOT Act. Each of the Loan Parties and each of the
Restricted Subsidiaries are in compliance, in all material respects, with the
Act.

SECTION 3.16. Anti-Corruption Laws and Sanctions. Holdings and the Borrowers
have implemented and maintain in effect policies and procedures designed to
ensure compliance by Holdings, the U.S. Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and Holdings, the U.S. Borrower, its Subsidiaries, the
directors and officers of Holdings and the U.S. Borrower, and, to the knowledge
of Holdings and the U.S. Borrower, the employees and agents of Holdings, the
U.S. Borrower and its Subsidiaries, are in compliance with Anti-Corruption Laws
and applicable Sanctions in all material respects and are not engaged in any
activity that would reasonably be expected to result in Holdings or a Borrower
being designated as a Sanctioned Person. None of Holdings, the U.S. Borrower,
any Subsidiary, any directors or officers of Holdings or the U.S. Borrower, or,
to the knowledge of Holdings and the U.S. Borrower, employees or agents of
Holdings, the U.S. Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. None of the Transactions contemplated hereby will violate any
Anti-Corruption Law or applicable Sanctions.

SECTION 3.17. Insurance. The properties of the U.S. Borrower and its Restricted
Subsidiaries are insured with financially sound and reputable insurance
companies, in such amounts (after giving effect to any self-insurance compatible
with the following standards), with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses as the U.S.
Borrower and its Restricted Subsidiaries.

ARTICLE IV

Conditions

SECTION 4.01. Closing Date. The effectiveness of this Agreement and the
obligation of each Lender to make Term B Loans on the Closing Date is subject to
each of the following conditions being satisfied on or prior to the Closing
Date:

(a) The Administrative Agent (or its counsel) shall have received from (i) each
party hereto either (A) a counterpart of this Agreement signed on behalf of such
party or (B) written evidence reasonably satisfactory to the Administrative
Agent (which may include facsimile or electronic mail transmission in accordance
with Section 9.01) that such party has signed a counterpart of this Agreement;

(b) The Administrative Agent (or its counsel) shall have received from the U.S.
Borrower and each initial Guarantor either (A) counterparts of each of the
Guarantee Agreement and the Security Agreement signed on behalf of such Loan
Party contemplated to be party thereto and the Holdings Pledge Agreement signed
on behalf of Holdings or (B) written evidence reasonably satisfactory to the
Administrative Agent (which may include facsimile or electronic mail
transmission in accordance with Section 9.01 of a signed signature page of each
of the Guarantee Agreement, the Security Agreement and the Holdings Pledge
Agreement) that such party has signed a counterpart of each of the Guarantee
Agreement, the Security Agreement and the Holdings Pledge Agreement, as
applicable, together with:

(i) a duly completed Perfection Certificate signed by the U.S. Borrower;

(ii) Uniform Commercial Code financing statements naming the U.S. Borrower and
each Subsidiary Guarantor as debtor and the Administrative Agent as secured
party in appropriate form for filing in the jurisdiction of incorporation or
formation of each such Loan Party;

 

-78-



--------------------------------------------------------------------------------

(iii) certificates representing (A) all certificated Equity Interests in the
U.S. Borrower and Conduent Finance owned by Holdings and (B) all certificated
Equity Interests owned directly by the U.S. Borrower or any Subsidiary
Guarantor, in each case to the extent pledged (and required to be delivered)
under the Security Agreement or the Holdings Pledge Agreement together with
stock powers executed in blank, except as contemplated by Schedule 5.09(c);

(iv) all notes, chattel paper and instruments owned by the U.S. Borrower or any
Subsidiary Guarantor to the extent pledged (and required to be delivered)
pursuant to the Security Agreement duly endorsed in blank or with appropriate
instruments of transfer;

(v) short form security agreements in appropriate form for filing with the
United States Patent & Trademark Office and the United States Copyright Office,
as appropriate, with respect to the patents, trademarks, copyrights and
exclusive copyright licenses of the U.S. Borrower and the Subsidiary Guarantors
registered or applied for with such offices, which items are listed in the
Perfection Certificate and constituting Collateral; and

(vi) copies of Lien, judgment, copyright, patent and trademark searches in each
jurisdiction reasonably requested by the Administrative Agent with respect to
the U.S. Borrower and each Subsidiary Guarantor.

(c) The Administrative Agent shall have received the executed legal opinions,
each in form reasonably satisfactory to the Administrative Agent, of
(i) Cravath, Swaine & Moore LLP, special counsel to Holdings and the Guarantors
organized under the laws of New York, (ii) Richards, Layton & Finger, P.A.,
special counsel to the U.S. Borrower and the Guarantors organized under the laws
of Delaware, (iii) Kolesar and Leatham, special counsel to the Guarantors
organized under the laws of Nevada, (iv) Morgan, Lewis & Bockius LLP, special
counsel to the Guarantors organized under the laws of Pennsylvania, (v) Taft
Stettinius & Hollister LLP, special counsel to the Guarantors organized under
the laws of Indiana and (vi) Allen & Overy LLP, special counsel to the
Administrative Agent as to matters of Dutch law, or, in each case, such other
legal counsel as may be reasonably acceptable to the Administrative Agent. The
Borrowers hereby request such counsel to deliver such opinion;

(d) The Administrative Agent shall have received such customary closing
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
the initial Loan Parties (to the extent such concept is applicable in the
relevant jurisdiction), the authorization of the Transactions, and the identity,
authority and capacity of the Responsible Officers of the Loan Parties
authorized to act as such in connection with this Agreement and the other Loan
Documents, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel;

(e) The Administrative Agent shall have received a certificate attesting to the
Solvency of the U.S. Borrower and its Subsidiaries (taken as a whole on a
consolidated basis) on the Closing Date after giving effect to the Transactions
to occur on the Closing Date, from a Financial Officer of the U.S. Borrower;

(f) The Lenders shall have received, at least three Business Days prior to the
Closing Date, all documentation and other information reasonably requested in
writing by them at least ten Business Days prior to the Closing Date in order to
allow the Lenders to comply with the Act;

(g) The Administrative Agent, the Arrangers and the applicable Lenders shall
have received all fees and other amounts due and payable on or prior to the
Closing Date, including, to the extent invoiced three Business Days prior to the
Closing Date, reimbursement or payment of all reasonable out-of-pocket expenses
required to be reimbursed or paid by the Borrowers hereunder;

(h) The Administrative Agent shall have received Notes executed by the
applicable Borrower in favor of each Lender requesting Notes at least three
Business Days prior to the Closing Date;

 

-79-



--------------------------------------------------------------------------------

(i) The Administrative Agent shall have received (i) the audited combined
balance sheets as of December 31, 2014 and December 31, 2015 and the related
combined statements of (loss) income, of comprehensive (loss) income, of changes
in parent equity and of cash flows of the business processing outsourcing
business of Xerox for each of the years in the three-year period ended
December 31, 2015 (the “Audited Financial Statements”), (ii) the unaudited
combined balance sheet as of September 30, 2016 and the related combined
statements of (loss) income, or comprehensive (loss) income, of changes in
parent equity and of cash flows of the business processing outsourcing business
of Xerox for the nine months then ended (the “Quarterly Financial Statements”)
and (iii) the unaudited pro forma combined balance sheet as of September 30,
2016 and the related combined statement of loss of the business processing
outsourcing business of Xerox for the twelve months then ended, in each case
after giving effect to the Transactions (the “Pro Forma Financial Statements”),
all of which financial statements shall be prepared in conformity with GAAP and,
with respect to the Pro Forma Financial Statements only, shall comply with in
all material respects with the requirements of Article 11 of Regulation S-X
under the Securities Act of 1933 (unless otherwise agreed with the
Administrative Agent);

(j) The Administrative Agent shall have received a certificate signed by a
Responsible Officer of each Borrower certifying (A) that the conditions
specified in Sections 4.04(a) and (b) have been satisfied and (B) that there has
been no event or circumstance since December 31, 2015, that has had or could be
reasonably expected to have, either individually or in the aggregate, a Material
Adverse Effect; and

(k) The Administrative Agent shall have received a Borrowing Request as required
by Section 2.03.

SECTION 4.02. Initial Term A Loan Funding Date. The obligation of each Lender to
make Initial Term A Loans on the Initial Term A Funding Date shall be subject to
satisfaction of the following conditions:

(a) The Administrative Agent shall have received a certificate attesting to the
Solvency of the U.S. Borrower and its Subsidiaries (taken as a whole on a
consolidated basis) on the Initial Term A Funding Date after giving effect to
the Transactions to occur on or prior to the Initial Term A Funding Date, from a
Financial Officer of the U.S. Borrower;

(b) The Administrative Agent shall have received a certificate signed by a
Responsible Officer of each Borrower certifying (A) that the conditions
specified in Sections 4.04(a) and (b) have been satisfied and (B) that there has
been no event or circumstance since December 31, 2015, that has had or could be
reasonably expected to have, either individually or in the aggregate, a Material
Adverse Effect; and

(c) The Administrative Agent shall have received a Borrowing Request as required
by Section 2.03.

SECTION 4.03. Delayed Draw Term A Loan Funding Date. The obligation of each
Lender to make Delayed Draw Term A Loans on the Delayed Draw Funding Date, the
effectiveness of the Revolving Commitments and of the Issuing Banks to issue
Letters of Credit shall be subject to satisfaction of the following conditions:

(a) The Administrative Agent shall have received a certificate attesting to the
Solvency of the U.S. Borrower and its Subsidiaries (taken as a whole on a
consolidated basis) on the Delayed Draw Funding Date after giving effect to the
Transactions to occur on the Delayed Draw Funding Date, from a Financial Officer
of the U.S. Borrower;

(b) After giving effect to the Transactions, the U.S. Borrower and its
Restricted Subsidiaries shall have outstanding no Indebtedness for borrowed
money other than (i) the Initial Term A Loans, the Delayed Draw Term A Loans,
the Term B Loans and the Revolving Commitments (and the Revolving Loans
thereunder), (ii) the Senior Notes and (iii) Indebtedness otherwise permitted
hereunder;

 

-80-



--------------------------------------------------------------------------------

(c) The Administrative Agent, the Arrangers and the applicable Lenders shall
have received all fees and other amounts due and payable on or prior to the
Delayed Draw Funding Date, including, to the extent invoiced three Business Days
prior to the Delayed Draw Funding Date, reimbursement or payment of all
reasonable out-of-pocket expenses required to be reimbursed or paid by the
Borrowers hereunder;

(d) The Spin-Off shall have been consummated, or shall be reasonably expected by
the Borrowers to be consummated within two Business Days of the Delayed Draw
Funding Date, on terms and conditions reasonably satisfactory to the Lead
Arrangers, it being understood that the consummation of the Spin-Off in all
material respects on the terms disclosed in the Form 10 as of the date hereof is
satisfactory to the Lead Arrangers;

(e) The U.S. Borrower shall have issued the Senior Notes in an aggregate
principal amount of $510,000,000 and borrowed the Term B Loans, in each case,
prior to or substantially concurrently with the funding of the Delayed Draw Term
A Loans and the effectiveness of the Revolving Commitments on the Delayed Draw
Funding Date;

(f) The Administrative Agent shall have received a certificate signed by a
Responsible Officer of each Borrower certifying (A) that the conditions
specified in Sections 4.04(a) and (b) have been satisfied and (B) that there has
been no event or circumstance since December 31, 2015, that has had or could be
reasonably expected to have, either individually or in the aggregate, a Material
Adverse Effect; and

(g) The Administrative Agent shall have received a Borrowing Request as required
by Section 2.03.

SECTION 4.04. Conditions to all Credit Events. Except as provided in
Section 2.19, the obligation of each Lender to make a Loan on the occasion of
any Borrowing including on the Initial Term A Funding Date and the Delayed Draw
Funding Date (but not a conversion or continuation of Loans), and of the Issuing
Banks to issue, amend, renew or extend any Letter of Credit, in each case,
following the Closing Date is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Borrowers set forth in this
Agreement and the other Loan Documents shall be true and correct in all material
respects (except that any representation and warranty that is qualified by
materiality shall be true and correct in all respects) on and as of the date of
such Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, except where any representation and warranty is
expressly made as of a specific earlier date, such representation and warranty
shall be true in all material respects as of any such earlier date;

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing; and

(c) The Administrative Agent, Swingline Lender or Issuing Bank, as applicable,
shall have received a Borrowing Request, Swingline Loan Notice or Letter of
Credit Application, as applicable.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
applicable Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section 4.04.

 

-81-



--------------------------------------------------------------------------------

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated or been cash
collateralized or otherwise backstopped on terms satisfactory to the Issuing
Banks and all LC Disbursements shall have been reimbursed, each of the Borrowers
covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The U.S. Borrower will
furnish to the Administrative Agent (who shall promptly furnish a copy to each
Lender):

(a) within 90 days after the end of each fiscal year of Holdings, commencing
with the fiscal year ending December 31, 2016, the audited consolidated balance
sheet of Holdings and its Consolidated Subsidiaries and related statements of
income, stockholders’ equity and cash flows as of the end of and for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year (and including a management discussion and analysis), audited by
PricewaterhouseCoopers LLP or other independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit (other
than a “going concern” or like qualification or exception resulting solely from
an upcoming maturity date of any Indebtedness or a prospective non-compliance
with any financial maintenance covenant under this Agreement)) to the effect
that such consolidated financial statements present fairly in all material
respects the financial position and results of operations of Holdings and its
Consolidated Subsidiaries on a consolidated basis in conformity with GAAP;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of Holdings, commencing with the fiscal quarter ending
March 31, 2017, the unaudited consolidated balance sheet of Holdings and its
Consolidated Subsidiaries and related statements of income and cash flows as of
the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year (and including a management discussion and
analysis), all certified by one of its Financial Officers as presenting fairly
in all material respects the financial position and results of operations of
Holdings and its Consolidated Subsidiaries on a consolidated basis in conformity
with GAAP, subject to normal year-end audit adjustments and the absence of
footnotes;

(c) (i) concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate substantially in the form of Exhibit G executed
by a Financial Officer of the U.S. Borrower (x) certifying as to whether, to the
knowledge of such Financial Officer after reasonable inquiry, a Default has
occurred and is continuing and, if so, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (y) in the case of
any such certificate delivered for any fiscal period ending on or after
March 31, 2017, setting forth reasonably detailed calculations demonstrating
compliance with the financial covenant set forth in Section 6.09 and (z) solely
in connection with the delivery of financial statements pursuant to clause
(a) above for any fiscal year beginning with the fiscal year ending December 31,
2017, calculating Excess Cash Flow for such fiscal year, (ii) concurrently with
any delivery of financial statements under clause (a) or (b) above, a reasonably
detailed description of the material differences between the financial
statements of Holdings and the financial statements of the U.S. Borrower (which
may be in the form of footnotes to the financial statements of Holdings),
accompanied by a certification of a Financial Officer of the U.S. Borrower
certifying that except as described therein, such financial information presents
fairly, in all material respects in accordance with GAAP, the financial position
and result of operations of the U.S. Borrower and its consolidated subsidiaries
and (iii) concurrently with any delivery of financial statements under clause
(a) above, a Perfection Certificate Supplement or a certificate of a Financial
Officer of the U.S. Borrower stating that there has been no change in the
information set forth in the last Perfection Certificate or Perfection
Certificate Supplement, as the case may be, most recently delivered to the
Administrative Agent;

(d) within 90 days after the end of each fiscal year of the U.S. Borrower (or
120 days with respect to the budget for the fiscal year ending December 31,
2017), commencing with the fiscal year ending December 31, 2016, a reasonably
detailed consolidated budget for the next succeeding fiscal year prepared on a
quarterly basis;

(e) promptly after the same become publicly available, copies of all annual,
quarterly and current reports and proxy statements filed by the U.S. Borrower or
any Subsidiary with the SEC;

 

-82-



--------------------------------------------------------------------------------

(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the U.S. Borrower or
any Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request; and

(g) at any time there are any Unrestricted Subsidiaries, with each set of
consolidated financial statements referred to in Sections 5.01(a) and 5.01(b)
above, (i) the related combined financial statements of the Unrestricted
Subsidiaries accompanied by the certification of a Financial Officer of the U.S.
Borrower certifying that such financial information presents fairly, in all
material respects in accordance with GAAP, the financial position and result of
operations of all Unrestricted Subsidiaries and (ii) a list of all Unrestricted
Subsidiaries as of such date or confirmation that there has been no change in
such information since the date of the last such list; provided, however, that
no information pursuant to clause (g)(i) shall be required if the total amount
of assets of all Unrestricted Subsidiaries as at the end of the most recently
ended fiscal quarter for which financial statements have been delivered pursuant
to Sections 5.01(a) and 5.01(b) above, determined on a consolidated basis in
accordance with GAAP, are less than 5.0% of Consolidated Total Assets.

Documents required to be delivered pursuant to this Section 5.01 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which Holdings or the U.S. Borrower posts such
documents, or provides a link thereto, on Holdings’ or the U.S. Borrower’s
website on the Internet (if such website address has been identified to the
Administrative Agent) or furnishes or files such documents with the SEC for
posting on its EDGAR website or (ii) on which such documents are delivered by
the U.S. Borrower to the Administrative Agent to be posted on the U.S.
Borrower’s behalf on IntraLinks/or another relevant website, if any, to which
each Lender and the Administrative Agent have access (whether a commercial or
third-party website or whether sponsored by the Administrative Agent). The
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the U.S. Borrower with any such
request for delivery.

The U.S. Borrower acknowledges and agrees that all financial statements
furnished pursuant to paragraphs (a), (b) and (e) above are hereby deemed to be
Borrower Materials suitable for distribution, and to be made available, to
Public Lenders as contemplated by Section 9.01(c) and may be treated by the
Administrative Agent and the Lenders as if the same had been marked “PUBLIC” in
accordance with such paragraph (unless the U.S. Borrower otherwise notifies the
Administrative Agent in writing on or prior to delivery thereof).

SECTION 5.02. Notices of Material Events. The U.S. Borrower will furnish to the
Administrative Agent (for prompt notification to each Lender) prompt (but in any
event within five Business Days) written notice after any Financial Officer of
the U.S. Borrower obtains knowledge of the following:

(a) the occurrence of any Default;

(b) (i) any dispute, litigation, investigation, proceeding or suspension between
the U.S. Borrower or any Restricted Subsidiary and any Governmental Authority;
or (ii) the commencement of, or any material development in, any litigation or
proceeding affecting the U.S. Borrower or any Restricted Subsidiary, including
pursuant to any Environmental Laws, in each case that could reasonably be
expected to result in a Material Adverse Effect; and

(c) the occurrence of any ERISA Event or Foreign Plan Event that, alone or
together with any other ERISA Events or Foreign Plan Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the U.S. Borrower setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.

 

-83-



--------------------------------------------------------------------------------

SECTION 5.03. Existence; Conduct of Business. The U.S. Borrower will, and will
cause each of its Restricted Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence, other than with respect to the Borrowers, to the extent that the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; provided that the foregoing shall not prohibit any transaction permitted
under Section 6.03 or 6.11.

SECTION 5.04. Payment of Taxes. The U.S. Borrower will, and will cause each of
its Restricted Subsidiaries to, pay its Tax liabilities, before the same shall
become delinquent or in default, except where (a) (i) the validity or amount
thereof is being contested in good faith by appropriate proceedings and (ii) the
U.S. Borrower or such Restricted Subsidiary has set aside on its books reserves
with respect thereto to the extent required by GAAP or (b) the failure to make
payment could not reasonably be expected to, individually or in the aggregate,
result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance. The U.S. Borrower will, and
will cause each of its Restricted Subsidiaries to, (a) keep and maintain all
tangible Property material to the conduct of its business in good working order
and condition, ordinary wear and tear excepted and casualty or condemnation
excepted, except if the failure to do so could not reasonably be expected to
have a Material Adverse Effect, (b) maintain, with financially sound and
reputable insurance companies or through self-insurance, insurance in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations and (c) maintain and protect all material IP Rights; provided that
even if material, the U.S. Borrower and its Restricted Subsidiaries shall not be
required to maintain and protect such IP Rights if the U.S. Borrower determines
in its business judgment that maintaining and/or protecting any such IP Rights
would not be in the best interests of the U.S. Borrower and its Subsidiaries,
taking into account past practice, the estimated cost of any actions to maintain
and protect such IP Rights and the expected benefits of any such actions. The
U.S. Borrower will, and will cause each of the Subsidiary Guarantors to, name
the Administrative Agent as loss payee, as its interest may appear, and/or
additional insured with respect to any general and umbrella liability insurance
providing liability coverage or coverage in respect of any Collateral and use
its commercially reasonable efforts to cause each provider of any such insurance
to agree, by endorsement upon the policy or policies issued by it or by
independent instruments furnished to the Administrative Agent, that it will give
the Administrative Agent prior written notice before any such policy or policies
shall be altered or canceled.

SECTION 5.06. Books and Records; Inspection Rights. The U.S. Borrower will, and
will cause each of its Restricted Subsidiaries to, keep proper books of record
and account in which entries that are full, true and correct in all material
respects are made of all material dealings and transactions in relation to its
business and activities. The U.S. Borrower will, and will cause each of its
Restricted Subsidiaries to, permit any representatives designated by the
Administrative Agent or, during the continuance of an Event of Default, any
Lender, upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its senior officers and use commercially
reasonable efforts to make its independent accountants available to discuss the
affairs, finances and condition of the Borrowers, all at such reasonable times
and as often as reasonably requested and in all cases subject to applicable Law
and the terms of applicable confidentiality agreements; provided that (i) the
Lenders will conduct such requests for visits and inspections through the
Administrative Agent and (ii) unless an Event of Default has occurred and is
continuing, such visits and inspections may occur no more frequently than once
per year; provided, further, that neither the U.S. Borrower nor any Restricted
Subsidiary will be required to disclose, permit the inspection, examination or
making copies or abstracts of, or discussion of, any document, information or
other matter (x) that constitutes non-financial trade secrets or non-financial
proprietary information, (y) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or any binding agreement or (z) that is
subject to attorney-client or similar privilege or constitutes attorney work
product. The Administrative Agent and the Lenders shall give the U.S. Borrower
the opportunity to participate in any discussions with the U.S. Borrower’s
independent accountants.

SECTION 5.07. Compliance with Laws. The U.S. Borrower will, and will cause each
of its Restricted Subsidiaries to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property (including
Environmental Laws and ERISA), in each case except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. The U.S. Borrower will maintain in effect and enforce
policies and procedures designed to ensure compliance by Holdings, the
Borrowers, their Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions.

 

-84-



--------------------------------------------------------------------------------

SECTION 5.08. Use of Proceeds and Letters of Credit. The proceeds of the Initial
Term A Loans will be used to finance the Intercompany Transfers. The proceeds of
the Delayed Draw Term A Loans and Term B Loans, together with the proceeds of
the Senior Notes, will be used to finance the remaining Transactions, to pay
related fees, costs and expenses and for working capital and general corporate
purposes (including Permitted Acquisitions) and the proceeds of Loans and other
Credit Events made following the Delayed Draw Funding Date will be used to
finance the working capital needs, and for general corporate purposes (including
Permitted Acquisitions or any other purposes not prohibited by this Agreement),
of Holdings, the Borrowers and their respective Subsidiaries. No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the FRB, including
Regulations T, U and X. No Borrower will request any Borrowing or Letter of
Credit, and no Borrower shall use, and shall procure that its Subsidiaries and
its or their respective directors, officers, employees and agents shall not use
(and, in the case of directors, officers, employees and agents, shall not
directly use), the proceeds of any Borrowing or Letter of Credit (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
businesses or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States or in a European Union member
state, or (C) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

SECTION 5.09. Further Assurances; Additional Security and Guarantees.

(a) The U.S. Borrower shall, and shall cause each applicable Specified Domestic
Subsidiary to, at the U.S. Borrower’s expense, comply with the requirements of
the Collateral Documents to which it is a party and take all action reasonably
requested by the Administrative Agent to carry out more effectively the purposes
of the Collateral Documents (including any such action reasonably requested by
the Administrative Agent in connection with the delivery by the U.S. Borrower of
any Perfection Certificate Supplement).

(b) Upon the formation or acquisition of any Specified Domestic Subsidiary by
the U.S. Borrower or any Subsidiary Guarantor or the designation of any
Unrestricted Subsidiary as a Restricted Subsidiary (to the extent such
Restricted Subsidiary is also a Specified Domestic Subsidiary), within 60 days
after such formation or acquisition (or such longer period as may be reasonably
acceptable to the Administrative Agent) (provided that with respect to any such
formation or acquisition prior to the Delayed Draw Funding Date, the
requirements of this Section 5.09(b) shall be satisfied on or prior to the
Delayed Draw Funding Date):

(i) cause any such Specified Domestic Subsidiary to deliver a Perfection
Certificate Supplement to the Administrative Agent;

(ii) deliver all certificated Equity Interests of such Specified Domestic
Subsidiary held by the U.S. Borrower or any Subsidiary Guarantor that are
Collateral pursuant to the Collateral Documents to the Administrative Agent
together with appropriately completed stock powers or other instruments of
transfer executed in blank by a duly authorized officer of the U.S. Borrower or
such Subsidiary Guarantor, as applicable, and all intercompany notes owing to
such Specified Domestic Subsidiary to the U.S. Borrower or any Subsidiary
Guarantor required to be delivered pursuant to the Collateral Documents together
with instruments of transfer executed and delivered in blank by a duly
authorized officer of the U.S. Borrower or such Subsidiary Guarantor, as
applicable;

(iii) cause each such Specified Domestic Subsidiary to execute a supplement to
each of the Guarantee Agreement and the Security Agreement and take all actions
reasonably requested by the Administrative Agent in order to cause the Liens
created by the Security Agreement to be duly perfected to the extent required by
such agreement or this Agreement in accordance with all applicable requirements
of Law, including the filing of UCC financing statements in such jurisdictions
as may be reasonably requested by the Administrative Agent; and

 

-85-



--------------------------------------------------------------------------------

(iv) if reasonably requested by the Administrative Agent, deliver a customary
opinion of counsel to the U.S. Borrower with respect to the guarantee and
security provided by such Specified Domestic Subsidiary.

(c) To the extent not completed prior to the Closing Date, the U.S. Borrower
shall satisfy the requirements set forth on Schedule 5.09(c) on or prior to the
dates set forth on such schedule (or such later dates as shall be reasonably
acceptable to the Administrative Agent).

(d) Notwithstanding the foregoing, the U.S. Borrower and its Restricted
Subsidiaries shall not be required to comply with the provisions of this
Section 5.09 to the extent that the cost of providing any Guarantee or Liens, or
perfection thereof, required by this Section are, in the reasonable
determination of the Administrative Agent (in consultation with the U.S.
Borrower), excessive in relation to the value to be afforded to the Lenders
thereby.

(e) Promptly upon reasonable request by the Administrative Agent, the U.S.
Borrower shall (i) correct any mutually identified material defect or error that
may be discovered in the execution, acknowledgment, filing or recordation of any
Collateral Document or other document or instrument relating to any Collateral,
and (ii) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent may reasonably
request from time to time in order to carry out more effectively the purposes of
this Agreement and the Collateral Documents.

(f) Notwithstanding anything herein or in any other Loan Document to the
contrary, in no event shall (i) the assets of any CFC or Foreign Holding Company
or (ii) more than 65% of the Equity Interests in any first-tier CFC or Foreign
Holding Company constitute collateral security for payment of the Obligations of
the U.S. Borrower or any Domestic Subsidiary.

SECTION 5.10. Maintenance of Ratings. The U.S. Borrower shall use its
commercially reasonable efforts to maintain (i) a long-term public credit rating
of the U.S. Borrower and (ii) a credit rating for the credit facilities
evidenced by this Agreement, in each case, from both S&P and Moody’s; provided
that in no event shall the U.S. Borrower be required to maintain any specific
rating with any such rating agency.

SECTION 5.11. Designation of Subsidiaries. The U.S. Borrower may at any time
designate any Restricted Subsidiary of the U.S. Borrower (other than the Dutch
Borrower) as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary; provided that (i) immediately before and after such
designation, no Event of Default shall have occurred and be continuing,
(ii) immediately after giving effect to such designation, the Total Net Leverage
Ratio on a Pro Forma Basis, as of the last day of the most recent fiscal year or
fiscal quarter for which Financials have been delivered, would not exceed 3.50
to 1.00, and, as a condition precedent to the effectiveness of any such
designation, the U.S. Borrower shall deliver to the Administrative Agent a
certificate setting forth in reasonable detail the calculations demonstrating
compliance with such ratio and (iii) no Subsidiary may be designated as an
Unrestricted Subsidiary if it is a “Restricted Subsidiary” for purposes of any
Material Indebtedness. The designation of any Subsidiary as an Unrestricted
Subsidiary after the Closing Date shall constitute an Investment by the U.S.
Borrower therein at the date of designation in an amount equal to the fair
market value of the U.S. Borrower’s or its Restricted Subsidiaries’, as
applicable, Investments therein. The designation of any Unrestricted Subsidiary
as a Restricted Subsidiary shall constitute (i) the incurrence at the time of
designation of any Investment, Indebtedness or Liens of such Subsidiary existing
at such time and (ii) a return on any Investment by the U.S. Borrower in
Unrestricted Subsidiaries pursuant to the preceding sentence in an amount equal
to the fair market value at the date of such designation of the U.S. Borrower or
its Subsidiaries, as applicable, investment in such Subsidiary.

 

-86-



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

From the Closing Date until the Commitments have expired or terminated and the
principal of and interest on each Loan and all fees payable hereunder have been
paid in full and all Letters of Credit have expired or terminated or been cash
collateralized or otherwise backstopped on terms satisfactory to the Issuing
Banks and all LC Disbursements shall have been reimbursed, the Borrowers
covenant and agree with the Lenders that:

SECTION 6.01. Indebtedness. The U.S. Borrower will not create, incur, assume or
permit to exist, and will not permit any Restricted Subsidiary to create, incur,
assume or permit to exist, any Indebtedness, except:

(a) Indebtedness created under the Loan Documents;

(b) Indebtedness existing on the Closing Date and set forth in Schedule 6.01 and
Permitted Refinancing Indebtedness in respect of Indebtedness permitted by this
clause (b);

(c) Indebtedness of (i) a Borrower or any Subsidiary Guarantor to any other
Borrower or Subsidiary Guarantor, (ii) any Restricted Subsidiary that is not a
Loan Party to a Borrower or any other Restricted Subsidiary to the extent
permitted by Section 6.05 and (iii) any Loan Party to any Restricted Subsidiary
that is not a Loan Party; provided all such Indebtedness permitted under this
subclause (iii) shall be subordinated to the Obligations by the issuer of such
Indebtedness;

(d) Guarantees of Indebtedness of the U.S. Borrower or any Restricted
Subsidiary, all to the extent permitted by Section 6.05;

(e) Indebtedness incurred to finance the acquisition, construction, repair,
replacement or improvement of any fixed or capital assets, including Capital
Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and any Permitted Refinancing Indebtedness in respect
of Indebtedness permitted by this clause (e); provided that (i) such
Indebtedness (other than Permitted Refinancing Indebtedness permitted above in
this clause (e)) is incurred prior to or within 270 days after such acquisition
or the completion of such construction, repair, replacement or improvement and
(ii) the aggregate principal amount of Indebtedness permitted by this clause
(e) shall not exceed at any time the greater of (x) $75,000,000 and (y) 11.0% of
Consolidated EBITDA for the most recently ended four full fiscal quarter period
ending immediately prior to the date on which such Indebtedness is incurred and
for which Financials have been delivered;

(f) Indebtedness in respect of letters of credit (including trade letters of
credit), bank guarantees, surety bonds or similar instruments issued or incurred
in the ordinary course of business, including in respect of card obligations or
any overdraft and related liabilities arising from treasury, depository and cash
management services or any automated clearing house transfers, workers
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance or other Indebtedness with
respect to reimbursement-type obligations regarding workers compensation claims;

(g) Indebtedness under Bilateral Letter of Credit Facilities not to exceed
$100,000,000 at any time;

(h) Indebtedness of Restricted Subsidiaries that are not Loan Parties, provided
that Indebtedness shall be permitted to be incurred pursuant to this clause
(h) only if at the time such Indebtedness is incurred the aggregate principal
amount of Indebtedness outstanding pursuant to this clause (h) at such time
(including such Indebtedness) would not exceed the greater of (x) $75,000,000
and (y) 11.0% of Consolidated EBITDA for the most recently ended four full
fiscal quarter period ending immediately prior to the date on which such
Indebtedness is incurred and for which Financials have been delivered;

(i) Indebtedness under Swap Agreements entered into in the ordinary course of
business and not for speculative purposes;

(j) Indebtedness in respect of bid, performance, surety, stay, customs, appeal
or replevin bonds or completion guarantees and similar obligations issued or
incurred in the ordinary course of business, including guarantees or obligations
of any Restricted Subsidiary with respect to letters of credit, bank guarantees
or similar instruments supporting such obligation, in each case, not in
connection with Indebtedness for money borrowed;

 

-87-



--------------------------------------------------------------------------------

(k) Indebtedness in respect of judgments, decrees, attachments or awards that do
not constitute an Event of Default under clause (k) of Article VII;

(l) Indebtedness consisting of bona fide purchase price adjustments, earn-outs,
indemnification obligations, obligations under deferred compensation or similar
arrangements and similar items incurred in connection with acquisitions and
asset sales not prohibited by Section 6.05 or 6.11;

(m) on or after the Spin-Off Date, (i) Indebtedness of a Person acquired in a
Permitted Acquisition existing at the time such Person becomes a Restricted
Subsidiary and not created in contemplation thereof; provided that, after giving
effect to the acquisition of such Person, on a Pro Forma Basis, (A) no Default
or Event of Default shall have occurred and be continuing or would result
therefrom and (B) the U.S. Borrower would be in compliance on a Pro Forma Basis
with Section 6.09 as of the last day of the most recent fiscal year or fiscal
quarter ending immediately prior to the date on which such Indebtedness is
incurred and for which Financials have been delivered and (ii) any Permitted
Refinancing Indebtedness in respect of Indebtedness permitted by this clause
(m); provided, further, that the aggregate principal amount of Indebtedness
incurred by non-Loan Parties under this clause (m), together with the aggregate
principal amount of Indebtedness incurred by non-Loan Parties under
Section 6.01(u), shall not exceed $75,000,000;

(n) the Senior Notes in an aggregate principal amount not to exceed $750,000,000
and any Permitted Refinancing Indebtedness in respect thereof (and, in each
case, any Guarantees thereof by the Guarantors);

(o) Indebtedness in the form of (i) guarantees of loans and advances to
officers, directors, consultants and employees, in an aggregate amount not to
exceed $10,000,000 at any one time outstanding, and (ii) reimbursements owed to
officers, directors, consultants and employees;

(p) Indebtedness consisting of obligations to make payments to current or former
officers, directors and employees, their respective estates, spouses or former
spouses with respect to the cancellation, or to finance the purchase or
redemption, of Equity Interests of Holdings or to the extent permitted by
Section 6.04;

(q) Cash Management Obligations and other Indebtedness in respect of card
obligations, netting services, overdraft protections, cash pooling arrangements
and similar cash management arrangements, in each case in the ordinary course of
business;

(r) Indebtedness consisting of (i) the financing of insurance premiums with the
providers of such insurance or their affiliates or (ii) take-or-pay obligations
contained in supply arrangements, in each case in the ordinary course of
business;

(s) Indebtedness supported by a Letter of Credit, in a principal amount not to
exceed the face amount of such Letter of Credit;

(t) Indebtedness arising as a result of vendor financing and receivables
programs in the ordinary course of business;

(u) on or after the Spin-Off Date, (x) Indebtedness of the U.S. Borrower and its
Restricted Subsidiaries, which indebtedness may be unsecured or secured on a
junior basis to the Obligations, so long as (i) no Event of Default has occurred
and is continuing or would arise after giving effect thereto and (ii) on a Pro
Forma Basis (A) in the case of any such Indebtedness that is unsecured at the
time of incurrence, the Total Net Leverage Ratio, as of the last day of the most
recent fiscal quarter ending immediately prior to the date on which such
Indebtedness is incurred and for which Financials have been delivered, would be
no greater than (1) on or prior to December 31, 2018, 4.00 to 1.00, and
(2) thereafter, 3.50 to

 

-88-



--------------------------------------------------------------------------------

1.00, and (B) in the case of any such Indebtedness that is secured, the Senior
Secured Net Leverage Ratio, as of the last day of the most recent fiscal quarter
ending immediately prior to the date on which such Indebtedness is incurred and
for which Financials have been delivered, would be no greater than 2.25 to 1.00
and (y) any Permitted Refinancing Indebtedness in respect of Indebtedness
permitted by this clause (u); provided that (i) the aggregate amount of
Indebtedness of Restricted Subsidiaries that are not Loan Parties outstanding at
any one time pursuant to this clause (u), together with the aggregate amount of
Indebtedness incurred by non-Loan Parties pursuant to Section 6.01(m), shall not
exceed $75,000,000 and (ii) (x) the maturity date of such Indebtedness shall be
no earlier than the Latest Maturity Date, (y) the Weighted Average Life to
Maturity of such Indebtedness shall not be shorter than the then remaining
Weighted Average Life to Maturity of the Term B Loans (without giving effect to
any prepayments) and (z) such Indebtedness shall not have terms and conditions
(other than pricing, rate floors, discounts, fees, premiums, call protection and
optional prepayment and redemption provisions) that are materially less
favorable (when taken as a whole) to the Loan Parties than the terms and
conditions of the Loan Documents (when taken as a whole), as determined in good
faith by the U.S. Borrower (except for provisions applicable only to periods
after the Latest Maturity Date);

(v) other Indebtedness of the U.S. Borrower and its Restricted Subsidiaries;
provided that Indebtedness shall be permitted to be incurred pursuant to this
clause (v) only if at the time such Indebtedness is incurred the aggregate
principal amount of Indebtedness outstanding pursuant to this clause (v) at such
time (including such Indebtedness) would not exceed the greater of
(x) $100,000,000 and (y) 13.5% of Consolidated EBITDA for the most recently
ended four full fiscal quarter period ending immediately prior to the date on
which such Indebtedness is incurred and for which Financials have been
delivered;

(w) Indebtedness in respect of Investments permitted by Section 6.05(r);

(x) Incremental Equivalent Indebtedness and any Permitted Refinancing
Indebtedness in respect of Indebtedness permitted by this clause (x);

(y) Term Loan Refinancing Debt and any Permitted Refinancing Indebtedness in
respect of Indebtedness permitted by this clause (y);

(z) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (y) above;

(aa) ny Indebtedness arising under guarantees entered into pursuant to
Section 2:403 of the Dutch Civil Code in respect of a Subsidiary incorporated in
the Netherlands and any residual liability with respect to such guarantees
arising under Section 2:404 of the Dutch Civil Code; and

(bb) any joint and several liability arising as the result of a fiscal unity
(fiscale eenheid) for Dutch tax purposes, or its equivalent in any other
relevant juridiction, of which any Loan Party resident for tax purposes in the
Netherlands is or has been a member.

SECTION 6.02. Liens. The U.S. Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any Lien on
any Property now owned or hereafter acquired by it, except:

(a) Permitted Encumbrances;

(b) Liens pursuant to any Loan Document;

(c) any Lien on any Property of the U.S. Borrower or any Restricted Subsidiary
existing on the Closing Date and set forth in Schedule 6.02 and any
modifications, replacements, renewals or extensions thereof; provided that
(i) such Lien shall not apply to any other Property of the U.S. Borrower or any
Restricted Subsidiary other than (A) improvements and after-acquired Property
that is affixed or incorporated into the Property covered by such Lien or
financed by Indebtedness permitted under Section 6.01 and (B) proceeds and
products thereof, and (ii) such Lien shall secure only those obligations which
it secures on the Closing Date and any Permitted Refinancing Indebtedness in
respect thereof;

 

-89-



--------------------------------------------------------------------------------

(d) on or after the Spin-Off Date, any Lien existing on any Property prior to
the acquisition thereof by the U.S. Borrower or any Restricted Subsidiary or
existing on any Property of any Person that becomes a Restricted Subsidiary
after the Closing Date pursuant to a Permitted Acquisition prior to the time
such Person becomes a Restricted Subsidiary; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Restricted Subsidiary, as the case may be, (ii) such Lien
shall not apply to any other Property of the U.S. Borrower or any other
Restricted Subsidiary (other than the proceeds or products thereof and other
than improvements and after-acquired property that is affixed or incorporated
into the Property covered by such Lien), (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Restricted Subsidiary, as the case may be, and Permitted
Refinancing Indebtedness in respect thereof and (iv) the Indebtedness secured
thereby (or, as applicable, any modifications, replacements, renewals or
extensions thereof) is permitted under Section 6.01;

(e) Liens on fixed or capital assets acquired, constructed, repaired, replaced
or improved by the U.S. Borrower or any Restricted Subsidiary; provided that
(i) such security interests secure Indebtedness permitted by clause (e) of
Section 6.01, (ii) such security interests and the Indebtedness secured thereby
(other than Permitted Refinancing Indebtedness permitted by clause (e) of
Section 6.01) are incurred prior to or within 270 days after such acquisition or
the completion of such construction, repair or replacement or improvement,
(iii) the Indebtedness secured thereby does not exceed the cost of acquiring,
constructing or improving such fixed or capital assets and (iv) such security
interests shall not apply to any other Property of the U.S. Borrower or any
Restricted Subsidiary except for accessions to such Property, Property financed
by such Indebtedness and the proceeds and products thereof; provided, further,
that individual financings of equipment provided by one lender may be
cross-collateralized to other financings of equipment provided by such lender;

(f) rights of setoff and similar arrangements and Liens in respect of Cash
Management Obligations or cash pooling arrangements and in favor of depository
and securities intermediaries to secure obligations owed in respect of card
obligations or any overdraft and related liabilities arising from treasury,
depository and cash management services, cash pooling arrangements or any
automated clearing house transfers of funds and fees and similar amounts related
to bank accounts or securities accounts (including Liens securing letters of
credit, bank guarantees, surety bonds or similar instruments supporting any of
the foregoing);

(g) Liens on assets of a Restricted Subsidiary which is not a Subsidiary
Guarantor securing Indebtedness of such Restricted Subsidiary pursuant to
Section 6.01;

(h) Liens (i) on “earnest money” or similar deposits or other cash advances in
connection with acquisitions permitted by Section 6.05 or (ii) consisting of an
agreement to Dispose of any Property in a Disposition permitted under
Section 6.11, including customary rights and restrictions contained in such
agreements;

(i) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of the U.S. Borrower or any Restricted Subsidiary or (ii) secure any
Indebtedness;

(j) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(k) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection and (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business, including Liens encumbering reasonable
customary initial deposits and margin deposits;

 

-90-



--------------------------------------------------------------------------------

(l) Liens arising out of (i) conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the U.S. Borrower or any
Restricted Subsidiary or (ii) vendor financing and receivables programs, in each
case in the ordinary course of business;

(m) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 6.05;

(n) rights of setoff relating to purchase orders and other agreements entered
into with customers of the U.S. Borrower or any Restricted Subsidiary in the
ordinary course of business;

(o) ground leases in respect of real property on which facilities owned or
leased by the U.S. Borrower or any Restricted Subsidiaries are located and other
Liens affecting the interest of any landlord (and any underlying landlord) of
any real property leased by the U.S. Borrower or any Restricted Subsidiary;

(p) Liens on equipment owned by the U.S. Borrower or any Restricted Subsidiary
and located on the premises of any supplier and used in the ordinary course of
business and not securing Indebtedness;

(q) Liens not otherwise permitted by this Section 6.02, provided that a Lien
shall be permitted to be incurred pursuant to this clause (q) only if at the
time such Lien is incurred the aggregate principal amount of the obligations
secured at such time (including such Lien) by Liens outstanding pursuant to this
clause (q) would not exceed the greater of (x)$100,000,000 and (y) 13.5% of
Consolidated EBITDA for the most recently ended four fiscal quarter period
ending immediately prior to the date on which such Lien is incurred and for
which Financials have been delivered;

(r) Liens on any Property of (i) a Borrower or any Subsidiary Guarantor in favor
of any other Borrower or Subsidiary Guarantor and (ii) any Restricted Subsidiary
that is not a Subsidiary Guarantor in favor of the U.S. Borrower or any
Restricted Subsidiary;

(s) Liens on the Collateral securing Indebtedness of the Loan Parties permitted
by Section 6.01(g), (u), (x) or (y) so long as the holders of such Indebtedness,
or a trustee or agent acting on their behalf, are parties to the First Lien
Intercreditor Agreement or the Second Lien Intercreditor Agreement, as
applicable;

(t) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

(u) Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases or consignments entered into by the U.S. Borrower or
any Restricted Subsidiaries in the ordinary course of business;

(v) Liens, pledges or deposits made in the ordinary course of business to secure
liability to insurance carriers;

(w) Liens securing insurance premiums financing arrangements; provided that such
Liens are limited to the applicable unearned insurance premiums;

(x) Liens arising under Article 24 or 25 of the general terms and conditions
(Algemene Bank Voorwaarden) of any member of the Dutch Bankers’ Association
(Nederlandse Vereniging van Banken) or any similar term applied by a financial
institution in the Netherlands pursuant to its general terms and conditions; and

 

-91-



--------------------------------------------------------------------------------

(y) Liens, including any netting or set-off arising as a result of a fiscal
unity (fiscale eenheid) for Dutch tax purposes, or its equivalent in any other
relevant juridiction, of which any Loan Party resident for tax purposes in the
Netherlands is or has been a member.

SECTION 6.03. Fundamental Changes. The U.S. Borrower will not, and will not
permit any Restricted Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Event of Default shall have occurred and be continuing:

(a) any Restricted Subsidiary may be merged or consolidated with or into any
Person and any Restricted Subsidiary may be liquidated or dissolved or change
its legal form, in each case in order to consummate any Investment otherwise
permitted by Section 6.05 or Disposition otherwise permitted by Section 6.11;
provided that if a Borrower is a party to any such merger or consolidation
transaction, such Borrower shall be the surviving Person in such merger or
consolidation;

(b) any Loan Party may merge or consolidate with any other Person in a
transaction in which such Loan Party is the surviving Person in such merger or
consolidation;

(c) any Borrower may be consolidated with or merged into an Affiliate
incorporated or organized for the purpose of changing the legal domicile of such
Borrower, reincorporating such Borrower in another jurisdiction, or changing the
legal form of such Borrower; provided that the U.S. Borrower remains organized
in the United States and the Dutch Borrower remains organized in the
Netherlands; and

(d) any Restricted Subsidiary may merge into or consolidate with a Borrower or
any other Restricted Subsidiary in a transaction in which the surviving entity
is a Restricted Subsidiary (and, if any party to such merger or consolidation is
a Loan Party, is a Loan Party); provided that if a Borrower is a party to any
such merger or consolidation transaction, such Borrower shall be the surviving
Person in such merger or consolidation.

SECTION 6.04. Restricted Payments. The U.S. Borrower will not, and will not
permit any of its Restricted Subsidiaries to, declare or make, or agree to pay
or make, directly or indirectly, any Restricted Payment, except:

(a) the U.S. Borrower or any Restricted Subsidiary may declare and pay dividends
or other distributions with respect to its Equity Interests payable solely in
additional shares of its Qualified Equity Interests or options to purchase
Qualified Equity Interests;

(b) Restricted Subsidiaries may declare and make Restricted Payments ratably
with respect to their Equity Interests;

(c) the U.S. Borrower may make Restricted Payments (including to permit Holdings
to make Restricted Payments) pursuant to and in accordance with stock option
plans or other benefit plans for present or former officers, directors,
consultants or employees of Holdings, the U.S. Borrower and its Restricted
Subsidiaries in an amount not to exceed $25,000,000 in any fiscal year (with any
unused amount of such base amount available for use in the next succeeding
fiscal year);

(d) Restricted Payments or distributions to Holdings to provide funds that are
used by Holdings (i) on or after the Spin-Off Date, to make Restricted Payments
in respect of the Preferred Equity Interests, in an amount not to exceed
$12,000,000 per fiscal year, (ii) to pay Public Company Expenses and (iii) to
pay the Tax liabilities of Holdings directly attributable to (or arising as a
result of) the operations of the U.S. Borrower and its Subsidiaries and/or
Conduent Finance, provided, however, that the amount of Restricted Payments
pursuant to this subclause (iii) shall not exceed the sum of (A) (1) the taxable
income of Holdings attributable to Holdings’ interest in the U.S. Borrower and
the Conduent Finance multiplied by (2) the highest marginal Tax rate applicable
to a corporation residing in New York, New York at such time, plus (B) any
sales, use, value added or other non-income Tax liabilities of Holdings directly
attributable to (or arising as a result of) the operations of the U.S. Borrower
and its Subsidiaries and/or Conduent Finance;

 

-92-



--------------------------------------------------------------------------------

(e) to the extent constituting Restricted Payments, the U.S. Borrower and the
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 6.07 (other than Section 6.07(a));

(f) the U.S. Borrower may make, or may make Restricted Payments or distributions
to Holdings to permit it to make, repurchases of Equity Interests in Holdings,
the U.S. Borrower or any Restricted Subsidiary deemed to occur upon exercise of
stock options or warrants if such Equity Interests represent a portion of the
exercise price of such options or warrants;

(g) on or after the Spin-Off Date, so long as no Event of Default has occurred
and is continuing or would arise after giving effect thereto, the U.S. Borrower
may make other Restricted Payments in an aggregate amount not to exceed the sum
of (x) $100,000,000 less any amounts used to prepay Indebtedness pursuant to
Section 6.06(a)(iii)(A), plus (y) the Available Amount; provided that the U.S.
Borrower may only make the Restricted Payments permitted under the foregoing
clause (g)(y) so long as the Total Net Leverage Ratio on a Pro Forma Basis, as
of the last day of the most recent fiscal year or fiscal quarter ending
immediately prior to the date on which such Restricted Payment is made and for
which Financials have been delivered, would be no greater than 3.50 to 1.00;

(h) on or after the Spin-Off Date, the U.S. Borrower or any Restricted
Subsidiary may make unlimited Restricted Payments under this clause (h) so long
as (A) on a Pro Forma Basis the Total Net Leverage Ratio as of the last day of
the most recent fiscal year or fiscal quarter ending immediately prior to the
date on which such Restricted Payment is made and for which Financials have been
delivered does not exceed 2.00 to 1.00 and (B) no Event of Default has occurred
and is continuing or would arise after giving effect thereto;

(i) the U.S. Borrower may make, or may make Restricted Payments or distributions
to Holdings to permit it to make, payments of cash in lieu of the issuance of
fractional shares in connection with the exercise of warrants, options or other
securities convertible into or exercisable for Qualified Equity Interests of
Holdings or the U.S. Borrower, including Designated Preferred Stock;

(j) the declaration and payments of dividends on Disqualified Equity Interests
permitted to be issued pursuant to Section 6.01;

(k) the U.S. Borrower may make, or may make Restricted Payments or distributions
to Holdings to permit it to make, payments of dividends or distributions to
holders of any class or series of Designated Preferred Stock (other than
Disqualified Equity Interests) issued after the Closing Date in an amount not to
exceed the net cash proceeds of such Designated Preferred Stock received by the
U.S. Borrower (other than from a Restricted Subsidiary);

(l) Restricted Payments made to consummate (or to permit Holdings to consummate)
the Transactions and the Spin-Off, including in respect of the Separation
Distribution; and

(m) the payment of dividends and distributions within 60 days after the date of
declaration thereof, if at the date of declaration of such payment, such payment
would have complied with any other provision of this Section 6.04.

SECTION 6.05. Investments. The U.S. Borrower will not, and will not allow any of
the Restricted Subsidiaries to, make or hold any Investments, except:

(a) Investments by the U.S. Borrower or a Restricted Subsidiary in cash and Cash
Equivalents;

 

-93-



--------------------------------------------------------------------------------

(b) loans or advances to officers, directors, consultants and employees of
Holdings, the U.S. Borrower and the Restricted Subsidiaries (i) for reasonable
and customary business-related travel, entertainment, relocation and analogous
ordinary business purposes, (ii) in connection with such Person’s purchase of
Equity Interests of Holdings or the U.S. Borrower; provided that an amount equal
to the amount of such loans and advances shall be contributed to the U.S.
Borrower in cash as common equity, and (iii) for purposes not described in the
foregoing subclauses (i) and (ii), in an aggregate principal amount outstanding
not to exceed $12,000,000;

(c) Investments by (i) any Loan Party in any Loan Party, (ii) any Foreign
Subsidiary in any Loan Party, (iii) any Restricted Subsidiary that is not a Loan
Party in a Borrower or any Restricted Subsidiary (or in any Person that becomes
a Restricted Subsidiary), (iv) any Loan Party in any Restricted Subsidiary that
is not a Loan Party only if at the time such Investment is made the aggregate
amount of Investments outstanding at such time (including such Investment)
pursuant to this subclause (iv) (valued at cost and net of any return
representing a return of capital in respect of any such Investment), together
with the amount of Investments made in, and acquisitions of, non-Loan Parties
pursuant to clause (b) of the definition of “Permitted Acquisition,” would not
exceed (x) the greater of (A) $115,000,000 and (B) 16.0% of Consolidated EBITDA
determined on a Pro Forma Basis for the most recently ended four fiscal quarter
period ending immediately prior to the date on which such Investment is made and
for which Financials have been delivered, plus (y) the Available Amount, plus
(z) the amount of Investments permitted by Section 6.05(r); provided that (1) in
the case of a purchase or other acquisition that is comprised of the purchase or
acquisition of Persons with at least 90% of domestic “EBITDA” in the aggregate,
the portion of the aggregate amount of cash or Property provided by Loan Parties
to make any such purchase or acquisition that is attributable to foreign
“EBITDA” shall also be permitted without the use of the amounts available
pursuant to this subclause (iv) or clause (b) of the definition of “Permitted
Acquisition”, (2) in the case of Investments permitted under this subclause
(iv) that are comprised of the purchase or acquisition of Persons with less than
90% of domestic “EBITDA” in the aggregate, only the portion of the aggregate
amount of cash or Property provided by Loan Parties to make any such purchase or
acquisition that is attributable to foreign “EBITDA” that is in excess of 10%
shall be required to use the amounts available pursuant to this subclause
(iv) or clause (b) of the definition of “Permitted Acquisition” and (3) this
subclause (iv) shall not apply to the extent (x) the relevant purchase or
acquisition is made with proceeds of sales of, or contributions to, the common
Equity Interests of the U.S. Borrower or (y) the consideration for the relevant
purchase or acquisition consists of Equity Interests of Holdings;

(d) (i) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business and (ii) Investments (including debt obligations and
Equity Interests) received in satisfaction or partial satisfaction thereof from
financially troubled account debtors and other credits to suppliers in the
ordinary course of business or received in connection with the bankruptcy or
reorganization of suppliers and customers or in settlement of delinquent
obligations of, or other disputes with, customers and suppliers arising in the
ordinary course of business or upon the foreclosure with respect to any secured
Investment or other transfer of title with respect to any secured Investment;

(e) Investments resulting from the receipt of promissory notes and other
non-cash consideration in connection with any Disposition permitted by
Section 6.11 (other than Section 6.11(e)) or Restricted Payments permitted by
Section 6.04;

(f) (i) Investments existing or contemplated on the Closing Date and set forth
on Schedule 6.05(f) and any modification, replacement, renewal, reinvestment or
extension thereof and (ii) Investments existing on the Closing Date by the U.S.
Borrower or any Restricted Subsidiary in a Borrower or any other Restricted
Subsidiary and any modification, renewal or extension thereof; provided that the
amount of the original Investment is not increased except by the terms of such
Investment or as otherwise permitted by this Section 6.05;

(g) Investments in Swap Agreements permitted under Section 6.01(i);

(h) on or after the Spin-Off Date, Permitted Acquisitions;

 

-94-



--------------------------------------------------------------------------------

(i) Investments in the ordinary course of business in prepaid expenses,
negotiable instruments held for collection and lease, utility and worker’s
compensation, performance and other similar deposits provided to third parties;

(j) Investments in the ordinary course of business consisting of endorsements
for collection or deposit;

(k) Investments in the ordinary course of business consisting of the licensing
or contribution of intellectual property pursuant to licensing development,
marketing or manufacturing agreements or arrangements or similar agreements or
other intellectual property arrangements with other Persons;

(l) on or after the Spin-Off Date, any Investment; provided that (i) no Event of
Default shall have occurred and be continuing or would result therefrom and
(ii) the amount of such Investment (valued at cost) does not exceed the
Available Amount at the time such Investment is made;

(m) advances of payroll payments, fees or other compensation to officers,
directors, consultants or employees, in the ordinary course of business;

(n) Investments to the extent that payment for such Investments is made solely
with Qualified Equity Interests of Holdings;

(o) Investments held by a Restricted Subsidiary acquired (or designated as such)
after the Closing Date or of a Person merged into a Borrower or merged or
consolidated with a Restricted Subsidiary permitted under Section 6.03 to the
extent that such Investments were not made in contemplation of or in connection
with such acquisition, merger or consolidation and were in existence on the date
of such acquisition, merger or consolidation;

(p) lease, utility and other similar deposits in the ordinary course of
business;

(q) Investments resulting from the creation of a Lien permitted under
Section 6.02 and Investments resulting from Dispositions permitted under
Section 6.03(a), Restricted Payments permitted under Section 6.04 and payments
in respect of Indebtedness not prohibited by Section 6.06;

(r) on or after the Spin-Off Date, any Investment; provided that an Investment
shall be permitted to be made pursuant to this clause (r) only if at the time
such Investment is made the aggregate amount of Investments outstanding at such
time (including such Investment) pursuant to this clause (r),
Section 6.05(c)(iv) and clause (b) of the definition of “Permitted Acquisition”,
in each case, in reliance on this Section 6.05(r) (valued at cost and net of any
return representing a return of capital in respect of any such Investment) would
not exceed the greater of (i) $115,000,000 and (ii) 16.0% of Consolidated EBITDA
for the most recently ended four fiscal quarter period ending immediately prior
to the date on which such Investment is made and for which Financials have been
delivered;

(s) on or after the Spin-Off Date, either Borrower or any Restricted Subsidiary
may make unlimited Investments under this clause (s) so long as (i) on a Pro
Forma Basis the Total Net Leverage Ratio as of the last day of the most recent
fiscal year or fiscal quarter ending immediately prior to the date on which such
Investment is made and for which Financials have been delivered would not exceed
2.50 to 1.00 and (ii) no Event of Default has occurred and is continuing or
would arise after giving effect thereto; and

(t) Investments in Foreign Subsidiaries in connection with cash pooling
arrangements and cash management services entered into in the ordinary course of
business.

 

-95-



--------------------------------------------------------------------------------

SECTION 6.06. Prepayments, Etc. of Indebtedness.

(a) The U.S. Borrower will not, and will not permit any of its Restricted
Subsidiaries to, prepay, redeem, purchase, defease or otherwise satisfy prior to
the scheduled maturity thereof in any manner (it being understood that payments
of regularly scheduled interest shall be permitted) any Junior Financing or make
any payment in violation of any subordination terms of any Junior Financing,
except (i) prepayments, redemptions, purchases, defeasances or other
satisfactions of Junior Financing with the Net Cash Proceeds of any Permitted
Refinancing Indebtedness in respect thereof, (ii) payments upon the conversion
of any Junior Financing to cash or Equity Interests (other than Disqualified
Equity Interests) of Holdings, (iii) on or after the Spin-Off Date, so long as
no Event of Default has occurred and is continuing or would arise after giving
effect thereto, prepayments, redemptions, purchases, defeasances and other
payments in respect of any Junior Financing in an aggregate amount not to exceed
the sum of (A) $100,000,000 less any amounts used to make Restricted Payments
pursuant to Section 6.04(g)(x) plus (B) the Available Amount; provided that in
the case of clause (iii)(B), the Total Net Leverage Ratio on a Pro Forma Basis,
as of the last day of the most recent fiscal year or fiscal quarter for which
Financials have been delivered, would be no greater than 3.50 to 1.00 and
(iv) on or after the Spin-Off Date, prepayments, redemptions, purchases,
defeasances or other satisfaction of any Junior Financing so long as on a Pro
Forma Basis the Total Net Leverage Ratio as of the last day of the most recent
fiscal year or fiscal quarter for which Financials have been delivered would not
exceed 2.00 to 1.00.

(b) The U.S. Borrower will not, and will not permit any of its Restricted
Subsidiaries to, amend, modify or change in any Junior Financing in a manner
that would not be permitted if the terms of such amended, modified or changed
Junior Financing would not be permitted to be incurred pursuant to this
Agreement on such date.

SECTION 6.07. Transactions with Affiliates. The U.S. Borrower will not, and will
not permit any of its Restricted Subsidiaries to, sell, lease or otherwise
transfer any Property to, or purchase, lease or otherwise acquire any Property
from, or otherwise engage in any other transactions, in each case involving
aggregate consideration in excess of $5,000,000, with any of its Affiliates,
except (a) at prices and on terms and conditions substantially as favorable to
the U.S. Borrower or such Restricted Subsidiary (in the good faith determination
of the U.S. Borrower) as could reasonably be obtained on an arm’s-length basis
from unrelated third parties, (b) transactions between or among Holdings, the
U.S. Borrower and any of the Restricted Subsidiaries and any entity that becomes
a Restricted Subsidiary as a result of such transaction not involving any other
Affiliate, (c) the payment of customary compensation and benefits and
reimbursements of out-of-pocket costs to, and the provision of indemnity on
behalf of, directors, officers, consultants, employees and members of the boards
of directors of Holdings, the U.S. Borrower or such Restricted Subsidiary,
(d) loans and advances to officers, directors, consultants and employees in the
ordinary course of business, (e) Restricted Payments and other payments
permitted under Section 6.04 or 6.06, (f) employment, incentive, benefit,
consulting and severance arrangements entered into in the ordinary course of
business with officers, directors, consultants and employees of Holdings, the
U.S. Borrower or its Restricted Subsidiaries, (g) (i) the transactions pursuant
to the agreements in effect on the Closing Date and set forth in Schedule 6.07,
(ii) the transactions pursuant to any other agreements or arrangements as in
effect on the Spin-Off Date (including the Transaction Agreements) or entered
into pursuant to or in connection with the Transaction Agreements or (iii) any
amendment, modification or supplement to the agreements and arrangements
referenced in clauses (i) and (ii) or any replacement thereof, to the extent
such amendment, modification or supplement is not adverse to the Lenders in any
material respect when taken as a whole (as determined in good faith by the U.S.
Borrower) compared to the applicable agreements or arrangements as in effect on
the Closing Date or the Spin-Off Date, as applicable, (h) the Transactions and
the payment of fees and expenses related to the Transactions, (i) the issuance
of Qualified Equity Interests of the U.S. Borrower or Holdings and the granting
of registration or other customary rights in connection therewith, (j) any
transaction with a Person (other than an Unrestricted Subsidiary) that would
constitute a transaction with an Affiliate solely because the U.S. Borrower or
any of the Restricted Subsidiaries owns an Equity Interest in or otherwise
Controls such Person, (k) the existence of, and the performance by the U.S.
Borrower or any Restricted Subsidiary of its obligations under the terms of, any
limited liability company agreement, limited partnership or other organizational
document or securityholders agreement (including any registration rights
agreement or purchase agreement related thereto) to which it is a party on the
Closing Date and which is set forth on Schedule 6.07, and similar agreements
that it may enter into thereafter, provided that the existence of, or the
performance by Holdings or any Restricted Subsidiary of obligations under, any
amendment to any such existing agreement or any such similar agreement entered
into after the Closing Date shall only be

 

-96-



--------------------------------------------------------------------------------

permitted by this Section 6.07(k) to the extent not more adverse to the interest
of the Lenders in any material respect when taken as a whole (in the good faith
determination of the U.S. Borrower) than any of such documents and agreements as
in effect on the Closing Date, (l) transactions with landlords, customers,
clients, suppliers, joint venture partners or purchasers or sellers of goods and
services, and any intellectual property licenses, in each case in the ordinary
course of business and not otherwise prohibited by this Agreement, (m) any
transaction in which the only consideration paid by the U.S. Borrower or any of
the Restricted Subsidiaries is in the form of Qualified Equity Interests to
Affiliates of the U.S. Borrower, or any contribution to the capital of the U.S.
Borrower or any Restricted Subsidiary (other than in consideration of
Disqualified Equity Interests), (n) the provision to Holdings, or to any
Unrestricted Subsidiaries, of cash management, accounting, business and
strategic management, legal, human resources, centralized purchasing, leasing
and other overhead services (including any necessary or incidental use of
equipment, goods or services involving intellectual property that are related to
the foregoing) in the ordinary course of business undertaken in good faith and
not for the purpose of circumventing any covenant set forth in this Agreement,
(o) transactions between the U.S. Borrower or any of the Restricted Subsidiaries
and any Person that would constitute a transaction with an Affiliate solely
because a director of such other Person is also a director of the U.S. Borrower
or Holdings, provided that such director abstains from voting as a director of
the U.S. Borrower or Holdings, as the case may be, on any matter involving such
other Person, (p) entry into, and payments by the U.S. Borrower or any of the
Restricted Subsidiaries pursuant to, tax sharing agreements, to the extent
permitted under Section 6.04, and intercompany transactions undertaken in good
faith for the purpose of improving the consolidated tax efficiency of Holdings,
the U.S. Borrower and the Restricted Subsidiaries and not for the purpose of
circumventing any covenant set forth in this Agreement, (q) the Xerox Guarantee
Obligations, (r) the guarantee by Holdings of any obligations of the U.S.
Borrower or any of the Restricted Subsidiaries, (s) the provision of services to
directors or officers of Holdings, the U.S. Borrower or any of its Restricted
Subsidiaries of the nature provided by Holdings, the U.S. Borrower or any of its
Restricted Subsidiaries to customers in the ordinary course of business and
(t) on or prior to the Spin-Off Date, (i) any cash management transactions, zero
balance arrangements or related transactions between or among Holdings, the U.S.
Borrower or any of its Restricted Subsidiaries, on the one hand, and Xerox or
any of its other subsidiaries, on the other hand, (ii) any cancelation of
Indebtedness, intercompany accounts, balances, credits or debits between or
among Holdings, the U.S. Borrower or any of its Restricted Subsidiaries, on the
one hand, and Xerox or any of its other subsidiaries, on the other hand, and
(iii) any other transactions between or among Holdings, the U.S. Borrower or any
of its Restricted Subsidiaries, on the one hand, and Xerox or any of its other
subsidiaries, on the other hand, in each case under this subclause (iii) in the
ordinary course of business.

SECTION 6.08. Changes in Fiscal Year. The U.S. Borrower will cause its fiscal
year to end on December 31 of each calendar year; provided that the U.S.
Borrower may upon written notice to the Administrative Agent cause its fiscal
year to end on another date with the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed), in which case the U.S.
Borrower and the Administrative Agent will, and are hereby authorized by the
Lenders to, make any adjustments to this Agreement that are necessary to reflect
such change in fiscal year.

SECTION 6.09. Financial Covenant. The U.S. Borrower will not permit the Total
Net Leverage Ratio as of the last day of any fiscal quarter of the U.S. Borrower
(commencing with the full fiscal quarter ending after the Spin-Off Date) to be
greater than (i) 4.25 to 1.00 with respect to each fiscal quarter until the
fiscal quarter ending September 30, 2018 and (ii) 3.75 to 1.00 for each fiscal
quarter thereafter.

SECTION 6.10. Burdensome Agreements. The U.S. Borrower will not, and will not
permit any of its Restricted Subsidiaries to, enter into or permit to exist any
Contractual Obligation that limits the ability of (a) any Restricted Subsidiary
to make Restricted Payments to a Borrower or any Subsidiary Guarantor or to
otherwise transfer property to or invest in a Borrower or any Subsidiary
Guarantor, or (b) the U.S. Borrower or any Subsidiary Guarantor to create,
incur, assume or suffer to exist Liens on property of such Person for the
benefit of the Secured Parties with respect to the Obligations or under the Loan
Documents; provided that the foregoing shall not apply to Contractual
Obligations which (i) (A) exist on the Closing Date and (to the extent not
otherwise permitted by this Section 6.10) are listed in Schedule 6.10, (B) are
contained in the Senior Notes or Senior Notes Indenture as in effect on the
Closing Date and (C) to the extent Contractual Obligations permitted by clauses
(A) and (B) are set forth in an agreement evidencing Indebtedness, such
Contractual Obligations set forth in any agreement evidencing any permitted
renewal, extension or refinancing of such Indebtedness so long as such renewal,
extension or refinancing does not expand the scope of the restrictions described
in clauses (A) or (B) that are contained in such Contractual

 

-97-



--------------------------------------------------------------------------------

Obligations, (ii) are binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary, so long as such
Contractual Obligations were not entered into in contemplation of such Person
becoming a Restricted Subsidiary, (iii) represent Indebtedness of a Restricted
Subsidiary which is not the U.S. Borrower or a Subsidiary Guarantor which is
permitted by Section 6.01, (iv) arise in connection with any Disposition
permitted by Section 6.11, (v) are customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures permitted
under Section 6.05 and applicable solely to such joint venture, (vi) are
negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 6.01 but solely to the extent any negative
pledge relates to the property financed by or secured by such Indebtedness (and
excluding in any event any Indebtedness constituting any Junior Financing) or
that expressly permits Liens for the benefit of the Administrative Agent and the
Lenders with respect to the credit facilities established hereunder and the
Obligations under the Loan Documents on a senior basis without the requirement
that such holders of such Indebtedness be secured by such Liens on an equal and
ratable, or junior, basis, (vii) are customary restrictions on leases,
subleases, licenses or asset sale agreements otherwise permitted hereby so long
as such restrictions may relate to the assets subject thereto, (viii) comprise
restrictions imposed by any agreement relating to secured Indebtedness permitted
pursuant to Section 6.01(e) to the extent that such restrictions apply only to
the property or assets securing such Indebtedness, (ix) are customary provisions
restricting assignment or transfer of any agreement entered into in the ordinary
course of business, (x) arise in connection with cash or other deposits
permitted under Section 6.02 or Permitted Encumbrances or are restrictions on
cash or other deposits imposed by customers under contracts entered into in the
ordinary course of business, (xi) are customary provisions in any documentation
related to vendor financing and receivables programs entered into in the
ordinary course of business or (x) are restrictions in any one or more
agreements governing Indebtedness entered into after the Closing Date that
contain encumbrances and other restrictions that are, taken as a whole, in the
good faith judgment of the U.S. Borrower, no more restrictive in any material
respect with respect to the U.S. Borrower or any Restricted Subsidiary than
those encumbrances and other restrictions that are in effect on the Closing Date
pursuant to agreements and instruments in effect on the Closing Date or, if
applicable, on the date on which such Restricted Subsidiary became a Restricted
Subsidiary pursuant to agreements and instruments in effect on such date.

SECTION 6.11. Dispositions. The U.S. Borrower will not, and will not permit any
Restricted Subsidiary to, make any Disposition, except:

(a) Dispositions of obsolete or worn out Property and Dispositions of property
no longer used or useful in the conduct of the business of the U.S. Borrower and
the Restricted Subsidiaries, in each case, in the ordinary course of business,
and grants of source code licenses of software in the ordinary course of
business consistent with past practice;

(b) Dispositions of inventory and immaterial assets in the ordinary course of
business;

(c) Dispositions of Property to the extent that (i) such Property is exchanged
for credit against the purchase price of similar replacement Property or
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of such replacement Property;

(d) Dispositions of Property (i) to the U.S. Borrower or to a Restricted
Subsidiary; provided that if the transferor of such Property is a Borrower or
Subsidiary Guarantor, the transferee thereof must be a Borrower or Subsidiary
Guarantor, (ii) to the extent such transaction constitutes an Investment
permitted under Section 6.05 and (iii) consisting of Equity Interests of
non-Loan Parties to other non-Loan Parties;

(e) Dispositions permitted by Sections 6.03, 6.04 and 6.05 and Liens permitted
by Section 6.02;

(f) Dispositions of cash and Cash Equivalents;

(g) (i) Dispositions of accounts receivable in connection with the collection or
compromise thereof and (ii) Dispositions in connection with vendor financing and
receivables programs in the ordinary course of business;

 

-98-



--------------------------------------------------------------------------------

(h) leases, subleases, licenses or sublicenses, in each case in the ordinary
course of business and which do not materially interfere with the business of
the U.S. Borrower and the Restricted Subsidiaries;

(i) transfers of Property to the extent subject to Casualty Events or other
condemnation events;

(j) Dispositions of Investments in, and issuances of any Equity Interests in,
joint ventures to the extent required by, or made pursuant to customary buy/sell
arrangements between, the joint venture parties set forth in joint venture
arrangements and similar binding arrangements;

(k) on or after the Spin-Off Date, any Disposition of Property; provided that
(i) at the time of such Disposition (other than any such Disposition made
pursuant to a legally binding commitment entered into at a time when no Event of
Default exists), no Event of Default shall exist or would result from such
Disposition and (ii) except in the case of any Permitted Asset Swap, with
respect to any Disposition pursuant to this clause (k), the U.S. Borrower or a
Restricted Subsidiary shall receive not less than 75% of such consideration in
the form of cash or Cash Equivalents; provided, however, that for the purposes
of this clause (ii), each of the following shall be deemed to be cash: (A) any
liabilities (as shown on the U.S. Borrower’s or such Restricted Subsidiary’s
most recent balance sheet provided hereunder or in the footnotes thereto) of the
U.S. Borrower or such Restricted Subsidiary, other than liabilities that are by
their terms subordinated to the payment in cash of the Obligations, that are
assumed by the transferee with respect to the applicable Disposition and for
which the U.S. Borrower and all of the Restricted Subsidiaries shall have been
validly released by all applicable creditors in writing, (B) any securities
received by the U.S. Borrower or such Restricted Subsidiary from such transferee
that are converted by the U.S. Borrower or such Restricted Subsidiary into cash
(to the extent of the cash received) within 180 days following the closing of
the applicable Disposition and (C) any Designated Non-Cash Consideration
received by the U.S. Borrower or such Restricted Subsidiary from such transferee
having an aggregate fair market value, taken together with all other Designated
Non-Cash Consideration received pursuant to this clause (C) that is at that time
outstanding, not in excess of $50,000,000, with the fair market value of each
item of Designated Non-Cash Consideration being measured at the time received
and without giving effect to subsequent changes in value, shall be deemed to be
cash consideration;

(l) any Restricted Subsidiary may liquidate or dissolve if the U.S. Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the U.S. Borrower and is not materially disadvantageous to the
Lenders; and

(m) Dispositions of the real property set forth on Schedule 6.11;

provided that any Disposition of any Property to the extent classified pursuant
to Section 6.11(k) shall be for no less than the fair market value of such
Property at the time of such Disposition in the good faith determination of the
U.S. Borrower.

SECTION 6.12. Lines of Business. The U.S. Borrower will not, and will not permit
any of its Restricted Subsidiaries to, engage to any material extent in any
business substantially different from the businesses of the type conducted by
the U.S. Borrower and its Restricted Subsidiaries on the date of execution of
this Agreement and businesses reasonably related, ancillary or complementary
thereto and reasonable extensions thereof.

SECTION 6.13. Amendments to Organizational Documents. The U.S. Borrower shall
not amend or otherwise modify any of its organizational documents in a manner
that would be materially adverse to the Lenders.

SECTION 6.14. Certain Transactions Prior to the Spin-Off. Notwithstanding
anything to the contrary set forth in this Agreement, in no event at any time
prior to the Spin-Off shall any covenant contained herein restrict the
transactions described in subclauses (i) and (ii) of Section 6.07(t).

 

-99-



--------------------------------------------------------------------------------

SECTION 6.15. Holdings Covenant. Holdings shall directly own 100% of the Equity
Interests of the U.S. Borrower. Holdings may not pledge or grant any consensual
Lien on the Equity Interests of the U.S. Borrower to any Person other than
Administrative Agent for the benefit of the Secured Parties.

ARTICLE VII

Events of Default

If any of the following events (each an “Event of Default”) shall occur and be
continuing:

(a) either Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement (unless financed with
a Borrowing as contemplated by Section 2.05(c)), when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;

(b) either Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, or to make any deposit of cash collateral, when
and as the same shall become due and payable, and such failure shall continue
unremedied for a period of five Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrowers or any Restricted Subsidiary in this Agreement or any other Loan
Document, or in any certificate, or other document required to be delivered in
connection with this Agreement or any other Loan Document, shall prove to have
been incorrect in any material respect when made or deemed made;

(d) Holdings or the Borrowers shall fail to observe or perform any covenant,
condition or agreement contained in Article VI, Section 2.10(b)(viii),
Section 5.02(a), Section 5.03 (solely with respect to the legal existence of
Holdings or the Borrowers) or Section 5.08;

(e) any Loan Party, as applicable, shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in clause (a), (b) or (d) of this Article) or any other Loan Document,
and such failure shall continue unremedied for a period of 30 days after written
notice thereof from the Administrative Agent to the Borrowers;

(f) (i) either Borrower or any Restricted Subsidiary shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness (other than any Swap Agreement), when and as the
same shall become due and payable, or if a grace period shall be applicable to
such payment under the agreement or instrument under which such Indebtedness was
created, beyond such applicable grace period; or (ii) the occurrence under any
Swap Agreement of an “early termination date” (or equivalent event) of such Swap
Agreement resulting from any event of default or “termination event” under such
Swap Agreement as to which either Borrower or any Restricted Subsidiary is the
“defaulting party” or “affected party” (or equivalent term) and, in either
event, the termination value with respect to any such Swap Agreement owed by the
Borrowers or any Restricted Subsidiary as a result thereof is greater than
$50,000,000 and the Borrowers or any Restricted Subsidiary fail to pay such
termination value when due after applicable grace periods;

(g) either Borrower or any Restricted Subsidiary shall default in the
performance of any obligation in respect of any Material Indebtedness or any
“change of control” (or equivalent term) shall occur with respect to any
Material Indebtedness, in each case, that results in such Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both, but after giving effect
to any applicable grace period) the holder or holders of such Material
Indebtedness or any trustee or agent on its or their behalf to cause such
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity (other than
solely in Qualified Equity Interests); provided that this clause (g) shall not
apply to (i) secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or

 

-100-



--------------------------------------------------------------------------------

assets securing such Indebtedness or as a result of a casualty event affecting
such property or assets or (ii) any default that is validly waived by the
holders of the relevant Material Indebtedness prior to any termination of
Commitments or acceleration of Loans as provided below in this Article;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of a Borrower or any Restricted Subsidiary (other than any Immaterial
Subsidiary) or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for a Borrower or any
Restricted Subsidiary (other than any Immaterial Subsidiary) or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed or unstayed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

(i) either Borrower or any Restricted Subsidiary (other than any Immaterial
Subsidiary) shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for a Borrower or any Restricted Subsidiary (other than any Immaterial
Subsidiary) or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any corporate action for the purpose of effecting any of the
foregoing;

(j) either Borrower or any Restricted Subsidiary (other than any Immaterial
Subsidiary) shall become generally unable, admit in writing its inability
generally or fail generally to pay its debts as they become due;

(k) one or more final, non-appealable judgments for the payment of money in an
aggregate amount in excess of $50,000,000 (to the extent due and payable and not
covered by insurance as to which the relevant insurance company has not denied
coverage) shall be rendered against a Borrower, any Restricted Subsidiary or any
combination thereof and the same shall remain unpaid or undischarged for a
period of 30 consecutive days during which execution shall not be paid, bonded
or effectively stayed;

(l) an ERISA Event or Foreign Plan Event shall have occurred that, when taken
together with all other ERISA Events or Foreign Plan Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

(m) a Change in Control shall occur; or

(n) (x) at any time, any Lien purported to be created by any Collateral
Document, for any reason other than (i) as expressly permitted hereunder or
thereunder (including as a result of a transaction permitted under Section 6.03
or 6.11) or the satisfaction in full of all the Obligations or (ii) as a result
of the Administrative Agent’s failure to (A) maintain possession of any stock
certificate, promissory note or other instrument delivered to it under any
Collateral Document or (B) file Uniform Commercial Code continuation statements
(provided that, in the case of each of subclauses (A) and (B), the Loan Parties
shall have taken such remedial action as the Administrative Agent may reasonably
request), ceases to be in full force and effect; or any Loan Party contests in
writing the validity or enforceability of any provision of any Collateral
Document; or (y) any Loan Party denies in writing that it has any or further
liability or obligation under any Collateral Document (other than as a result of
repayment in full of the Obligations and termination of the Commitments), or
purports in writing to revoke or rescind any Collateral Document, in the case of
clauses (x) and (y) with respect to a material portion of the Collateral
purported to be covered by the Collateral Documents,

then, and in every such event (other than an event with respect to a Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrowers, take any or
all of the following actions, at the

 

-101-



--------------------------------------------------------------------------------

same or different times: (i) terminate the Commitments and the obligation of
each Issuing Bank to issue, amend or extend any Letter of Credit, and thereupon
the Commitments and such obligations of each Issuing Bank shall terminate
immediately, (ii) declare the Loans then outstanding to be due and payable in
whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other Obligations of the Borrowers accrued
hereunder and under the other Loan Documents, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers and (iii) require the Borrowers
to Cash Collateralize 103% of the outstanding LC Exposure; and in case of any
event with respect to the Borrowers described in clause (h) or (i) of this
Article, the Commitments and the obligation of each Issuing Bank to issue, amend
or extend any Letter of Credit, shall automatically terminate and the principal
of the Loans then outstanding, together with accrued interest thereon and all
fees and other Obligations accrued hereunder and under the other Loan Documents,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrowers and
the Borrowers shall Cash Collateralize 103% of the outstanding LC Exposure.

ARTICLE VIII

The Administrative Agent

(a) Each of the Lenders and the Issuing Banks hereby irrevocably appoints
JPMorgan Chase Bank, N.A. as its agent and authorizes JPMorgan Chase Bank, N.A.
to take such actions on its behalf and to exercise such powers as are delegated
to the Administrative Agent by the terms hereof and the other Loan Documents,
together with such actions and powers as are reasonably incidental thereto. Each
of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its collateral agent and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the collateral agent by the terms hereof and the other Loan
Documents, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the collateral agent, the Lenders and the Issuing Bank,
and no Borrower shall have rights as a third party beneficiary of any of such
provisions.

(b) The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as a financial advisor or in any other
advisory capacity for and generally engage in any kind of business with
Holdings, the Borrowers or any Subsidiary or other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

(c) [Reserved]

(d) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing; (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise in writing as directed by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or by the
other Loan Documents), provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable Laws; and (c) except as expressly set forth herein and in
the other Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the U.S. Borrower or any of its Subsidiaries that is communicated to
or obtained by the Person serving as Administrative Agent or any of its
Affiliates in any capacity. The Administrative Agent shall not be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided herein) or in the absence of its
own gross

 

-102-



--------------------------------------------------------------------------------

negligence or willful misconduct as determined by a court of competent
jurisdiction in a final non-appealable judgment. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until written notice
describing such Default thereof is given to the Administrative Agent by the
Borrowers, a Lender or an Issuing Bank, and the Administrative Agent shall not
be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement or any other Loan Document or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

(e) The Administrative Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an Issuing Bank, the Administrative Agent may presume that such
condition is satisfactory to such Lender or an Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or an Issuing Bank prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

(f) The Administrative Agent may perform any and all of its duties and exercise
its rights and powers hereunder or under any other Loan Document by or through
any one or more sub-agents reasonably appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

(g) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Banks and the Borrowers. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrowers and (unless an Event of Default under clause
(a), (b), (h) or (i) of Article VII shall have occurred and be continuing) with
the consent of the Borrowers (which consent of the Borrowers shall not be
unreasonably withheld or delayed), to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the
Borrowers and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Banks under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the Issuing Banks directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable

 

-103-



--------------------------------------------------------------------------------

by the Borrowers to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrowers and
such successor. After the retiring Administrative Agent’s resignation hereunder
and under the other Loan Documents, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent. Any
resignation by JPMorgan Chase Bank, N.A. as Administrative Agent pursuant to
this Section shall also constitute its resignation as Issuing Bank and Swingline
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Bank and Swingline
Lender, (b) the retiring Issuing Bank and Swingline Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents and (c) the successor Issuing Bank shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring Issuing
Bank to effectively assume the obligations of the retiring Issuing Bank with
respect to such Letters of Credit. If the Person serving as Administrative Agent
is a Defaulting Lender pursuant to clause (d) of the definition of Defaulting
Lender, the Required Lenders may, to the extent permitted by applicable Laws, by
notice in writing to the Borrowers and such Person, remove such Person as
Administrative Agent, and the Borrowers in consultation with the Lenders shall,
unless an Event of Default shall have occurred and be continuing, in which case
the Required Lenders in consultation with the Borrowers shall, appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States; provided that,
without the consent of the Borrowers (not to be unreasonably withheld), the
Required Lenders shall not be permitted to select a successor that is not a U.S.
financial institution described in Treasury Regulation
Section 1.1441-1(b)(2)(ii) or a U.S. branch of a foreign bank described in
Treasury Regulation Section 1.1441-1(b)(2)(iv)(A). If no such successor shall
have been appointed by the Borrowers or the Required Lenders, as applicable, and
shall have accepted such appointment within 30 days (or such earlier day as
shall be agreed by the Required Lenders) (the “Removal Effective Date”), then
such removal shall nonetheless become effective in accordance with notice on the
Removal Effective Date.

(h) Each Lender and Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

(i) To the extent required by any applicable Laws, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. Without limiting or expanding the provisions of Section 2.16,
each Lender shall indemnify and hold harmless the Administrative Agent against,
and shall make payable in respect thereof within 30 days after demand therefor,
any and all Taxes and any and all related losses, claims, liabilities and
expenses (including fees, charges and disbursements of any counsel for the
Administrative Agent) incurred by or asserted against the Administrative Agent
by the Internal Revenue Service or any other Governmental Authority as a result
of any failure of the Administrative Agent to properly withhold Tax from amounts
paid to or for the account of such Lender for any reason (including because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective).
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this
clause (i). The agreements in this clause (i) shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all other Obligations. For the avoidance
of doubt, a “Lender” shall, for purposes of this clause (i), include any
Swingline Lender and any Issuing Bank.

 

-104-



--------------------------------------------------------------------------------

(j) The Administrative Agent, the Lenders and the Issuing Banks irrevocably
agree:

(i) that any Lien on any Property granted to or held by the Administrative Agent
under any Loan Document shall be automatically released (A) upon termination of
the Commitments and payment in full of all Obligations (in each case, other than
(w) obligations under Secured Hedge Agreements, (x) obligations under any
Bilateral Letter of Credit Facilities, (y) Cash Management Obligations and
(z) contingent reimbursement and indemnification obligations, in each case of
this clause (z), not yet accrued and payable) and the expiration or termination
or cash collateralization of all Letters of Credit, (B) at the time the Property
subject to such Lien is transferred in connection with any transfer permitted
hereunder to any Person (other than in the case of a transfer by the U.S.
Borrower or a Subsidiary Guarantor, any transfer to the U.S. Borrower or a
Subsidiary Guarantor), (C) subject to Section 9.02, if the release of such Lien
is approved, authorized or ratified in writing by the Required Lenders (or such
greater number of Lenders as may be required pursuant to Section 9.02), (D) if
the Property subject to such Lien is owned by a Subsidiary Guarantor, upon
release of such Guarantor from its obligations under its Guarantee under the
applicable Guarantee Agreement pursuant to clause (iii) below or (E) if the
Property becomes Excluded Property;

(ii) (A) to release or subordinate any Lien on any Property granted to or held
by the Administrative Agent under any Loan Document to the holder of any Lien on
such Property that is permitted by Section 6.02(e) or 6.02(i) the extent and for
so long as the contract or other agreement in which such Lien is granted validly
prohibits the creation of any other Lien on such assets and (B) that the
Administrative Agent is authorized (but not required) to subordinate any Lien on
any Property granted to or held by the Administrative Agent under any Loan
Document to the holder of any Lien on such Property that is permitted by any
other clause of Section 6.02 to be senior to the Liens securing the Obligations;
and

(iii) that (A) any Subsidiary Guarantor shall be automatically released from its
obligations under the Guarantee Agreement if such Person ceases to be a
Specified Domestic Subsidiary as a result of a transaction permitted hereunder
and (B) Conduent Finance shall be automatically released from its obligations
under the Guarantee Agreement and shall no longer be a Restricted Subsidiary
hereunder if the Senior Notes cease to be outstanding or Conduent Finance ceases
to be an issuer or obligor in respect of the Senior Notes or other Material
Indebtedness.

Upon request by the Administrative Agent at any time, the Required Lenders (or
such greater number of Lenders as may be required pursuant to Section 9.02) will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of Property, or to release
any Guarantor from its obligations under the Guarantee Agreement, Security
Agreement or Holdings Pledge Agreement pursuant to this paragraph (j). In each
case as specified in this paragraph (j), the Administrative Agent will (and each
Lender irrevocably authorizes the Administrative Agent to), at the U.S.
Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release or
subordination of such item of Collateral from the assignment and security
interest granted under the Collateral Documents, or to evidence the release of
such Guarantor from its obligations under the Guarantee Agreement, Security
Agreement or Holdings Pledge Agreement, in each case in accordance with the
terms of the Loan Documents and this paragraph (j) and subject to the
Administrative Agent’s receipt of a certification by the U.S. Borrower and
applicable Loan Party stating that such transaction is in compliance with this
Agreement and the other Loan Documents and as to such other matters with respect
thereto as the Administrative Agent may reasonably request.

Anything herein to the contrary notwithstanding, none of the Arrangers,
Co-Documentation Agents or Syndication Agent listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Co-Documentation Agent, Syndication Agent, a Lender or
the Issuing Bank hereunder.

 

-105-



--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to Holdings, the Borrowers, Conduent Finance, the Administrative Agent,
the Issuing Banks or the Swingline Lender, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 9.01; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in such
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Banks hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or Issuing Bank pursuant to Article II
if such Lender or Issuing Bank, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrowers may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform; Borrower Materials. The Borrowers hereby acknowledge that
(a) the Administrative Agent and/or the Arrangers will make available to the
Lenders and the Issuing Banks materials and/or information provided by or on
behalf of the Borrowers hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on Intralinks or another similar electronic
system (the “Platform”), and (b) certain of the Lenders may be “public-side”
Lenders (i.e., Lenders that do not wish to receive material non-public
information with respect to Holdings, the Borrowers or their respective
subsidiaries or any of their respective securities) (each, a “Public Lender”).
Each Borrower hereby agrees that it will identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (i) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof, (ii) by marking Borrower Materials “PUBLIC,” the Borrowers
shall be deemed to have authorized the Administrative Agent, the Arrangers, the
Issuing Banks and the Lenders to treat such Borrower Materials as solely
containing information that is either (A) publicly available information or
(B) not material (although it may be

 

-106-



--------------------------------------------------------------------------------

sensitive and proprietary) with respect to Holdings, the Borrowers or their
respective subsidiaries or any of their respective securities for purposes of
United States Federal securities laws (provided, however, that such Borrower
Materials shall be treated as set forth in Section 9.12, to the extent such
Borrower Materials constitute information subject to the terms thereof),
(iii) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (iv) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.” THE PLATFORM IS
PROVIDED “AS IS” AND “AS AVAILABLE.” THE ADMINISTRATIVE AGENT, ITS RELATED
PARTIES AND THE ARRANGERS DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
ADMINISTRATIVE AGENT, ANY OR ITS RELATED PARTIES OR ANY ARRANGER IN CONNECTION
WITH THE BORROWER MATERIALS OR THE PLATFORM.

(d) Change of Address, Etc. Each of Holdings, the Borrowers, the Administrative
Agent, the Issuing Banks and the Swingline Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to Holdings, the Borrowers, the Administrative Agent, the Issuing Banks
and the Swingline Lender. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to Holdings, the Borrowers or their securities for purposes of
United States Federal or state securities laws.

SECTION 9.02. Waivers; Amendments.

(a) No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Borrowers therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.

(b) Except as otherwise set forth in this Agreement or any other Loan Document,
neither this Agreement nor any other Loan Document nor any provision hereof or
thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by Holdings, the Borrowers, Conduent Finance,
the Required Term B Lenders and the Required Lenders or by Holdings, the
Borrowers, Conduent Finance and the Administrative Agent with the consent of the
Required Term B Lenders and the Required Lenders; provided that no such
agreement shall (i) increase the Commitment of any Lender without the written
consent of each Lender directly adversely affected thereby, it being understood
that a waiver of any condition precedent set forth in Section 4.04 or the waiver
of any Default or mandatory prepayment shall not constitute an increase of any
Commitment of

 

-107-



--------------------------------------------------------------------------------

any Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest or premium thereon (other than any waiver of the
application of the default rate of interest pursuant to Section 2.12(c), which
shall only require the consent of the Required Lenders), or reduce any fees
payable hereunder, without the written consent of each Lender directly adversely
affected thereby, it being understood that any change to the definition of
“Total Net Leverage Ratio” or in the component definitions thereof shall not
constitute a reduction in such rate or fee, (iii) postpone the scheduled date of
payment of the principal amount of any Loan or LC Disbursement, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender directly adversely
affected thereby, it being understood that the waiver of (or amendment to the
terms of) any mandatory prepayment of the Term Loans shall not constitute a
postponement of any date scheduled for the payment of principal or interest,
(iv) change Section 2.17(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each Lender
directly adversely affected thereby, (v) change any of the provisions of this
Section, the definition of “Required Lenders”, the definition of “Required
Revolving Lenders”, the definition of “Required Revolving/TLA Lenders”, the
definition of “Required Term B Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder
without the written consent of each Lender or each Lender of the applicable
Class, as applicable, (vi) release all or substantially all of the value of the
Guarantees provided by the Guarantors under the Guarantee Agreement, without the
written consent of each Lender (except in connection with a transaction
permitted hereby), (vii) after the Closing Date, waive or modify any condition
precedent set forth in Section 4.04 with respect to Borrowings of Revolving
Loans, without the written consent of the Required Revolving Lenders,
(viii) release all or substantially all of the Collateral from the Lien of the
Collateral Documents, without the written consent of each Lender (except in
connection with a transaction permitted hereby), (ix) amend Section 10.1 of the
Security Agreement or Section 10.1 of the Holdings Pledge Agreement without the
written consent of each Lender, (x) amend the definition of “Applicable
Percentage” without the written consent of each Lender, (xi) amend
Section 2.10(b)(viii) in a manner that would have the effect of postponing the
Delayed Draw Term A Loan Maturity Date, Initial Term A Loan Maturity Date or
Revolving Credit Maturity Date without the consent of each applicable Lender or
(xii) change the definition of “Alternative Currency” except as set forth in
Section 1.11; provided that (1) no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, any Issuing
Bank or the Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the relevant Issuing Bank or the Swingline Lender, as the
case may be, (2) the Administrative Agent, Holdings, the Borrowers and Conduent
Finance may, with the consent of each other but without the consent of any other
Person, amend, modify or supplement this Agreement and any other Loan Document
to cure any ambiguity, typographical or technical error, omission, mistake,
defect or inconsistency, provided that such amendment shall become effective
without any further action or consent of any other party to any Loan Document if
the same is not objected to in writing by the Required Lenders within five
Business Days following receipt of notice thereof, (3) any waiver, amendment or
other modification of this Agreement that by its terms affects the rights or
duties under this Agreement of the Lenders of one or more Classes (but not the
Lenders of any other Class) may be effected by an agreement or agreements in
writing entered into by Holdings, the Borrowers, Conduent Finance and the
requisite number or percentage in interest of each affected Class of Lenders
that would be required to consent thereto under this Section if such Class of
Lenders were the only Class of Lenders hereunder at the time and (4) if the
terms of any waiver, amendment or other modification of this Agreement or any
other Loan Document provide that any Class of Loans (together with all accrued
interest thereon and all accrued fees payable with respect to the Commitments of
such Class) will be repaid or paid in full, and the Commitments of such Class
(if any) terminated, as a condition to the effectiveness of such waiver,
amendment or other modification, then so long as the Loans of such Class
(together with such accrued interest and fees) are in fact repaid or paid in
full and such Commitments are in fact terminated, in each case prior to or
substantially simultaneously with the effectiveness of such amendment, then such
Loans and Commitments shall not be included in the determination of the Required
Lenders with respect to such amendment. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder other than an amendment, waiver or
consent described in clauses (i), (ii), (iii) or (iv) above (it being understood
that any Commitments or Loans held or deemed held by any Defaulting Lender shall
be excluded for a vote of the Lenders hereunder requiring any consent of less
than all affected Lenders).

Notwithstanding the foregoing, (A) this Agreement and the other Loan Documents
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent, Holdings, the Borrowers and Conduent
Finance (i) to add one or more additional credit facilities to this Agreement
and to permit

 

-108-



--------------------------------------------------------------------------------

the extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Loan Documents with the Term Loans and Revolving
Credit Exposures and the accrued interest and fees in respect thereof and
(ii) to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders and (B) this Agreement may be amended as
contemplated by Section 2.19 and Section 2.20 with only the consent of such
parties as is provided for by such Sections.

In addition, notwithstanding the foregoing, this Agreement and the other Loan
Documents may be amended with the written consent of the Administrative Agent,
Holdings, the Borrowers, Conduent Finance and the Lenders providing Replacement
Term Loans (as defined below) to permit the refinancing of all outstanding Term
Loans of any Class (“Refinanced Term Loans”) with a replacement term loan
tranche denominated in Dollars (“Replacement Term Loans”) hereunder; provided
that (a) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Refinanced Term Loans, (b) the
Weighted Average Life to Maturity of such Replacement Term Loans shall not be
shorter than the Weighted Average Life to Maturity of such Refinanced Term Loans
at the time of such refinancing (except to the extent of nominal amortization
for periods where amortization has been eliminated as a result of prepayment of
the Term Loans) and (c) all other terms applicable to such Replacement Term
Loans shall be substantially identical to, or less favorable to the Lenders
providing such Replacement Term Loans than, those applicable to such Refinanced
Term Loans (as determined by the U.S. Borrower in good faith), except to the
extent necessary to provide for covenants and other terms applicable to any
period after the latest final maturity of the Term Loans in effect immediately
prior to such refinancing.

SECTION 9.03. Expenses; Indemnity; Damage Waiver.

(a) The U.S. Borrower shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, the Arrangers and their
Affiliates (limited, in the case of legal expenses, to the reasonable and
documented fees, charges and disbursements of a single counsel for the Arrangers
and the Administrative Agent and their Affiliates (and, if necessary, one local
counsel in each applicable jurisdiction and any reasonably necessary regulatory
counsel)), in connection with the syndication of the credit facilities provided
for herein, the preparation and administration of this Agreement and the other
Loan Documents or any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable and documented out-of-pocket
expenses incurred by the relevant Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, any Issuing Bank or any Lender
(limited, in the case of legal expenses, to the reasonable and documented fees,
charges and disbursements of a single counsel (and, if necessary, one local
counsel in each applicable jurisdiction, any reasonably necessary regulatory
counsel and one additional counsel for each group of similarly affected Persons
in the event of a conflict of interest)), in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section, or in connection with the Loans made or Letters of Credit
issued hereunder, including all such reasonable and documented out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

(b) The U.S. Borrower shall indemnify the Administrative Agent, the Arrangers,
each Issuing Bank and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related reasonable and documented out-of-pocket expenses
(limited, in the case of legal expenses, to the reasonable and documented fees,
charges and disbursements of a single counsel for the Indemnitees (and, if
necessary, one local counsel in each applicable jurisdiction and one additional
counsel for each group of similarly affected Indemnitees in the event of a
conflict of interest)), incurred by or asserted against any Indemnitee arising
out of, in connection with, or as a result of (i) the execution, enforcement or
delivery of this Agreement or any agreement or instrument contemplated hereby,
the performance by the parties hereto of their respective obligations hereunder
or the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) to the
extent relating to or arising from any of the foregoing, any actual or alleged
Release of Hazardous Materials at, on, under or from any property owned or
operated by the U.S. Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the U.S. Borrower or any

 

-109-



--------------------------------------------------------------------------------

of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto and whether brought by Holdings, a Borrower, their equityholders
or any third party; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or any of its Related
Parties of (y) resulted from any dispute solely among Indemnitees (other than
any dispute involving claims against the Administrative Agent or any Arranger,
in each case in its capacity as such) and not arising out of any act or omission
of the Borrowers or any of their Affiliates. The Borrowers shall not be liable
for any settlement if such settlement was effected without their consent (which
consent shall not be unreasonably withheld), but if settled with their written
consent, the indemnification obligations of the Borrowers under this
Section 9.03(b) shall apply in respect thereof. The Borrowers shall not, without
the prior written consent of an Indemnitee (which consent shall not be
unreasonably withheld or delayed), effect any settlement of any pending or
threatened proceedings in respect of which indemnity could have been sought
hereunder by such Indemnitee unless (a) such settlement includes an
unconditional release of such Indemnitee in form and substance reasonably
satisfactory to such Indemnitee from all liability on claims that are the
subject matter of such proceedings and (b) does not include any statement as to
or any admission of fault, culpability or a failure to act by or on behalf of
any Indemnitee or any injunctive relief or other non-monetary remedy.

(c) To the extent that the U.S. Borrower fails to pay any amount required to be
paid by it to the Administrative Agent, an Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, but without releasing such Borrower
from its obligation to do so, each Lender severally agrees to pay to the
Administrative Agent, the relevant Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, such Issuing Bank or the Swingline
Lender in its capacity as such.

(d) To the extent permitted by applicable Laws, no party hereto shall assert,
and each party hereto hereby waives, any claim against any other party hereto
and any Indemnitee on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof;
provided that this clause (d) shall in no way limit the Borrowers’
indemnification obligations set forth in this Section 9.03.

(e) All amounts due under this Section shall be payable not later than 15 days
after written demand therefor; provided, however, that an Indemnitee shall
promptly refund any amount received under this Section 9.03, without interest,
to the extent that there is a final judicial or arbitral determination that such
Indemnitee was not entitled to indemnification rights with respect to such
payment pursuant to the express terms of this Section 9.03.

SECTION 9.04. Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrowers may not
assign or otherwise transfer any of their rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of this
Section, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Banks and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

-110-



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and Loans (including for purposes
of this paragraph (b), participations in LC Disbursement and in Swingline Loans)
at the time owing to it); provided that any such assignment shall be subject to
the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitments of any Class and the Loans at the time owing to it of such
Class or in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than (x) $1,000,000, in the case of Term B Loans,
Incremental Term Loans or Term B Loan Commitments, or (y) $5,000,000, in the
case of any other Loans or Commitments, in each case unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the U.S. Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swingline
Lender’s rights and obligations in respect of Swingline Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Classes on a non-pro rata basis;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrowers (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default pursuant to Article
VII(a), (b), (h) or (i) has occurred and is continuing at the time of such
assignment, (2) such assignment is an assignment of a Term Loan to a Lender, an
Affiliate of a Lender or an Approved Fund or (3) such assignment is an
assignment of an Initial Term A Loan, Delayed Draw Term A Loan or Revolving
Commitment to a Term A Lender or Revolving Lender or an Affiliate of a Term A
Lender or Revolving Lender; provided that the Borrowers shall be deemed to have
consented to any such assignment if they have not responded to a request for
their consent by written notice to the Administrative Agent within 10 Business
Days after having received such request;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any Term
Loan Commitment, Revolving Commitment or Term Loan if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender;

(C) the consent of the Issuing Banks (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and

 

-111-



--------------------------------------------------------------------------------

(D) the consent of the Swingline Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of
Revolving Loans.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to the Borrowers. No assignment shall be made to Holdings, the
Borrowers or any of Holdings’ or the Borrowers’ Affiliates or subsidiaries.

(vi) No Assignment to Natural Persons. No assignment shall be made to a natural
person (or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person).

(vii) No Assignment to a Defaulting Lender. No assignment shall be made to a
Defaulting Lender or any Affiliate thereof.

(viii) Revolving Commitments. No assignment of Revolving Loans or Revolving
Commitments shall be made to any Person that is unable to fund Revolving Loans
in all Alternative Currencies.

(ix) Assignment to a Professional Lender. No assignment of Initial Term A Loan
Commitments, Initial Term A Loans, Revolving Loans or Revolving Commitments
shall be made to a Person who is not a Professional Lender.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.14, 2.15, 2.16 and 9.03 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Upon
request, the Borrowers (at their expense) shall execute and deliver a Note to
the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts and interest thereon of the Loans and LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrowers, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrowers
and any Lender (as to itself), at any reasonable time and from time to time upon
reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrowers or any
of the Borrowers’ respective Affiliates or Subsidiaries) (each, a “Participant”)
in all or a portion of such Lender’s rights and/or obligations under this
Agreement (including all or a portion of its Commitment and/or the Loans
(including such Lender’s participations in LC Disbursements and/or Swingline
Loans) owing to it);

 

-112-



--------------------------------------------------------------------------------

provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent, the Lenders and the Issuing Banks shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in Section 9.02(b)(i) that affects such Participant. Subject to
paragraph (e) of this Section, the Borrowers agree that each Participant shall
be entitled to the benefits of Sections 2.14, 2.15 and 2.16 (subject to the
limitations and requirements of such Sections and Section 2.18) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section (it being agreed that any
documentation required to be provided under Section 2.16(e) shall be provided
solely to the participating Lender). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.08 as though it
were a Lender; provided that such Participant shall be subject to Sections 2.17
and 2.18 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrowers,
maintain a register on which it enters the name and address of each Participant
and the principal amounts and interest thereon of each participant’s interest in
the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of the participation in question for
all purposes of this Agreement notwithstanding any notice to the contrary. For
the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 2.14, 2.15 or 2.16 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrowers’ prior written consent or except to the
extent the entitlement to a greater payment results from a Change in Law after
the sale of such participation.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Resignation as Issuing Bank or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time any
Issuing Bank assigns all of its Revolving Commitment and Revolving Loans
pursuant to paragraph (b) above, such Issuing Bank may, (i) upon 30 days’ notice
to the Borrowers and the Lenders, resign as Issuing Bank and/or (ii) upon 30
days’ notice to the Borrowers, resign as Swingline Lender. In the event of any
such resignation as Issuing Bank or Swingline Lender, the Borrowers shall be
entitled to appoint from among the Lenders a successor Issuing Bank or Swingline
Lender hereunder; provided, however, that no failure by the Borrowers to appoint
any such successor shall affect the resignation of JPMorgan Chase Bank, N.A. as
Issuing Bank or Swingline Lender, as the case may be. If JPMorgan Chase Bank,
N.A. resigns as Issuing Bank, it shall retain all the rights, powers, privileges
and duties of the Issuing Bank hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as Issuing Bank and all
LC Disbursement with respect thereto (including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.05(c)). If JPMorgan Chase Bank, N.A. resigns as Swingline
Lender, it shall retain all the rights of the Swingline Lender provided for
hereunder with respect to Swingline Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swingline
Loans pursuant to Section 2.04. Upon the appointment of a successor Issuing Bank
and/or Swingline Lender, (a) such successor shall succeed to and become

 

-113-



--------------------------------------------------------------------------------

vested with all of the rights, powers, privileges and duties of the retiring
Issuing Bank or Swingline Lender, as the case may be, and (b) the successor
Issuing Bank shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to JPMorgan Chase Bank, N.A. to effectively assume the
obligations of JPMorgan Chase Bank, N.A. with respect to such Letters of Credit.

SECTION 9.05. Survival. All representations and warranties made hereunder and in
any other Loan Document or other document delivered pursuant hereto or thereto
or in connection herewith or therewith shall survive the execution and delivery
hereof and thereof. Such representations and warranties have been or will be
relied upon by the Administrative Agent and each Lender, regardless of any
investigation made by the Administrative Agent or any Lender or on their behalf
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Event, and shall
continue in full force and effect as long as any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied or any Letter of Credit shall
remain outstanding. The provisions of Sections 2.14, 2.15, 2.16 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto as of
the Closing Date, and thereafter shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns. Delivery of
an executed counterpart of a signature page of this Agreement by facsimile
or.pdf shall be effective as delivery of an originally executed counterpart of
this Agreement.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff.

(a) If an Event of Default shall have occurred and be continuing, each Lender
and each of its Affiliates is hereby authorized at any time and from time to
time, after obtaining the prior written consent of the Administrative Agent, to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final and in whatever
currency denominated) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the
applicable Borrower against any of and all the Obligations of such Borrower now
or hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.

(b) To the extent that any payment by or on behalf of a Borrower is made to the
Administrative Agent, any Issuing Bank or any Lender, or the Administrative
Agent, the Issuing Bank or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent,
the Issuing Bank or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender and each

 

-114-



--------------------------------------------------------------------------------

Issuing Bank severally agrees to pay to the Administrative Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the applicable
Federal Funds Effective Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the
Issuing Bank under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York (without regard to the conflict of law principles
thereof to the extent that the application of the laws of another jurisdiction
would be required thereby).

(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the courts of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Notwithstanding the foregoing, nothing in any Loan Document shall affect any
right that the Administrative Agent or any Lender may otherwise have to bring
any action or proceeding to enforce any award or judgment against Holdings, the
Borrowers, their respective subsidiaries or their respective properties or to
exercise any right under the Collateral Documents against any Collateral in the
courts of any jurisdiction.

(c) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. The Dutch Borrower hereby
appoints the U.S. Borrower as its agent for service of process. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

-115-



--------------------------------------------------------------------------------

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Lenders and
the Issuing Banks agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, trustees, advisors, reinsurers and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested or required by any
regulatory authority purporting to have jurisdiction over it (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process (provided, that to the extent
practicable and permitted by law, the Borrowers have been notified prior to such
disclosure so that the Borrowers may seek, at the Borrowers’ sole expense, a
protective order or other appropriate remedy), (d) to any other party hereto,
(e) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or any Eligible Assignee invited to be a Lender pursuant to
Section 2.19 or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to a Borrowers and their
obligations, (g) with the consent of the Borrowers, (h) to S&P, Moody’s, Fitch
or another internationally recognized rating agency or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender,
the Issuing Bank or any of their respective Affiliates on a nonconfidential
basis from a source other than Holdings or the Borrowers. For purposes of this
Section, “Information” means all information received from Holdings, the
Borrowers or any Subsidiary relating to Holdings, the Borrowers or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Bank on a nonconfidential basis prior to disclosure by Holdings, the
Borrowers or any Subsidiary; provided that all information received after the
Closing Date from Holdings, the Borrowers or any of their respective
Subsidiaries shall be deemed confidential unless such information is clearly
identified at the time of delivery as not being confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Administrative Agent, the Lenders and the Issuing Banks acknowledge
that (a) the Information may include material non-public information concerning
Holdings, the Borrowers or a Subsidiary, as the case may be, (b) it has
developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws.

In addition, the Administrative Agent and the Lenders may disclose the existence
of this Agreement and publicly available information about this Agreement to
market data collectors, similar service providers to the lending industry, and
service providers to the Administrative Agent and the Lenders in connection with
the administration and management of this Agreement, the other Loan Documents,
the Commitments and the Loans.

SECTION 9.13. USA PATRIOT Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers and each other Loan Party, which information includes
the name and address of the Borrowers and each other Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrowers and each other Loan Party in accordance
with the Act. The Borrowers shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.

SECTION 9.14. Interest Rate Limitation . Notwithstanding anything to the
contrary contained in any Loan Document, if at any time the interest rate
applicable to any Loan, together with all fees, charges and other amounts which
are treated as interest on such Loan under applicable Law (collectively the
“Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which may
be contracted for, charged, taken, received or reserved by the Lender holding
such Loan in accordance with applicable Law, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to

 

-116-



--------------------------------------------------------------------------------

the extent lawful, the interest and Charges that would have been payable in
respect of such Loan but were not payable as a result of the operation of this
Section shall be cumulated and the interest and Charges payable to such Lender
in respect of other Loans or periods shall be increased (but not above the
Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.

SECTION 9.15. No Fiduciary Duty. In connection with all aspects of each
transaction contemplated hereby (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document), Holdings,
the Borrowers and each other Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Arrangers are arm’s-length commercial transactions between Holdings, the
Borrowers, each other Loan Party and their respective Affiliates, on the one
hand, and the Administrative Agent and the Arrangers, on the other hand,
(B) each of Holdings, the Borrowers and the other Loan Parties has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) Holdings, the Borrowers and each other Loan Party is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, each Arranger and each Lender is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for Holdings, the Borrowers, any other Loan Party
or any of their respective Affiliates, or any other Person and (B) neither the
Administrative Agent nor any Arranger nor any Lender has any obligation to
Holdings, the Borrowers, any other Loan Party or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arrangers, the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of Holdings, the Borrowers, the other Loan
Parties and their respective Affiliates, and neither the Administrative Agent
nor any Arranger nor any Lender has any obligation to disclose any of such
interests to Holdings, the Borrowers, any other Loan Party or any of their
respective Affiliates. To the fullest extent permitted by Laws, each of
Holdings, the Borrowers and the other Loan Parties hereby waives and releases
any claims that it may have against the Administrative Agent, the Arrangers and
the Lenders with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby. Each
party hereto acknowledges and agrees that the Arrangers have not and will not be
acting as fiduciaries for the Lenders and that the Arrangers shall not have any
powers, rights, duties, responsibilities or liabilities with respect to this
Agreement and the other Loan Documents in their capacities as such.

SECTION 9.16. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

-117-



--------------------------------------------------------------------------------

SECTION 9.17. Dutch Borrower Representation. If the Dutch Borrower is
represented by an attorney in connection with the signing and/or execution of
this Agreement or any other agreement, deed or document referred to in or made
pursuant to this Agreement, it is hereby expressly acknowledged and accepted by
the other parties to this Agreement that the existence and extent of the
attorney’s authority and the effects of the attorney’s exercise or purported
exercise of his or her authority shall be governed by the laws of the
Netherlands.

[Signature Pages Follow]

 

-118-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers or representatives as of the
day and year first above written.

 

CONDUENT INCORPORATED By:   /s/ Brian J. Webb-Walsh  

Name: Brian J. Webb-Walsh

Title: Vice President and Chief Financial Officer

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

XEROX BUSINESS SERVICES, LLC By:   /s/ Brian J. Webb-Walsh  

Name: Brian J. Webb-Walsh

Title: Chief Financial Officer

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

AFFILIATED COMPUTER SERVICES INTERNATIONAL B.V. By:   /s/ Ian Branch  

Name: Ian Branch

Title: Managing Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CONDUENT FINANCE, INC. By:   /s/ John F. Rivera  

Name: John F. Rivera

Title: Treasurer

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually as a Lender, as the Swingline Lender, as
an Issuing Bank and as Administrative Agent By:   /s/ John G. Kowalczuk  

Name: John G. Kowalczuk

Title: Executive Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Name of Lender: By:   [Lender signature pages are on file with Administrative
Agent]  

Name:

Title:

For any Lender requiring a second signature line: By:      

Name:

Title:

 

[Signature Page to Credit Agreement]